EXHIBIT 15

12/18/2018 ABGNaters 48k-56$xt-fm pro Fine mesh Fleck Water Softener 48, 000 |ron Filter System, 48k, Black or A|mond - - Amazon.com

IW_ELB Tools & Home improvement v Final day$.'. G

 

EN He|io. Sign in
¥0ur Amazon.com Last-Minute Dea|s A(;§;:§>§,§n£ §< LZS¥S v

Too|s & Home lmprovement Best Sel|ers Deals & Savings Gift Ideas Power & Hand Tools Lighting & Ceiling Fans Kitchen & Bath Fixtures Smart Home

,\ _
/D w Save 33% on select August Home smart lock Shup now »

Tools & Home lmprovement > Kitchen & Bath Fixtures > Water Filtration & Softeners ) Water Softeners

ABCwaters 48k-56$xt-fm pro Fine mesh Fleck Water Sof'tener 48,000 |ron Filter System, 48k, Black or
Almond

by ABCwaters
83 customer reviews | 128 answered questions
l _ Price: $6‘| 9.99 & FREE shipping Share
_ _l_l Get $50 off instantly: Pay $569.99 upon approval for the
_ _ ' Amazon Rewards Visa Card. $619~99
' & FREE Shipping

_ Expected to arrive after Christmas. Need a gift quickly?
Send the gift of Prime or an Amazon Gift Card by email or
text message

Get it as soon as Dec. 26 - 28
when you choose Standard

Shipping at checkout.
|nstallation options: Expert replacement + haul away | See

 

more options for first-time installation More options ll‘l StOCk.
z Ships from and sold by Aplus
Without expert installation Water LLC-
Qty: 1 '

Expert replacement installation
+$436.72 per unit

$619.99 + Free Shipping

See more

Add to Cart

 

~ Water softener, iron Fllter, all in one

https:/Iwww.amazon.00rnlABCwaters-48k-56$xt-fm-Sofcener-Fi|ter-System/d ph3004LYG BWM 1 l 1 5

12/18/2018 ABCwaters 48k-56$xt-fm pro Fine mesh Fleck Water Sohener 48, 000 lron Filter System, 48k, Black or A|mond - - Amazon.com

Fl"e(|ucuuy uuugi n. cugc\.ncr

Total price: $696.40

§ Add an three to carr

Add all three to List

 

hiips:waw.amazon,oom,‘AE!Cwaters-ABk-SSSXl-fm-Soflenar-l-'iiter-Systsmidp.-‘BOG¢LYGBWM

 

 

ed for high 1-Click ordering is not available for
this item.
ncy and
Deliver to Scottsda le 8525`|
Je'
ly Add to List
Other Sellers on Amazon
$624-99 w
+ Free Shipping
that Sold by: Oceanic Water Systems
lld your $728.58 rml
Amazon & FREE Shipping on
h loss and eligible orders. Details
E|'\t USE Ol'

Soid by: Amazon.com

New (7) from $619.99 & FREE
shipping.

Have one to sell? Sell on Amazon

tool
AQLIABLISS
Dramatically

improve your
skin, hair & nails

 

AquaBliss High Output Universa|
Shower Fiiter with Rep|aceab|e Muiti$...

2,037
$33.86 /pfime

Ad feedback

2/15

12/18/2018 ABCwaters 48k-56$xt-fm pro Fine mesh Fleck Water Softener 48, 000 |ron Filter System, 48k, Black or Almond - - Amazon.oom

 

1

Th§e items are shipped from and sold by different sellers. Show details

10 This item:ABCwaters 48k-56§xt-fm pro Fine mesh Fleck Water Softener 48,000 |ron Filter System, 48k, Black or... $619.99
§§ Watts WH~i_D Premier Whole House Water Filtration System $65.99
'_{i Culligan PSA P5 Whole House Premium Water Filter, 8,000 Gailons $10.42

Sponsored products related to this item

_ _ __
` _Jd z
.' 1 T
` ':' F z l

WhirlpoolWHESBO 30,000 Tier‘l 48,00

       

0 Grain ABCwaters 64k-565xt- Fieck 5600$)ct On Demand Americarx Water Solutions
Grain Water Softener - Capacity Water Softener + 10bb 10% Water Softenez, Water Softener (24,000 A|K1O-255xt A|K10 air l
Built in USA - Salt Saving 5-Stage Reverse Osmosis 64k Grain Capacity, Blaci< Grains) with Resin Made in |njection, Almond l
Technolog... Drinking Water... 40 USA/Canada 1 l
14 6 $7‘! 9.99 ‘l $687.98
$529.52 $619.99 $507.00 .
Ad feedback

Customers who bought this item also bought

hope:)')‘www.amazon.oomiABCwaters-whSBsxt-fm~SoRener~Filte`r-System!dprClD¢LYG BWM 311 5

12/18/2018 ABCwaters 48k-56$xt-fm pro Fine mesh Fleck Water Softener 48, 000 lron Filter System, 48k, Black or A|mond - - Amazon.com

     

. _ W;»
. ¢" .
__ \l _`JA/_
Watts WH-LD Premier CM| inc FLEX18-‘l FF Cuiligan UB“‘E Mounting Vaiumax Fleck 18706~02 Culligan P5A PS Whole
\l\ll'\nla l-lnllcn \M:fer 17271$1 ‘| Q" {`nrriin:+arl Rr:rl/n|' \Ali+l'\ ero\uc zl/i Dl::ct'ir an/c M:la NDT S-|nnco Dromillm \I\/:+ar

Specia§ offers and product promotions
- Your cost could be $569.99 instead of $619.99! Get a $SG Amazonxcom Gift Card instantly upon approval for the Amazon Rewards
Visa Card App|y now

Have a question?

Find answers in product info, Q&As, reviews

 

 

WARNiNG: California's Proposition 65

Compare with similar items

htlpsJhmw,amazon.oomlABCw~aters-4Bk-Sb`sxt-fm-Softener-Filter-Systernldp."BD{l¢iL‘fGEWM

4/15

12/18/2018 ABCwaters 48k-565xt-fm pro Fine mesh Fleck Water Softener 48, 000 iron Filter Systeml 48k, Black or A|mond - - Amazon.com

il. il

;.=._ _. __ t_

      

This item ABCwaters 48k- Fleck 5600$XT 48,000 Grain Fleck 5600$XT 64,000 Grain Metered water softener with
565xt-fm pro Fine mesh Fleck Water Softener Digitai SXT Water Softener Digital SXT 3/4" Fleck 5600$XT control,
Water Softener 48.000 erl`l M€'f€l'€d WhOl€ HOUS€ System Metered Whole House System 48,000 grain capacity with by-
Filter System, 48k, Black or pass valve
Almond
l Add to carr Add to carr l ll Add to carr i l Add to carr :
Customer Rating (83) (445) (41) (20)
Price $61999 $57_7,26 $6_7,799 $59845
Shipping Eligible for FREE Shipping Eligible for FREE Shipping Eligible for FREE Shipping Eligible for FREE Shipping
Sold By Aplus Water i_LC Aplus Water LLC Aplus Water LLC Amazon.com
|tem Dimensions 54x10x10in 27x‘l7x62in 48x12x12in _

Product description

Fleck 5600$XT

|ron Pro Water Softener System

Fine mesh resin

Specialty resin improves system capacity for iron removal.

Make sure to click on the link to choose Amazon as the seller to get the genuine iron pro system and prime shipping and a test kit for iron and hardness.

Fleck 5600$XT control head
Our most popular head offers digital controls with an informative display and easy setup.

https:l/www.amazon.com/ABCwaters-48k-56sxt-fm-Softener-Fi|ter-System/dp/BOO4LYGBWM 5/15

12/1 8/201 8
Complete System

ABGNaters 48k-56$xt-fm pro Fine mesh Fleck Water Softener 48, 000 |ron Filter System, 48k, Black or A|mond - - Amazon.com

|ncludes tank, control head, line mesh resin, and brine tank.

Note: Special, comes with Purtest iron and hardness test kit!

Product information

Technical Details

Part Number

item Weight

Product Dimensions
item model number
Size

Color

Wattage

Item Package Quantity
Certification

included Components
Batteries lncluded?
Batteries Required?

Warranty Description

Technical Specification

|nstallation Manual [pdf}

lP-48k-568XT
120 pounds

54 x 10 x 10 inches
48k-56sxt-fm
48k

black or almond
65.00

1

Not Applicab|e
Complete system
No

No

60 months

https:/lwww.amazon.oom/ABCwaters-48k-56$xt-fm-Sohener-Filter-System/dplBOO4LYGBWM

Additional information

AS|N

Customer Reviews

Best Sellers Rank

Shipping Weight

Date First Available

Warranty & Support

B004LYGBWM

83 customer
reviews
4.5 out of 5 stars

#157,792 in Tools & Home
lmprovement (See top 100)
#109 in Too|s & Home
lmprovement > Kitchen & Bath
Fixtures > Water Filtration &
Softeners > Water Softeners

120 pounds (View shipping rates
and policies)

December 4l 2010

Product Warranty: For warranty information about this product, please click

here [PDF]

Feedback

lf you are a seller for this product, would you like to suggest updates through

seller support?

Would you like to teii us about a lower price?

6/15

12/18/2018 ABCwaters 48k-56sxt-fm pro Fine mesh Fleck Water Softener 48l 000 iron Filter System, 48k, Black or A|mond - - Amazon.com

Related VideO ShOI"fS § Upload your video

3 <€2 2 iii 954
How to i-iook Up a About Water Softener About Water Softener Customer Review: Water
Water Softener Repair Recharging \ Filtration System install

eHow eHow eHow Junior LP

Sponsored products related to this item

       

Tier'i 48,000 Grain High Tier‘i 48,000 Grain Whirlpool WHESSO 30,000 AQUACREST WHR-'i40 AQUACREST WHR-‘i40 1
Eff'iciency Digital Water Capacity Water Softener + Grain Water Softener ~ Replacement Shower Replacement Shower .
Softener for Hard Water 5-Stage Reverse Osmosis Built in USA “ Salt Saving Water Filter, Compatible Water Filter, Compatible i
20 Drinking Waterm Technolog... with Culligan WHR~‘i40... with Culligan WHR-‘i 40...
$499.00 6 14 130 ' 178 !
$619.99 $529.52 $12.69 $16.89
Ad feedback

https://www.amazon .comlABCwate rs-48k-56sxt-fm-Softener-Fiiter-System/d p/BOO4LYG BWM 7/1 5

12118/2018 ABCwaters 48k-565xt-fm pro Fine mesh Fieck Water Softener 48. 000 iron Filter System, 48k, Black or A|mond - - Amazon.com

    

SOL'MO
Big saves on

everyday favs

Learn more >

Ad feedback
Customer Questions & Answers

See questions and answers

83 customer reviews Customer images

httpsu’,"www.amazon.corriiABCwaieMBk-SEsxt-hwsoftener-Fiiter-Sysiam!dp!ElUOdLYGEWM 8/15

12/18/2018 ABCwaters 48k-565xt-fm pro Fine mesh Fleck Water Softener 48, 000 iron Filter System, 48k, Biaok or A|mond - - Amazon.com

  

 

 

 

4.5 out of 5 stars - _ §§
s star _ 75%
4 star WWW _ ' WWWW y 16%
3 star 1 %
zstar __ _ _ _ _` 2%
1 star ` ` ` ` 6%
See all customer images

Review this product Read reviews that mention
Share your thoughts wlth other customers water softener bypass valve works great well water make sure

W 'te a customer review

` n much better brine tank youtube videos straight forward

easy to install water quality instruction manual works weil

 

Showing 1-5 of 83 reviews

Top Reviews

Junior LP

Water Filtration System install
September 30, 2016
Verified Purci'case
59

Shop now

 

Ad feedback

https:llwww.amazon.oom/ABCwaters-48k-56sxt-fm-Softener-Filter-Systemldp/BOO4LYGBWM

| ordered this 48K unit to get rid of
my water hardness, iron &
manganese troubles for my family of
four. i had proposals from a few
water filtration contractors and they
wanted $3000 - $4000 for
installation of similar systems. i am
so glad that i decided to do it myself.
i think that i am into everything
(softener, pex tubing & fittings, salt,
pre-Filter, post-filter & drain piping)
for around $1500! Those SharkBite

9/15

12/18/2018 ABO~aters 48k-565xt-fm pro Fine mesh Fleck Water Softener 48, 000 iron Filter System, 48k1 Black or A|mond - - Amazon.oom
fittings get pricey! | did do a bit of

md'r:\ nlllmhinn fhm mh fnn

Read more

34 people found this helpful

Helpful Comment Report abuse

Lyle C.

Works great. Some cheap plastic parts.
June 28, 2015
Verified purchase

Works great. Makes nice soft water. No more soap scum and staining. Only complaint is that some of
the parts are cheap plastic where they could have been metal to make it a truly outstanding product
(fittings, float assembly in brine tank, bypass valve).

41 people found this helpful

Helpful Comment Report abuse

RLK

The water is clear, our showers feel clean and the rusty water is gone!
March 13, 2018

Verified Purchase

https://www.amazon.oom/ABCwaters-48k-56sxt-fm-Soitener-Fiiter-Systemld plBOO4 LYG BWM 1 0/1 5

12118/2018

ABCwaters 48k-56sxt-fm pro Fine mesh Fleck Water Softener 48l 000 iron Filter System, 48kl Black or A|mond - - Amazon.com

lt works to reduce the amount of iron in our water- no more yellowish rust rings in our toilet and rust
in our showers, and our showers feel better. Our water is so much clearer now that we have installed
this. We had very bad iron in our well water. and even after chlorine shocking our well, the water was
always had a yellowish tinge and metallic taste, albeit shocking did help a tiny bit. After installing this
water softener, the sinks, shower, tub and toilets are all cleaner, and we can use tap water for cooking
without having a rust ring in our pots. We use iron-removing softener salt with this and l only replace
the salt after about 4 months (3-4 bags). We looked up how to install this ourselves as our home
never had a water softener in it. it isn't terribly hard to do it yourself if you have some working
knowledge about cutting/replacing pipes, but you may wish to hire someone to install it if you don't.
Saved us $3,000 that we were quoted from a major softener company and we are happy with our
water now..

As an update, it's been a year now and the water softener is still working like a champ. We did all the
installation ourselves using quick connectors to the copper pipes and flexible metal hose, and it has

7 people found this helpful

Helpful Comment Report abuse

NCdubster

iron Pro is the "go to" - experienced user says this is the holy grail of softeners
August 14, 2017

Verified Purchase

We have iron, rust & sulphur in our well water. Not to mention, we live right next door do an
abandoned gold mine, who knows what got pumped in back in the 1800'$? i replace my softer
approximately every 10 years. My ist was a Culligan, l didn't know any better and paid over $ 3000
for it including installation, it had to be professionally serviced almost every 6-9 months to the tune
of $ 200 or 300 per trip - l would NEVER buy another Culligan product. The 2nd unit was a Aqua Pure
NSF-100, quality unit with timer operation, lasted a full 10 years. The timer needed repair & the
media needed replacing. Figured it was time for a new one as the price was negligible between this
new vs. repair/recharge on the old one. The upside is this one has a usage metering head, which
should save salt, installation was just like the last one, l went ahead and replaced the Filter housing
ahead of the softener with a "Big Blue 20" large filter housing & 100 micron filter. Has been in
operation for about 3 weeks now. Water is excellent, showers are more enjoyable, dishwasher &
clothes washer are cleaning much better. Two thumbs up!

3 people found this helpful

Helpful Comment Report abuse

https://www.amazon.com/ABONaters-48k-56$xt-fm-Softener-Fiiter-System/d plBOO4LYG BWM 11/1 5

12/18/2018 ABQNaters 48k-56sxt-fm pro Fine mesh Fleck Water Softener 48, 000 iron Filter System, 48k, Black or Nmond - - Amazon.com

Ms Me

Gets the iron out
July 31, 2018

Verif“led Purchase

i bought this a year ago for a cottage that had nasty well water with both types of iron. Our toilets
always looked yellow and none of our clothes looked clean. The water smelled and was undrinkable.
The cottage can have anywhere between 0 to 12 people at once in any given month, and it suits our
needs. We have a two bathroom home that only uses the water for showering, clothes, and washing
dishes. Our water is too acidic to drink, but this system isn't designed to lower acidity and we knew
that going in. This has made a huge improvement for what we need. Still going strong with no
problems. My husband installed this with a little help from his father, and it was relatively straight
forward. We didn't know that it would be shipped in two boxes, and they were not shipped together,
so that was a little hiccup. We were missing some sort of lubricant from the box and drove all over
town looking for it unsuccessfully. We were then told by the seller to use cooking oil, but didn't say
exactly what type of cooking oil. And we didn't want the smell of eventually rancid cooking oil in our
water closet, so we used something Ace recommended. it is working well. Everyone at the cottage is
happy with the purchase, especially considering Culligan wanted $3,000 for a lesser system.

Helpful Comment Report abuse

See all 83 reviews

Write a customer review

 

 

Set up an Amazon Giveaway

Amazon Giveaway allows you to run promotional giveaways in order
to create buzz, reward your audience, and attract new followers and
customers. Learn more about Amazon Giveaway

This item: ABCwaters 48k-56$xt-fm pro Fine mesh Fleck Water Softener 48,000 iron Filter System, 48k, Black or Almond

1

Set up a giveaway

https:waw.amazon.mmiABCwaiers-d£k-EBle-hn-So'lia oar-Fiiier-SysiemiciprDD¢i.YG BWM 12/15

1218/2018 ABCwaters 48k-565xt-fm pro Fine mesh Fleck Water Softener 48, 000 iron Filter System, 48k, Black or Almond - - Amazon.com

What other items do customers buy after viewing this item?

Fleck 5600$XT 48,000 Grain Water Softener Digital SXT Metered Whole House System
445
$573.26

Pentair 56005xt-48k AFW Filters water softener with AFW install kit Fleck 48,000 Grain of

' Upgradeci HiG¢_H Capacity 10% Resin, Black
139

$559.99
§ culligan wH-HDzoo-c Whole House sediment Water 1" Ho cLR wTR Filter, clear Bowl, Grey
` Cap

1 65
'C='* $54.94

Metered water softener with 3/4" Fleck 5600$XT control, 48,000 grain capacity with by»pass

valve
20
$598.45

45

|
Shop now
Ad feedback

Pages with related produds. See and discover other items: house filters, iron filter whole house, pentair water filter, Best Rated in Water Softeners, filters for water
softener system, house water filter system

htlps://www.amazon.oonvABO~atersABk-SSsxt-fm-Softener-Filter-System/d plBOO4LYGBWM

13/15

12/18/2018

Get to ssa . lie
Cereers

B!og

About Amazon
Press Center
investor Reiations

Amazon Devices

ABCwaters 48k-56sxt-fm pro Fine mesh Fleck Water Softener 48, 000 iron Filter System, 48k, Black or Almond - - Amazon.com

"-"s`§<;e ;’i‘io§§a'§ with §§s
Se!| on Amazon

Seil Under Privaie Stands
Seli on Amazon Handmade
Se|| Your Services on Amazon
Seii on Amazon Bus§ness

Se!l Your Apps on Amazon

Become an Afiiiiate

reassess §§e§meat §P€o§§;;t:ts

Amazon Rewards Visa Signature Cards

Amazon.com Store Card

Amazon Business Card

Amazon‘com Corporate Credit Line

Shop With Points

Credit Card Marketpiace

Reioad Your Baiance

set §és §~§e§~;z so

Your Accounl

Your Orders

Shipping Rates & Poiicies

Amazon Prirne

Returns & Repiacernents

Manage Your Content and Devices

Amazon Assistant

 

 

 

Advertise Yoor Products Amazon Currency Converter Heip

Seif-Pubiish W§th Us

) See ali

Engiish ` \ United States

Amazon Music Amazon Adveit:s§ng Amazon Dr:ve Born AbeBooks ACX A§exa
Stream millions Find, attract and Cioud storage Soore deals Books, art Audiobook publishing Actionabie Ana|ytids
of songs engage customers from Amazon on fashion brands & coilectibies Made Easy for the Web
Amazon Business AmazonFresh Amazon®!ot)a! Home Sewices Amazon inspire Amazon Raa§ds Amazon Resiaorants
Everything For Grocen'es & More Ship Orders Handpicked Pros Digitai Educationai Fun stories for Food delivery from
Your Business Right To Your Door intemaiiona|iy Happiness Guarantee Resources kids on the go local restaurants
Amazon Web Services Aud§bie Book Deposiiory Box O§iice Moio ComiXoiogy CreaieSpace DPReview
Scaiab|e Cloud Down|oad Books With Free Find Movie Thousands of indie Print Pubiishing Digiiai
Computing Servioes Audiobooks De|ivery Woridwide Box thce Daia Digitai Comics Made Easy Pbotography
East Dane Fabric Goodreacis IMD‘:) iMDbPro Jungiee.com Kindie Direct Pubiish§ng
Designer Men's Sewing, Quiiting Book reviews Movies, TV Get |nfo Entertainmeni Shop On|ine lndie Digita| Publishing
Fashion 8 Knitting & recommendations & Ce|ebrities Professionais Need in india Made Easy
Prirne Now Amazon Phoios Prirne \/§deo Direci Sboot)oo Amazon Warehouse Whole Foods Markel Withoutabox
FREE 2-hour De|ivery Uniimiied Photo Storage Wdeo Distn'bution Designer Great Dea|s on America’s Hea|thiest Submit to
on Everyday items Free Wilh Prime Made Easy Fashion Brands Qua|ity Used Products Grocery Store Film Fesb'vais
Woot.! Zap-pos Sooo:com Subscr§'oe w`:`:n Amazon Pil|PacK Amazon Renewed Amazon Second Chance
Deais and Shoes & Shop Oniine in Discover & try Pharmacy Simpiiiied Refurbished products Pass it on, trade it in,
Shenanigans Clothing the Midd|e East subscription services with a warranty give il a second life

https;i.-‘www.amazon.nomiABCwate!s-dtii¢-EEsxt-fm-Sofleoer-Fiitor-SystenaidpiBOO-¢LYGBWM

14/15

12/18/2018 ABCwaters 48k-565xt-fm pro Fine mesh Fleck Water Softener 48, 000 |ron Filter System, 48k, Black or A|mond - - Amazon.com

Cendiiiens of Use Pr!\saay Net§ce interest-Besed Ads © 1996-2018, Amazon.com, |nc. or its affiliates

ht'rps'JMww.amazon.mmiABCwatars-d»ak-§Esxt~fm-Scl‘tener~Fl|ier»Systemidp!BGMLYGBWM 15/15

12/18/2018

`_} ny 13ng Too|s & Home improvement v abcwaters

§E<>§ivez to EN

Helch Sign in
S§;ot§:s§§a§e §§;?§§§”§ Your Amazon.com Last-Niinute Deals

Too|s & Home improvement Best Sellers Dea|s & Savings Gift ideas Power & Hand Too|s Lighting & Cei|ing Fans

“\
7T'Q» ,'§LO Up to 40% off select power amf hand tools

< Back to search results for "abcwaters"

ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black by Aacwarars

35 customer reviews | 164 answered questions

Price: $1 1069,98
,ill

Get 550 off instantly: Pay $‘1,019.98 upon approval for the
2 ; Amazon Rewards Visa Card.

 

Pattern Name: 10%

 

10% l 10% w catalytic carbon
_ $1,069.98 l $1,269.98
installation options: Expert replacement + haul away | See
more options for first-time installation More options

 

l .{r.

Without expert installation _

?'
1

.m.

Expert replacement installation
+$436.72 per unit

See more

~ Complete package Overview - Complete turn-key
Package that combines a whole house water softener &

ABCwaters 56005xt Fleck Softener and Carbon Filter, Black - - Amazon.com

5 days left Pr

&eeount & Lists v

 

Os‘{§ers Tr§z Prime »~ Cart

Kitchen & Bath Fixtures Smart Home

Shop now -

Share

$1,069.98

This item reqzzires special handling
and cannot be shipped to your
selected location.

in Stoci<.
Ships from and sold by Aplus
Water LLC.

Qtw1'

$`1,069.98

 

Add to Cart

 

Turn on 1-Click ordering for this browser

https:/Iwww.amazon.oomlABWaters-SSOOs)ct-Sottener-Car‘bon-Capacity/dp/BOSXCCFQTR/ref=sr_1__1?m=A2RLJ532640TU6&s=merchant-items&ie=UTF8&qid=154517631 0&sr=1 -1 &keywords=abcw. .. 1/1 6

12/18/2018

 

ABCwaters 5600sxt Fleck Softener and Carbon Filter, Black - - Amazon.com

\ filtration system. Our Package also
-added items such as our installation kit,
:hat are easy to follow and technical

lplify your experience. We believe this is
:ies the most value when compared to the

r Overview - Complete whole house

)lled by the popular fleck 56005xt Digital
8, 000 grain high capacity softening

1 upgraded 10% cross-linked resin for

;t quality in the lndustry. Recommended

) to 12 GPM (household sizes of 2-5

valve includes 5 year warranty

1 filtration upflow design provides efficient
)ut the need to backwash. No backwash
tricity required, No drain line needed, and
' produced. Greener water filtration and
Nater is a breeze with our carbon tank

|.5 cubic ft. High activity Carbon media -
is a natural media derived from coconut
1oves water contaminants through

1 contaminant removal removes a wide
iminants including chlorine and
iesticides, herbicides, organicsl mtbe, and
emoves most other chemicals, tastes and

odors, and ls an excellent system for general filtration
GUARANTEED SATlSFACTlON. We guarantee satisfaction
with our product and customer service or get your
money back. We pride ourselves in providing a hassle
free consumer experience. We offer a 60 day return
policy with money back guarantee. Systems are
assembled with NSF approved parts, Filters and media.
NEED WATER CONNECTORS? Copy and Paste this ASiN to
Hnd connectors for this package - BO74T‘i L717.

 

) See more product details

Compare with similar items

New (2) from $1,088.00 + $19.99 shipping

Deliver to Scotisdaie 8525‘|

Add to List

 

Other Sellers on Amazon

New (2) from $1,088.00 + $i9.99
shipping

Whole House Water
Filtration Systems
From Aquasana

Aquasana 6-Year, 600,000 Ga||on Whole
House Water Filter

22
3479.21 »/prime

Ad feedback

https://www.amazon.com/ABCwaters-5600sxt-Softener-Carbon-CapacityldplBO€XCCFQTR/ref=sr_1_1?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFB&qid=i545176310&sr=1-1&keywords=abcw...

2/16

12/18/2018 ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon. com

Ad feedback

Frequent|y bought together

§3`§ iSpring S-Stage Prestige Top Purity Under Sink Reverse Osmosis Drinking Water Fiiter System WQA Gold... $193.99
3`§ Culligan WH-HDZOO-C Whole House Sediment Water `i" HD CLR WTR Filter, C§ear Bowl, Grey Cap $54.94

Total price: $1,318.91

l Add au three to carr `

 

' Add au three to List

 

 

Sponsored products related to this item

https://www.amazon.oom/ABCwaters-5600sxt-Softener-Carbon-Capacity/dp/BOSXCCFQTR/ref=sr_1_1?m=A2RLJ532640TU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-1&keywords=abcw... 3/16

12/18/2018

 

Aquasana 10-Year,
1,000,000 Gallon Whole
House Water Filter with
Satt-Free Softener...

47
$1,241.60

Customers who bought this item also bought

ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

Aquasana 10-Year,
1,000,000 Gallon Whole
House Water Filter with
SaEt-Free Softener...

22
$1,688.56

 

CMI inc FLEXT8-1FF

173 218 ‘l 8“ Corrugated

Stainless Steel Flexible

Water Line-i inch Hose...
23

$26.70

Culligan WH-HDZOO~C

Whole House Sediment

Water ‘l" HD CLR WTR

Fi£ter, Ciear Bowl, Grey Cap
165

$54.94

Speciai offers and product promotions

Pattern Name: 10%

 

Pelican Whole House
Water Filter & Sait
Softener Combo for i-S
Bathrooms - PACS
$2,625.00

Bull»: Water Hardness Test
Strips - 15 Second Results
Reading From Oppm To
SOOppm

73
$15.99

 

Whirlpool W|-IESZO 30,000
Grain Water Softener -
Built in USA - Salt Saving
Technolog...

14
$529.52

 

Tieri 48,000 Grain High
Efficiency Digital Water l
Softener for Hard Water .'

20 |
$499.00

Ad feedback

 

Ho£drite Flexible Stainless

Steel Water Heater

Connector, Female iron

Pipe Fitting, ‘i-fnch FlP x...
78

$23.49

Cash Acme

U3086FLEX24LF Water

Softener Hose, Silver
24

$`17.97

- No interest if paid in full within 12 months with the Amazon,com Store Card on any purchase totaling $599 or more. Apply now.

https:/Iwww.amazon.00mlABCwaters-5600sxt-Softener-Carbon-Capacityldp/BOSXCCFQTR/ref=sr_1_1?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFB&qid=15451763‘|0&sr=1-1&keywords=abcw...

4/16

12/18/2018
Have a question?

Find answers in product info, Q&As, reviews

Compare with similar items

1

This item ABCwaters 56005xt
Fleck Softener and Carbon
Filter, Black

l Add to Cart _
Customer Rating (35)
P .
rlce $‘| '06998
Shipping Eligible for FREE Shipping
Sold By Aplus Water LLC
ltem Dimensions 54 x 10 x 10 in

ABCwaters 5600sxt Fleck Softener and Car‘bon Filterl Black - - Amazon.com

Fleck 5600$XT 48,000 Grain
Water Softener Digital SXT
Metered Whoie House System

l Add to Cart l

{445)

$57326
Eligible for FREE Shipping
Aplus Water LLC

27x17x62in

ABCwaters 48k-565xt~fm pro
Fine mesh Fleck Water
Softener 48,000 iron Filter
System, 48k, Black or Almond

l Add to Cart
|__

(83)

$61 999
Eligible for FREE Shipping
Aplus Water LLC

54x10x10in

Fleck 5600$XT 64,000 Grain
Water Softener Digital SXT
Metered Whole House System

'- Add to Cart

(41)

$63799
Eligible for FREE Shipping
Aplus Water LLC

48x12x12in

https://www.amazon.com/ABCwaters-SSOOsxt-Soitener-Carbon-Capacity/dplBOSXCCF9TR/ref=sr__1_1?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFB&qid=1 54517631 0&sF1-1&keywords=abcw... 511 6

12118/2018
Product description

Pattern Name:10%

ABCwaters 5600$xt Fleck Soitener and Carbon Filter, Black - - Amazon.com

We are recognized by Pentair as an authorized True Blue Partner of Pentair products including Fleck, Structural, and Pentek. Combo Package - Whole House
Water Softener and Upflow Carbon Filtration System: Technical Details: Fleck on-demand digital meter 5600 SXT valve, black 10" diameter PG 2.5T, black
36inch brine tank w/ safety float. Fleck bypass valve (#60049) & 1" male threaded yoke connection (#18706-01). 48,000 grain / 1.5 cubic feet resin. (1)
Hardness Test, drain line & install Bag of Goodies. Upflow carbon filtration: black 10" diameter tank, simple in & out valve, bypass valve & 1.5 cubic feet of
Carbon Media Manufacturer Warranties: Fleck 56005xt: 5 Year MiNERAL & BR|NE TANKS - Whole house system is built using 2 American made tanks. (2) Black
10" diameter mineral tank and (1) Black standard brine tank with a salt capacity of up to 250 lbs. All tanks backed by a 10 year warranty. Other colors are also

available upon request.

Product information

Pattern Name:10%

Technical Details

Part Number

item Weight

Product Dimensions
item model number
Size

Color

Pattern

item Package Quantity
Fiow Rate

Water Consumption
lncluded Components
Batteries included?

Batteries Required?

ABC-2-48k_-48k
148 pounds

54 x 10 x 10 inches
56003xt

48000 grain capacity
Black

10%

1

12 GPM

12 GPM

softener and carbon tank
No

No

Additional information

ASIN

Customer Reviews

Best Sellers Rank

Shipping Weight

Date i~`irst Available

Warranty & Support

BO€XCCFQTR

35 customer
reviews
4.4 out of 5 stars

#189,643 in Toois & Home
improvement (See top 100)
#129 in Toois & Home
improvement > Kitchen & Bath
Fixtures > Water Fiitration &
Softeners > Water Softeners

149 pounds (\hew shipping rates
and poiicies)

June 16, 2017

Product Warranty: For warranty information about this product, please click

here

https:/Iwww.amazon.comlABCwaters-5600sxt-Softener-Carbon-Capacity/dp/BOGXCCFQTR/rei=sr_1_1?m=A2RLJ58264CTU6&s=merchant-items&ie=UTF8&qid=15451 76310&sr=1-1&keywords=abcw... 6/16

12/18/2018

ABCwaters 5600sxt Fleck Softener and Carbon Filter, Black - - Amazon.com
Feedback

Related VideO ShOI‘tS (O) Upload your video

Be the first video
Your name here

Sponsored products related to this item

    

Tier1 48,000 Grain
Capacity Water Softener +
5-Stage Reverse Osmosis
Drinking Water...

6
$619.99

https:l/www.amazon.com/AB011/aters-560Osxt-Softener-Carbon-Capacity/dp/BOSXCCFSTR/ref=sr_1_1 ?m=A2RLJ582640TU6&s=merohant-items&ie=UTF8&qid=1 54517631 0&sr=1-1 &keywords=abcw. . .

 

Tier1 48,000 Grain High
Efticiency Digital Water
Softener for Hard Water

20
$499.00

if you are a seller for this product, would you like to suggest updates through
seiler support?

Would you like to tell us about a lower price?

 

Whirlpool WHE530 30,000
Grain Water Softener -
Built in USA - Sait Saving
Technolog...

14
$529.52

American Water Solutions
A|K10-255xt A|K10 air
injection, Almond

1
$687.98

 

Aquasana 10-Year,
1,000,000 Gailon Whole i
House Water Filter with i
Sait-Free Softener...
22 !
$1,688.56
Ad feedback

7/16

1218/2018 ABCwaters 5600sxt Fleck Softener and Carbon Filterl Black - - Amazon.com

incredibly Soft
Fiarmel Sheei.'s

Shop now*

Stone &Beam

 

 

 

 

Ad feedback

Customer Questions & Answers

See questions and answers

35 customer reviews Customer images

https:/Iwww.amazon.oomlABCwaters-SSOOSXt-Soitener-Carbon~Capacityldp/BOGXCCF9TR/ref=sr_1_1?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-1&keywords=abcw... 8/16

1218/2018

4.4 out of 5 stars
s star ` `“ " " ' v ' “"`W” W`W 74%
4star _ _ ` 20%
3 star 0%
2 star ` W ' ' 3%
1 star ' 3%

Review this product

Share your thoughts with other customers

Write a Customer review

 

 

17

Shop now

Ad feedback

 

See all customer images

Read reviews that mention

 

 

carbon tank water softener stainless steel carbon Filter
easy to install soft water hot water softener system installation
abc support connectors fleck professional valve

 

Showing 1-8 of 35 reviews

Top Reviews

Heffe

Great quality water system!!!
July 8, 2017
Patternl 10% Verified Purchase

| am extremely happy with this purchase so far. Have had it installed for almost a week and the
quality of water is great. i placed inline sediment Filters before and after to help extend the life of the
media and tanks. Only issue l had was there were no instructions included for the carbon upflow
tank. it was pretty straightforward though and after a little research l found it was more beneficial to
have it inline before the water softener to help the softener resin be more efficient. if your looking to
install a water softener, this system is what you want. For a few hundred dollars more, the carbon will
remove impurities such as chlorine and pesticides. Totally worth it!!!!

https://www.amazon.oom/ABCwaters-SGOOsxt-Softener-Carbon-Capacity/dplBOSXCCFSTR/ref=sr_1_1 ?m=A2RLJ532640TU6&s=merchant-items&ie=UTFB&qid=_1 545176310&sr=1 -1 &keywords=abcw. .. 9/16

12/18/2018 ABO~aters 5600sxt Fleck Softener and Carbon Filterl Black - ~ Amazon.com

39 people found this helpful

Helpful Comment Report abuse

§

Jeff

Simply Soft!
May 10l 201 7
Pattern: 10%

Although i'm an Amazon fan and proud Prime member i chose to purchase this directly from
602abcwater.com. i couldn't be happier with this product, | live in northern California where our city
water is extremely hard. After installing this softener i l tested water from the hose outside and it was
at 25 gpg. inside our home we went straight to 0 gpg. Also there are no traces of any chlorine
whatsoever thanks to the sweet carbon up-flow tank. The most important thing for me was having
GOZabcwater there for me to ask any questions, this was my first install. Customer service is critical
when you start cutting water lines to your home and you have two kids that need a bath at the end
of the day ;-) Bryan at 602abcwater was great. he answered all my questions and also gave me a
heads up on common mistakes people make plumbing these softeners. The final result is pure, clean,
safe water for my family. 602ABCWATER.COM get's an A+ rating in my book! Amazon is lucky to have
them representing the Fleck line of softeners.

38 people found this helpful

Helpful Comment Report abuse

Amazon Customer

https://www.amazon.oomlABCwaters-5600sxt-Softener-Carbon-Capacity/dplBOSXCCFQTR/ref=sr_1_1?m=A2RLJ532640TU6&s=merchant-items&ie=UTF8&qid=1 5451 7631 0&sr=1-1 &keywords=abc_ . . 10/16

12/18/2018 ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

TOP NOTCH ! | love this system best water l've ever had feels and taste great and
easy to maintain.

June 10, 2018
Pattern: 10% w/ RO Drinking Water Filter verified Purchase

Purchased system for a new home, received on time and had a professional plumber install system.
Was told by technician that this system would last 10 years and was a very good system. FY| if having
a professional install this system they will not use the stainless steel flex line kit and warranty your
installation they will hard line it with copper included in the price of the installation.

5 people found this helpful

Helpful Comment Report abuse

alacrion

l purchased this system with the intent of installing it
May 1 6, 2018
Pattern: 10% Verified Purchase

i purchased this system with the intent of installing it myself. | was eventually successful, but there
were a couple things | wish i knew from the start.

This system does not include the tube needed to drain the resin tank during the regeneration cycle,
the tubes to your water supply, or the tube connecting the carbon tank to the resin tank. i was
actually replacing an existing system so ijust reused the drain connection. As for the tubes to my
water supply, i have 3/4 in. PVC which meant | needed 2 sharkbite PVC connectors 3/4 in. x 3/4 in.
and 2 Flexible Stainless Steel tubes 3/4 in. X 1 in. As for the tube connecting the carbon tank to the
resin tank, you need 1 Flexible Stainless Steel tube 1 in. X1 in.

10 people found this helpful

Helpful Comment Report abuse

T|ffany

Defective water softener
August 26, 201 8
Pattern£ 10% Verified Purchase

Water softener is defective
Company not doing anything about it

https://www.amazon.corn/ABCwaters-5600sxt-Softener-Carbon-Capacityldp/BOSXCCFQTR/ref=sr_1_1?m=A2RLJ582640TU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-1&keywords=abc... 11l16

12/18/2018 ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

6 people found this helpful

Helpful Comment Report abuse

travellerwho

Recommended product
.luly 26, 2018
Pattern: 10% Verified Purchase

This product is brilliant as it totally destroyed hardness in my water.
Pros-

Really soft water

No stains on dishes

Silky smooth hair

On demand fleck

Cons

A bit Expensive here. l gave 3.5 stars because when | bought this product and holds true still today
the company sells it for $40 less on their website and some other third party websites. | called them
to honor the price even told them about their glitch but they didn't agreed to change price. | bought
it from amazon cos | wanted to use my gift cards.

Requires good plumbing skills. | won't blame this on company but for a beginner like me | had to pay
big uncle sam for its installation

One person found this helpful

Helpful Comment Report abuse

https://www.amazon.com/ABCwaters-5600$xt-Softener-Carbon-CapacityldplBOSXCCFQTR/ref=sr_1_1?m=A2RLJ582640TU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-1&keywords=abc... 12/16

12/18/2018 ABCwaters 5600sxt Fleck Softener and Carbon Filter, Black - - Amazon.com

Sinewave

Good Water Softener
November 25, 2018
Pattern: 10% Verified Purchase

This is a good water softener, This does require professional installation. Make sure the installer reads
the instructions correctly. Their support is very good and they will even facetime with you to make
sure the installation is correct. USE their support and make sure the directions of the connections is
correct. 2 Professional installers - mine and a friend's installed it incorrectly so make sure you double
check and triple check the pipes and verify with the support.

Helpful Comment Report abuse

Amazon Customer

great too have clean soft water again
October17, 2017
Patternt 10% Veritied Purchase

great too have clean soft water again, digital works well but using much more salt, then manual
control | had. also very easy to install.came with every thing i needed.

3 people found this helpful

Helpful Comment Report abuse
See all 35 reviews

Write a customer review

 

What other items do customers buy after viewing this item?

https://www.amazon.oom/ABCwaters-5600sxt-Softener-Carbon-CapacityldplBOGXCCF9TR/ref=sr_1_1?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&3¢=1-1&keywords=abc... 13/16

12/18/2018 ABCwaters 56005xt Fleck Softener and Carbon Filter, Black - - Amazon.com
Fleck 5600$XT 48,000 Grain Water Softener Digital SXT Metered Whole House System

445
l $573.26

Pentair 5600$xt-48k AFW Filters water softener with AFW lnstall kit Fleck 48,000 Grain of
Upgraded HIGH Capacity 10% Resin, Black

139
$559.99

Fleck 5600$XT 64,000 Grain Water Softener Digital SXT Metered Whole House System
41
$637.99

_q g Aquasana 10-Year, 1,000,000 Gallon Whole House Water Filter with Salt-Free Softener and
q" Professionai installation Kit
47

 

$1,241.60

 

'_-.:; ` ri

 

 

Ad feedback
Pages with related producis. See and discover other items: Water Softeners, Best Rated in Water Softeners, Best Rated in Water Filtration & Softeners, filters for
water softener system, house water filter system, Best water softeners for homes

' Q§§

;§3

-- ~». ____ t>- m <; : ‘_'_ 4,;/,_3
ceases :§ijt tate insertion iee§ o tract sets § ties ies irwin .…

 

Se!i on Amazon Amazon Rewards Visa Signature Cards Your Account

https://www.amazon.oom/ABCwaters-5600sxt-Softener-Carbon-Capacity/dp/BOSXCCFSTR/ref=sr_1_1?m=A2RLJ5B2640TU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-1&keywords=abc... 14/16

12/18/2018

Blog

About Amazon
Pzess Center
irwestor Re?aiiorls

Amazon Devices

ABONaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com
Seil Under Private Brands

Seil on Amazon Handmade

Seii Your Services on Amazon

Seii on Amazon Bu'sirzess

Se§l Your A;)ps on Amazon

Be<;ome an Affi!iate

Amazon~com Store Card

Amazon Susirzess Card

Amazon.com Corpoz‘aie Cz”edit L`me

Shop With Points

Greth Card Markez;)§ace

Reioad Your Ba|ance

Your Orders

Shippirzg Rates & Policies

Amazon Prime

Returns & Replacements

Manage Your Content and Devices

Amazon Assis¥anf

 

 

 

onertise Your Produots Amazon Currency Convertear He!p
Seif~Pubiish W§th US
) See a§l
Eng|ish limited States
Amazon Music Amazon Adven`is§ng Amazon Dr§ve 6-:Jm AbeBooks ACX Alexa
Stream millions Find, amact, and Cloud storage Score deals Books, art Audiobook Publishing Actionab|e Analytics
of songs engage customers from Amazon on fashion brands & coliedibles Made Easy for the Web

Amazon Business
Everything For
Your Business

Amazon Web Se,'v§oes
Sca|ab|e C|oud
Computing Services

East Bane
Designer Men's
Fashion

Prime N<)w
FREE 2-hour De|ivery
on Everyday items

Woot§
Deais and
Shenanigans

AmazonFresh
Grooeries & More
Right To Your Door

Aud§t)ie
Down|oad
Audiobooks

§§bac
Sewing, Quilting
& Knitting

Amazon P?)olos
Unlimited Photo Stox'age
Free With Prime

Zapoos
Shoes &
Clothing

Amazon@loba§
Ship Orders
intemalionally

Booi< Depository
Books With Free
De|ivery Woridwide

Gooc§rea<is
Book reviews
& recommendations

Prime Video D§recl
Video Distribution
Made Easy

Sou<;,cem
Shop Oniine in
the Midd|e East

Home Services
Handpicked Pros
Happiness Guarantee

Box Ofice Mo§o
Find Movie
Box Ofiice Data

lMDb
Movies, TV
& Celebrities

Shopbop
Designer
Fashion Brands

Suk)s<:r§be with Amazon

Discover & try
subscription services

Amazon |nspire
Digital Educationa|
Resources

Comi>(oiogy
Thousands of
Digital Comics

lMDbPro
Get |nfo Enterlainment
Professionals Need

Amazon Warehoose
Great Dea|s on
Quality Used Products

P:`llPacl<
Pharmacy Simplifled

Amazon Rar)io`s
Fun stories for
kids on the go

CreateSpace
|ndie Print Pubiishing
Made Easy

Jung§ee_com
Shop Oniine
in lndia

Whole Foods Markel
America’s Healthiest
Grocery Store

Amazon Renewed
Refurbished products
with a warranty

Amazon Resmuran-‘.s
Food delivery from
local restaurants

DPRe\/iew
Digital
Photogl'aphy

Kindle Direct Pu'o!ishing
|ndie Digital Publishing
Made Easy

Withouiab<>x
Submit lo
Film Festiva|s

Amazon Second Chaoc>e
Pass it on, trade it in,
give it a second life

Ccrzd§t§ons of 1356 Privzacy Not.ice interest~Based Ads © 1996-2018, Amazon.com, lnc. or its affiliates

https://www.amazon.00mlABC,\~aters-SSOOsxt-Sohener-Carbon-Capacity/dp/BOSXCCFQTR/ref=sr_i_1?m=A2RbJ552640TU6&s=mercha nt-items&ie=UTFB&qid=15451 76310&$!=1-1&keywords=abc... 15/16

12/18/2018 ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

https://www.amazon.oomlABCwaters-SGOOs)ct-Softener-Carbon-Capacily/dp/BOSXCCFQTR/ref=sr_1_1?m=A2RLJ582640TU6&s=merchant-items&ie=UTF8&qid=1545176310&sr=1-1&keyw0rds=abc... 16/16

12/18/2018 ABCwaters Built Fleck 5600$xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

 

,,_
ky prime Too|s & Home improvement v abCWaterS
ease se EN Hezlo_ sign in ii
Soo'itszi:sie f§§:?§§§§i YourAmazon,com Last~lvlinute Deais assesses & watts v €,§z“§§ms “§r§ Prime § €.,`Sai”i

Too|s & Home lmprovement Best Sellers Deals & Savings Gih |deas Power & Hand Tools Lighting & Cei|ing Fans Kitchen & Bath Fixtures Smart Home
q `- v
§ Up to 25% off select power and hand tools Shin now '»

( Back to search results for "abcwaters"

ABCwaters Built Fleck 5600$xt 48,000 Water Softener SPACE SAVER + Connectors by ABCwaters

4 customer reviews l 5 answered questions

 

 

 

_ b_ Price: $699.98 Share
__ _ Get $SO off instantly: Pay $649.98 upon approval for the
_ '__ Amazon Rewards Visa Card. $699'98
§ installation options: Expert replacement + haul away | This item require§ Special handling
_ _ See more options for first-time installation More options and cannot be Sh'pped to Your
gus _ _ _ _ _ _ selected location.
- - - -- W‘tho t ex ert installation .
- ' " p Only 10 left in stock-
* " '__ _ _ " ` order soon.
Expert replacement installation Ships from and sold by Aplus
E +$436.72 per unit Water LLC
See more Qty: 1 v
§ \
__ - WATER SOF|'ENER OVERV|EW - This is our Space Saver $699 98
\\_ model. This is a complete water softener system that '
\ includes a pair of stainless steel flexible water line A d d to can
connectors (Female to push-connect). 48,000 grain
capacity system with a premium 8% resin media for
longer life span. We strive to build our systems with ?urn on 1-click ordering for this browser

https:l/www.amazon.oomlABCwaters-Bui|t-5600$xt-Softener-Connectorsldp/B01 N5DE7QV/ref=sr_1_8?m=A2RLJ53264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-8&keyw0rds=abon... 1/12

12/18/2018 ABCwaters Built Fleck 56005xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

zrvice
,p[e)_ Deliver to Scottsdale 8525?

capacity
§ Add to List

 

OU|’
S
:ice
'ip, a
el a New (2) from $718.00 & FREE
shipping.

Other Sellers on Amazon

'ctors
nicians

n is built
meter
Both

\ost
t end

 

Whole House
Water Filtration
vhy we Systems From

NEW 5-Year, soo,ooo canon weil water whole
ives you House Filter with Salt-Free Softener, U...

 

ation. 11

1 $1,545.60 »/P\“im€

instrate

gsin for A£l feedback
OGRAM

'ork, we

’rom

SY TO

id now

 

z See more product details

Compare with similar items

New (2) from $718.00 & FREE shipping.

https://www.amazon.oom/ABCwater's-Bui|t-56005xt-Softener-Connectorsld p/B01 N5DE7QV/ref=sr_1_8?m=A2RLJ58264CTU6&$=merchant-items&ie=UTFS&qid=1545176310&sr=1-8&keywords=ab<.w... 212

12/18/2018

Ad feedback

Sponsored products related to this item

      

Tier1 48,000 Grain High Tier1 48,000 Grain

Efficiency Digital Water Capacity Water Softener +
Softener for Hard Water 5-Stage Reverse Osmosis
20 Drinking Water...
$499.00 6
$619.99

 

Whirlpool WHES?:O 30,000
Grain Water Softener -
Built in USA - Salt Saving
Technolog...

14
$529.52

What other items do customers buy after viewing this item?

htlps:llwww.amazon.COm/ABONaterS-Bui|f-SGOOSXT-SOflener-Connecforsldp/B01 N5DE7QV/ref=sr_1_8?m=A2RLJ53264CTU6&$=merchant-ifems&ie=UTFS&qid=15451 76310&$!=1-8&keyw0rds=ame. . .

ABCwaters Built Fleck 56005xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

 

Aquasana 10-Year,
1,000,000 Gallon Whole
House Water Filter with
Salt-Free Softener...

47

$1 ,241 .60

Page 1 of 12

Aquasana 'lO-Yea r,
1,000,000 Gailon \
House Water Filter
Professional |nsta..
56
$705.60
Ad feedback

3112

12/18/2018 ABCwaters Built Fleck 5600$xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com
Fleck 5600$XT 48,000 Grain Water Softener Digital SXT Metered Whole House System
445
$573.26

ABCwaters 48k-565xt-TOSS 10% Resin Water Softener, Black

109
l $599.00

Fleck 5600$XT 64,000 Grain Water Softener Digital SXT Metered Whole House System
41
$637.99

Pentair 5600$xt-48k AFW Fi£ters Water softener with AFW install kit Fleck 48,000 Grain of

' Upgraded HlGH Capacity 10% Resin, Black
139
$559.99

Customers also shopped for

 

Pentair 5600$xt-48k AFW ABCwaters 56005xt Fleck Fleck 5600 Metered Water DuraWater 64k 9100$xt ABCwaters built Fleck

Filters water softener with Softener and Carbon Filter, Softener On Demand Water Softener, 64,000 56005xt 64,000 Water
AFW install kit Fieck Black Control Head Valve Grains, Blue Softener with Special
48,000 Grain of... 35 24 5 Purolite SST-60 Resin

139 $1,069.98 $247.00 $1,301.90 Combo with an Upflow...
$559.99 $1,589.99

https:l/www.amazon.cornlABCwaters-Built-5600$xt-Softener-Connectors/dp/B01 N5DE7QV/ref=sr_1_8?m=A2RLJ55264CTU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-8&keywords=ab<,w.. . 4/12

12/18/2018 ABO~aters Built Fleck 5600$xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com
Special offers and product promotions

¢ 12 Month Financing: For a limited time, purchase $599 or more using the Amazon.com Store Card and pay no interest for 12 months on
your entire order if paid in full in 12 months. Interest will be charged to your account from the purchase date if the promotional balance is
not paid in full within 12 months. Minimum monthly payments required. Subject to credit approval. Apply now,

Have a question?

Find answers in product info, Q&As, reviews

Compare with similar items

 

This item ABCwaters Built Fleck 5600$XT 48,000 Grain Fleck 5600$XT 64,000 Grain ABCwaters 48k-56$xt-frn pro
Fleck 5600$xt 48,000 Water Water Softener Digital SXT Water Softener Digital SXT Fine mesh Fleck Water
Softener SPACE SAVER + Metered Whole House System Metered Whole House System Softener 48,000 lron Filter
Connectors System, 48k, Black or Almond
_ _ _ _ _ _ __ __ _ _ _ _ _ l
Add to Cart i Add to Cart _ l Add to Cart _ Add to Cart l

Customer Rating (4) (445] (41) (83)

Price $69998 $57326 $63799 $61999

Shipping Eligible for FREE Shipping Eligible for FREE Shipping Eligible for FREE Shipping Eligible for FREE Shipping

https://www.amazon.00mlABONaters-Built-5600$xt-Softener-Connectors/dplBO1N5DE7QV/ref=sr_1_8?m=A2RLJ58264CTU6&$=merchant-items&ie=UTFS&qid=1545176310&sF1MkeWoms=aboN... 5/12

12/18/2018

Sold By Aplus Water LLC

item Dimensions -

Product description

ABCwaters Built Fleck 5600sxt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

Aplus Water LLC

27x17x62in

Aplus Water LLC

48x12x12in

Aplus Water LLC

54x10x10in

We are recognized by Pentair as an authorized True Blue Partner of Pentair products including Fleck, Structural, and Pentek. Technical Details: The newest
version of Fleck on-demand metered 5600 SXT valve, Black 10" diameter PG 2.5T, and an 1 1" black square brine tank with safety float. includes Fleck bypass
valve (#60049) and 1" male threaded yoke connection (#18706-01). 48,000 grain / 1 .5 cubic feet of high capacity 8% resin (#ABCB). (1) Hardness Test, drain
line and install B_ag of Goodies. (2) stainless steel flex lines (#1 8080), 4' of drain line (#6731) and a 90 degree install adapter (#L6623) for tight spaces.

Wa rra nty and instructions written by ABCwaters technicians.

Product information

Technical Details

Part Number

item Weight

Size

Color

item Package Quarztity
Batteries lncluded?

Batteries Required?

5600$XT-SS8-LP-BLK
147 pounds

48000

Black

1

No

No

Additional information

AS|N

Customer Reviews

Best Sellers Rank

Shipping Weight

Date First Available

Warranty & Support

301 N5DE7QV

4 customer
reviews
2.5 out of 5 stars

#738,026 in Toois & Home
improvement (See top 100)
#410 in Toois & Home
improvement > Kitchen & Bath
Fixtures > Water Filtration &
Softeners > Water Softeners

147 pounds (View shipping rates
and policies)

December 23, 2016

https:l/www.amazon.oomlABCwaters-Buiit-56005xt~Soitener-Connectors/dp/BO1 N5DE7QV/ref=sr_1_8?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&$!=1-8&keywords=ab0~... 6/1 2

12/18/2018 ABCwaters Built Fleck 5600sxt 48l 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

Product Warranty: For warranty information about this product, please click
here

Feedback

if you are a seller for this product, would you like to suggest updates
through seller support?

Would you like to tell us about a lower price?
Related Vldeo ShOI'tS (O) Upload your video

Be the first video

Your name here

Sponsored products related to this item

       

Aquasana 10-Year, Tier1 48,000 Grain Whirlpool WHES?>O 30,000 Tier1 48,000 Grain High American Water Solutions
1,000,000 Gailon Whole Capacity Water Softener + Grain Water Softener - Efficiency Digital Water AiK10»255xt AiK10 air
House Water Filter with S-Stage Reverse Osmosis Built in USA - Salt Saving Softener for Hard Water injection, Almond
Professional |nsta... Drinking Water... Technolog... 20 1
56 6 14 $499.00 $687.98»
$705.60 $61 9.99 $529.52
Ad feedback

https:llwww.amazon.00m/ABCwaters-Buiit-$GOOsxt-Soflener-Connectorsld pl B01 N5DE7QV/ref=sr_1_8?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFB&qid=154517631 0&sr=1-8&keywords=abcw.. . 7l12

12/18/2018 ABCwaters Built Fleck 5600sxt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com
"' _`__ . _ q » -

    

PR\ME oanlNAL _?E!__..__
Tlit* _ + n i\li"~`
‘ aI`V€ .Ous aiS€ :

TRY PR\ME Now \ prim€____
w

Ad feedback

Customer Questions & Answers

See questions and answers

Showing 1-4 of 4 reviews

https:llwww.amazon.com/ABCwaters-Built-5600sxt-Sofcener-Connectors/dplB01N5DE7QV/ref=sr_1_8?m=A2RLJ55264CTU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-8&keywords=abqu... 8/12

1218/2018

4 customer reviews

5 star
4 star
3 star
2 star
1 star

2.5 out of 5 stars

Review this product

ABCwaters Built Fleck 5600$xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

2 5 °/o
O°/o
25 °/o
O°/o
50°/0

Share your thoughts with other customers

Write a customer review

 

_ Shop now

17

Ad feedback

§ Top Reviews

Ron

Space Saver version is perfect -- and the installation info from ABC was great
December 6, 2017

Verified Purchase

Space Saver version is perfect -- and the installation info from ABC was great. Would highly
recommend the softeners from ABC as they are easy to install with the flexible hoses. Fits in half
the space of the previous Culligan, Programming was a breeze, just followed the directions and it
was up and running.

8 people found this helpful

Helpful Comment Report abuse

 

Joe Reyes

Parts missing
Aug ust 8, 201 8
Verif'ied Purchase

The product it's self is not bad but the package had parts that were missing and i had to buy those
parts from my local warehouse. The instructions and www video that showed how to install and it
was a big help.

One person found this helpful

Helpful Comment Report abuse

Tour fan

DO NOT BUY FROM TH|S COMPANY
June 13, 2018

i bought this water softener in 2016. it developed a leak this year, yet parts are still under warranty.
i have had NOTH|NG positive to say about the process of getting this fixed. i had to download a
service manual online to find the part numbers that needed to be ordered. Now, after multiple
attempts to replace the part that is leaking, i am hearing from NO ONE. This part is made by Fleck,
which is owned by Pentair, and ABC water is the company that handles the warranty.

https://www.amazon.comlABCwaters-Built-5600$xt-Soitener-Connectors/dp/BO1 N5DE7QV/ref=sr_1_8?m=A2RLJSB264CTU6&s=merchant-items&ie=UTFS&qid=1 545176310&sr=1-8&keywords=abcw... 9/12

12/18/2018 AB(Nvaters Built Fleck 5600sxt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com
9 people found this helpful

Helpful _ Comment Report abuse

Hillary

Stay away
November 1 2, 201 8

i purchased a home that had this installed by the previous owner before selling. The softener is less
than a year old and leaking like a sieve_. i contacted abc waters and all they told me was that they
didn't have my name in the system and the warranty is non-tranferable.

This unit is less than 9 months old and they wont stand behind it. despicable.

in my message i also asked them to advise me on fixing the issue if they couldn't warranty it - no
response.

Stay away from this company!

5 people found this helpful

Helpful Comment Report abuse

 

See all 4 reviews

z

Write a customer review

Customers who viewed this item also viewed

https://www.amazon.com/ABCwaters-Bui|t-56005xt-Softener-Connectors/dp/BO1N5DE7QV/ref=sr__1_8?m=A2RLJ53264CTU6&s=merchant-items&ie=UTFB&qid=1 545176310&$!=1-8&keyw0rds=abc... 10/12

1218/2018

    

ABCwaters Built Fleck 56005)<t 48l 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

 

-‘l»_. _

_j._"s§%®sszss§sw§.' -.

_-i._

§&°%R&s

§
se

 

 

 

Ad feedback

Pages with related products. See and discover other items: water filter systems review, water filter systems reviews, water softeners review, whole house water

filter system reviews, home Water softening system, Best water softeners for homes

 

Careers

B!og

About Amazon
Press Cea§er
investor Reiaiions

Amazor: Eev§cas

 

Soil on Amazoo

Salt Undar Pr§\)aie Brands
Seii on Amazon Handmade
Se§i Your Sezvi<:es pa Amazon
Sei! on Amazon Bos§aess

Seii Your Apps on Amazoo
Become an /-\fii§iata

Advez“tise Year Prodocts
Seii-Pubfist§ W§th Us

) See ali

 

Amazoa Rewards Visa Signature Cards
Amazoaicom Store Card

Amazon B;zsirzess Card

Amazoo scm Corporate Crodit tide
$§i’§<.:p W§th Poiais

Cz”e§it Card Niari<etpiace

Reioad \:‘oor Baiance

Amazon Correa<:y Converter

ms

a sss Ms§§‘:z ads

§§

i

Your Acoos.znl

Youz Orde§'s

Shipping Rates & Poiicies

Amazon Prime

Reiurns & Rep§ecemems

Manage Your Content and Devices
Amazon Assistant

Heip

https://www.amazon.oom/ABONaters-Bui|t-5600sxt-Soitener-Connectorsldp/B01N5DE7QV/rehsr_1_8?m=A2RLJ53264CTUS&s=merchant~items&ie=UTFS&qid=i545176310&$¢=1-8&keywords=abc... 11/12

12/18/2018

ABCwaters Built Fleck 56005xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

 

Amazon Mus§c
Stream millions
of songs

Amazon Business
Everything For
Your Business

Amazon Web Services
Scalabie C|oud
Computing Services

East Darae
Designer Men's
Fashion

Prime Now
FREE 2410ur De|ivery
on Everyday items

Woot!
Deais and
Shenanigans

https:/Iwww.amazon .comlABCwaters-Buiit-5600$xt-Softener-ConnectorsldplBO1 N5DE7QV/ref=sr_1_8?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTF8&qid=1545176310&sr=1-8&keywords=abc...

Amazon Advertising
Findl attract and
engage customers

AmazonFresh
Groceries & More
Right To Your Door

Audib!e
Down|oad
Audiobooks

Fabdc
Sewing, Quiiting
& Knitting

Amazon Pholos
Uniimited Pholo Storage
Free V\hth Prime

Za;:;)os
Shoes &
Ciothing

Amazon Drive
C!oud storage
from Amazon

AmazonGiobal
Ship Orders
intemafionaiiy

Book Deposiiory
Books Wiih Free
Delivery Worldwide

Goodreads ~
Book reviews
& recommendations

Prime V§deo Direc§
Video Distribution
Made Easy

Souq.oom
Shop Oniine in
the Midd|e East

Condit§oos of lisa Privacy Notice

 

 

Eng|ish United States
Spm AheBooi<s
Score deals Books, art
on fashion brands & oo|iactibies

Home Se.’vices
Handpicked Pros
Happiness Guarantee

Box Office Mojo
Find Movie
Box OiTloe Data

iMDb
Movies, TV
& Celebrities

Shopbop
Designer
Fashion Brands

Subs»:;ribe with Amazon
Disoover & try
subscription services

Amazon inspire
Digital Educa!ional
Resources

ComiXoiogy
Thousands of
Digital Comics

lMi)bPro
Get info Entertainment
Professionals Need

Amazon Warehouse
Great Dea|s on
Qua|ity Used Products

P§ilPack
Pharmacy Simp|iiied

ACX
Audiobook Pub|ishing
Made Easy

Amazon Rapids
Fun stories for
kids on the go

CreateSpace
indie Print Pub|ishing
Made Easy

Jangiee.com
Shop Online
in india

Whoie Foods Market
America`s Healthiest
Grocery Store

Amazon Rer~=ewed
Refurbished products
with a warranty

lnterest~Based Ads © 1996-2018, Amazon.com, lnc. or its afii|iates

Aie)<a
Aotionab|e Analytics
for the Web

Amazon Restaurarits
Food delivery from
local restaurants

DPReview
Digital
Photography

K§odle Direct Pub|ish§ng
indie Digital Pub|ishing
Made Easy

Withoura box
Submit to
Fiim Festiva|s

Amazon Second Chaace
Pass it on, trade it in,
give it a second life

12/12

12/18/2018 ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

 

i Lry Prime Toois & Home improvement v abcwalers Fl“al days: G
EN Heiio_ sign in 0
YourAmazon.com Lasi-Niinute Dea|s Aocoi,:ot & lists v Grdsrs ”i”ry Prime s

Toois & Home improvement Best Sellers Deais & Savings Gift ideas Power & Hand Toois Lighting & Cei|ing Fans Kitchen & Bath Fixtures Smart Home

c\\ 1. - ~
>"Q 1 Up to 25% off select power and hand tools Shop now »

< Back to search results for "abcwaters"

ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black by ABCwaters

35 customer reviews | 164 answered questions

 

 

 

Price: $"| ,069,98 Share
*"' Get $50 off instantly: Pay $1,019.98 upon approval for the
Amazon Rewards Visa Card. $1'069~98
Pattern Name: 10% This item requires special handling
:..W …..: _____.§ and cannot be shipped to your
§ l 1 0% § 10% w Catalytic Carbon selected location.
a $1,069.98 l $1,269.98
in Stock.
l installation options: Expert replacement + haul away | See Ships from and sold by Aplus
- more options for first-time installation More options Water LLC.
§§ t Without expert installation Qty: 1 '
ga Expert replacement installation $1,059_93
`_ " +$436.72 per unit _
Add to Cart

See more

 

Turn on 1-Click ordering for this browser
~ Complete package Overview - Complete turn-key

Package that combines a whole house water softener &

https://www.amazon.oom/ABOivaters-5600sxt-Softener-Carbon-CapacityldplBOSXCCFQTR/ref=sr_1_1?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&5¢=1-1 &keywords=abcw . .. 1/15

12/18/2018 ABCwaters 56005xt Fleck Softener and Carbon Filter, Black - - Amazon.com

also Deliver to 5cottsdale 85251
ation kit,
iical

'e this is
red to the

Add to List

 

 

Other Sellers on Amazon
)use

xt Digital
1ing

;in for
mended
2-5

es efficient fm ill

ackwash
eded, and

wATER jon and Whole House

New (2) from $1,088.00 + $19.99
shipping

    

     

   

1 tank Water Filtration
q § i media - Systems From
`_/ - coconut

h cvc';]ualsa}:\a io-xatr, iill':ito,OOQtr?;ll<l)tnF
g oe ouse aer i erwi a - re...
Water Treatm enf l _

bone Righr.f …

47
ntbe. and Ad feedback
stes and
iltration
atisfaction
/our
i hassle
eturn
‘e
assembled with NSF approved parE, filters and media.
NEED WATER CONNECTORS? Copy and Paste this AS|N to
find connectors for this package - B074T1L717.

> See more product details

Compare with similar items

New (2) from $1,088.00 + $19.99 shipping

https:l/www.amazon.oomlABCwaters-5600sxt-Softener-Carbon-Capacity/dp/BOGXCCFQTR/ref=sr_1_1?m=A2RLJ53264CTU6&s=merchant-items&ie=UTF8&qid=1545176310&sr=1-1&keywords=abcw... 2/15

12/18/2018 ABCwaters 5600sxt Fleck Softener and Carbon Filter, Black - - Amazon.com

Tools, DIY & Yard
Home Gift Guide
Shop now ~

Frequentiy bought together

+ f +

These items are shipped from and sold by different sellers. Show details

Total price: $1,318.91

Add ali three to carr ‘

_ Add all three to List

   

§§ This item:ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black $1,069.98
;Q:_i iSpring S-Stage Prestige Top Purity Under Sink Reverse Osmosis Drinking Water Fiiter System WQA Gold... $193.99
¢; Culligan WH-HDZOO-C Whole House Sediment Water 1" HD CLR WTR Filter, Clear Bowl, Grey Cap $54.94

Sponsored products related to this item

     

Aquasana 10-Year, Aquasana 10-Year, Pelican Whole House Whirlpool WHES?>O 30,000
1,000,000 Gallon Whole 1,000,000 Gallon Whole Water Filter & Salt Grain Water Softener -
House Water Filter with House Water Filter with Softener Combo for 1-3 Built in USA - Salt Saving
Salt-Free Softener... Salt-Free Softener... Bathrooms - PAC?> Technolog...

47 22 $2,625.00 14
$1,241.60 $1,688.56 $529.52

https://www.amazon.oomlABfda/aters-5600sxt-Sohener-Carbon-Capacity/dp/BOSXCCFQTR/ref=sr_1_1 ?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFS&qid=154517631 0&sr=1-1 &keywords=abcml. ..

 

Tier1 48,000 Grain High
Efl"iciency Digital Water l
Softener for Hard Water

20 l
$499.00

3/15

1218/2018 ABCwaters 56003xt Fleck Softener and Carbon Filterl Black - - Amazon.com
Ad feedback

Customers who bought this item also bought

i
l
l

i
l

\
vt

E=iiii

l

fm
icf
,
t

         

. __ _;,» _/

\ il ’_F_/-*_
CMi inc FLEX18-1FF Culligan WH-HDZOO-C Bulk Water Hardness Test Holdrite Flexible Stainless Cash Acme
173218 18" Corrugated Whole House Sediment Strips ~ 15 Second Results Steel Water Heater U3086FLEX24LF Water
Stainless Steel Flexible Water 1“ HD CLR WTR Reading From Oppm 1”0 Connector, Female iron Softener Hose, Silver
Water Line-i inch Hose,.. Filter, Clear Bowi, Grey Cap 500ppm Pipe Fitting, 1-inch FIP x... 24

23 165 73 78 $17.97

$26.70 $54.94 $15.99 $23.49

Speciai offers and product promotions

Pattern Name: 10%
- No interest if paid in full within 12 months with the Amazon.com Store Card on any purchase totaling $599 or more. Appiy now.

Have a question?

Find answers in product info, Q&As, reviews

 

Compare with similar items

https://www.amazon.convABCwaters-SGOOsxt-Softener-Carbon-Capacity/dp/BOGXCCF9TRIrei'=sr_1_1?m=A2RLJ5B2640TU6&s=merchant-items&ie=UTFS&qid=154517631 0&sr=1-1&keywords=abcw. .. 4/15

12/18/2018

Customer Rating
Price

Shipping

Sold By

item Dimensions

Product description

Pattern Name: 10%

This item ABCwaters 5600$xt
Fleck Softener and Carbon
Filter, Black

Add to Cart '

(35)
$1 ,06998
Eligible for FREE Shipping

Aplus Water LLC

54x10x10in

ABinaters 5600sxt Fleck Softener and Carbon Filter, Black - - Amazon.com

.lil ll ll

Fleck 5600$XT 48,000 Grain
Water Softener Digitai SXT
Metered Whole House System

 

i Add to Cart l

(445)

$ 57326
Eligible for FREE Shipping
Aplus Water LLC

27x17x62in

ABCwaters 48k-565xt-fm pro
Fine mesh Fleck Water
Softener 48,000 iron Filter
System, 48k, Black or Almond

Add to Cart l

(83)

$61 999
Eligible for FREE Shipping
Aplus Water LLC

54x10x10in

 

Fleck 5600$XT 64,000 Grain
Water Softener Digital SXT
Metered Whole House System

l Add to Cart ll

(41)
$63 799
Eligible for FREE Shipping

Aplus Water LLC

48x12x12in

We are recognized by Pentair as an authorized True Blue Partner of Pentair products including Fleck, Structural, and Pentek. Combo Package - Whole House
Water Softener and Upflow Carbon Filtration System: Technical Details: Fleck on-demand digital meter 5600 SXT valve, black 10" diameter PG 2.5T, black
36inch brine tank w/ safety float. Fleck bypass valve (#60049) & 1" male threaded yoke connection (#18706-01). 48,000 grain / 1.5 cubic feet resin, (1)
Hardness Test, drain line & install Bag of Goodies. Upflow carbon filtration: black 10" diameter tank, simple in & out valve, bypass valve & 1.5 cubic feet of
Carbon Media Manufacturer Warranties: Fleck 5600$xt 5 Year MiNERAL & BR|NE TANKS - Whole house system is built using 2 American made tanks. (2) Black

10" diameter mineral tank and (1) Black standard brine tank with a salt capacity of up to 250 lbs. All tanks backed by a 10 year warranty. Other colors are also
available upon request.

https:llwww.amazon.oomlABONaters-5600$xt-Softener-Carbon-CapacityldplBOSXCCF9TR/ref=sr_1_1?m=A2RLJ532640TU6&s=merchant-items&ie=UTF8&qid=1 54517631 0&sr=1-1 &keywords=abcw. . . 5/1 5

12/18/2018

Product information

Pattern Name:10%

Technical Details

Part Number

item Weight

Product Dimensions
Item model number
Size

Color

Pattern

item Package Quantity
Flow Rate

Water Consumption
included Components
Batteries lncluded?

Batteries Required?

ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

ABC-2-48k__-48k
148 pounds

54 x 10 x 10 inches
5600$xt

48000 grain capacity
Black

10%

1

12 GPM

12 GPM

softener and carbon tank
No

No

Relafed Video ShOl'fS (D) Upload your video

Additional information

ASIN

Customer Reviews

Best Sellers Rank

Shipping Weight

Date First Available

Warranty & Support

B06XCCF9TR

35 customer
reviews
4.4 out of 5 stars

#189,643 in Too|s & Home
lmprovement (See top 100)
#129 in Toois & Home
lmprovement > Kitchen & Bath
Fixtures > Water Fi|tration &
Softeners > Water Softeners

149 pounds (View shipping rates
and policies)

June 16, 2017

Product Warranty: For warranty information about this product, please cfick

here

Feedback

|f you are a seller for this product, would you like to suggest updates through

seller support?

Would you like to tell us about a lower price?

https:l/www.amazon.oomlABCwaters-5600$xt-Softener-Carbon-Capacity/dplBOSXCCFQTR/ref=sr_1_1?m=A2RLJ552640TU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-1 &keywords=abcw . .. 6/15

12/18/2018
Be the first video

Your name here

ABONaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

Sponsored products related to this item

        

 

 

 

 

:` :F.’ : _ _

Tier1 48,000 Grain Tier1 48,000 Grain High Whirlpool WHES?>O 30,000 American Water Solutions Aquasana 10-Year,
Capacity Water Softener + Efficiency Digital Water Grain Water Softener - A|K10-255xt A|K10 air ‘E,OO0,000 Gallon Whole l
5-Stage Reverse Osmosis Softener for Hard Water Built in USA - Salt Saving lnjection, Almond House Water Filter with |
Drinking Water... 20 Technolog... 1 Salt-Free Softener...

6 $499.00 1 4 $687.98 22 !
$619.99 $529.52 $1,688.56

Ad feedback
incredibly Soft
Shop now'
Ad feedback

Customer Questions & Answers

See questions and answers

https:llwww.amazon.comlABCwater's-$SOOsxt-Softener-Carbon-Capacity/dplB06XCCF9TR/ref=sr_1_1?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-1&keywords=abcw... 7l15

12/18/2018 ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

35 customer reviews Customer lmages
4.4 out of 5 stars

5 star _ 74%

4 star 20%

3 star 0%

2 star ' ' MM _ ` 3%

1 Sfar 31>/o

 

See all customer images

Review this product Read reviews that mention

Share your thoughts w'th other customers carbon tank water softener stainless steel carbon Filter

 

 

Wr'te a customer revlew easy to install soft water ' hot water softener system installation

 

 

https:llwww.amazon.cornlABCwaters-SSOOsxt-Soitener-Carbon-Capacityldp/BOSXCCFQTR/ref=sr_1_1?m=A2RLJ58264CTU6&s=merchant-items&ie=UTF8&qid=1545176310&sr=1-1&keywords=abcw... 8/1 5

12/18/2018 ABCwaters 5600sxt Fleck Softener and Carbon Filter, Black - - Amazon.com

55

?R._IM£ onlamm:_. M

Showing 1-8 of 35 reviews

Top Reviews

Heffe

Great quality water system!!!
July 8, 2017
Pattern: 10% Veriied Purchase

l arn extremely happy with this purchase so far. Have had it installed for almost a week and the
quality of water is great. | placed inline sediment filters before and after to help extend the life of the
media and tanks. Only issue | had was there were no instructions included for the carbon upflow

Ad feedback tank, lt was pretty straightforward though and after a little research | found it was more beneficial to
have it inline before the water softener to help the softener resin be more efficient |f your looking to
install a water softener, this system is what you want. For a few hundred dollars more, the carbon will
remove impurities such as chlorine and pesticides. Totally worth it!!!!

 

39 people found this helpful

 

Helpful § Comment Report abuse
Jeff
Simply Soft!
May 10, 201 7

Pattern: 10%

Although |'m an Amazon fan and proud Prime member l chose to purchase this directly from
6023bcwater.com. | couldn't be happier with this product. l live in northern California where our city
water is extremely hard. After installing this softener l l tested water from the hose outside and it was
at 25 gpg. inside our home we went straight to 0 gpg. Also there are no traces of any chlorine
whatsoever thanks to the sweet carbon up-flow tank. The most important thing for me was having
602abcwater there for me to ask any questions, this was my first install. Customer service is critical

https://www.amazon.convABC\~aters-SSOOsxt-Softener-Carbon-Capacityldp/BOGXCCFQTR/ref=sr_1_1?m=A2RLJ532640TU6&s=merchant-items&ie=UTF8&qid=154517631 0&sr=1-1 &keywords=abcw. .. 9/15

12/18/2018 ABONaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

when you start cutting water lines to your home and you have two kids that need a bath at the end
of the day 2~) Bryan at 6023bcwater was great. he answered all my questions and also gave me a
heads up on common mistakes people make plumbing these softeners. The final result is pure, clean,
safe water for my family. GOZABCWATER.COM get's an A+ rating in my book! Amazon is lucky to have
them representing the Fleck line of softeners.

38 people found this helpful

; Helpful Comment Report abuse

Amazon Customer

TOP NOTCH ! l love this system best water l've ever had feels and taste great and
easy to maintain.
June 10, 2018
Pattern: 10% w/ RO Drinking Water Filter veri§ed Purchase

Purchased system for a new home, received on time and had a professional plumber install system.
Was told by technician that this system would last 10 years and was a very good system. FYl if having
a professional install this system they will not use the stainless steel flex line kit and warranty your
installation they will hard line it with copper included in the price of the installation.

5 people found this helpful

§ Helpful Comment Report abuse

alacrion

l purchased this system with the intent of installing it
May 16, 2018
Pattern: 10% Veritied Purchase

| purchased this system with the intent of installing it myself. l was eventually successful, but there
were a couple things l wish | knew from the start.

https:/lwww.amazon.comlABCwaters-$€OO$xt-Softener-Carbon-Capacity/dp/BOSXCCFQTR/ref=sr_1_1?m=A2RLJ55264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-1&keywords=abc... 10/15

12/18/2018 ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

This system does not include the tube needed to drain the resin tank during the regeneration cycle,
the tubes to your water supply, or the tube connecting the carbon tank to the resin tank. | was
actually replacing an existing system so ijust reused the drain connection. As for the tubes to my
water supply, | have 3/4 in. PVC which meant | needed 2 sharkbite PVC connectors 3/4 in. x 3/4 in.
and 2 Flexible Stainless Steel tubes 3/4 in. X 1 in. As for the tube connecting the carbon tank to the
resin tank, you need 1 Flexible Stainless Steel tube 1 in. X1 in.

10 people found this helpful

Helpful Comment Report abuse
T|ffany
Defective water softener
August 26, 2018

Pattern: 10% Veritied Purchase

Water softener is defective
Company not doing anything about it

6 people found this helpful

f Helpful Comment Report abuse

travellerwho

Recommended product
July 26, 2018
PatternI 100/o Verified Purchase

This product is brilliant as it totally destroyed hardness in my water.
Pros-

Really soft water

No stains on dishes

Silky smooth hair

https://www.amazon.oonvABCwaters-SSOOsxt-Softener-Carbon-Capacity/dp/BOSXCCFQTR/ref=sr_1_1?m=A2RLJ582640TU6&s=merchant-items&ie=UTFB&qid=154517631 0&sr=1-1 &keywords=abc. ..

11/15

12/18/2018 ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com
On demand fleck

Cons

A bit Expensive here. | gave 3.5 stars because when | bought this product and holds true still today
the company sells it for $40 less on their website and some other third party websites. l called them
to honor the price even told them about their glitch but they didn't agreed to change price. l bought
it from amazon cos | wanted to use my gift cards.

Requires good plumbing skills. l won't blame this on company but for a beginner like me l had to pay
big uncle sam for its installation

One person found this helpful

Helpful Comment Report abuse

 

Sinewave

Good Water Softener
November 25, 2018
Pattern: 10% Verified Purchase

This is a good water softener, This does require professional installation. Make sure the installer reads
the instructions correctly. Their support is very good and they will even facetime with you to make
sure the installation is correct. USE their support and make sure the directions of the connections is
correct. 2 Professional installers - mine and a friend's installed it incorrectly so make sure you double
check and triple check the pipes and verify with the support.

Helpful Comment Report abuse

Amazon Customer

great too have clean soft water again
October 1 7, 201 7
Pattern: 10% Veritied Purchase

https://www.amazon.oom/ABCwaters-5600$xt-Softener-Carbon-Capacityldp/BOSXCCFSTR/ref=sr_1_1?m=A2RLJ582640TU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-1&keyw0rds=abc... 12/1 5

12/18/2018 ABCN/aters 5600sxt Fleck Softener and Carbon Filter, Black - - Amazon.com

great too have clean soft water again, digital works well but using much more salt, then manual
control l had. also very easy to install.came with every thing | needed.

3 people found this helpful

Helpful Comment Report abuse
See all 35 reviews

Write a customer review

What other items do customers buy after viewing this item?

Fleck 5600$XT 48,000 Grain Water Softener Digital SXT Metered Whole House System
445
$573.26

Pentair 5600$xt-48k AFW Filters water softener with AFW insta§l kit Fleck 48,000 Grain of
Upgraded HiGl-{ Capacity 10% Resinl Black

1 39
$559.99

Fleck 5600$XT 64,000 Grain Water Softener Digital SXT Metered Whole House System

41
' $637.99
r' iiin ""\

Aquasana 10-Year, 1,000,000 Gallon Whole House Water Filter with Salt-Free Softener and
Professional installation Kit

47
$1,241.60

https://www.amazon.comlABCwaters-5600$xt-Softener-Carbon-Capacity/dp/BUSXCCFQTR/ref=sr_1_1?m=A2RLJ5B2640TU6&s=merchant-items&ie=UTFS&qid=154517631 0&sr=1-1 &keywords=abc. .. 13/15

12/18/2018

   

ABCwaters 5600sxt Fleck Softener and Carbon Filterl Black - - Amazon.com

 

RWET

New Memory-Foam

Mattress

Si“iOP NOW

 

 

Ad feedback

Pages with related products. See and discover other items: Water Softeners, Best Rated in Water Softeners, Best Rated in Water Filtration & Softeners, filters for
water softener system, house water filter system, Best water softeners for homes

 

Careers

B§eg

About Amazon
Press Cer‘.ter
investor Reiations

Amazon Devices

 

Seii on Amazon

Seii Uno’er Private Brands
Seii on Amazon Haadrnacie
Sei§ Yoer Services on Amazon
Se§i on Amazoe Busiriess

Seli Year A;);)s as Amazon
Bec;ome an Affiiiate

Advenise Your Products
Se!f'~Pob§§s§t W§th US

) See a§§

stress

 

Amazon Rewards Visa Signature Cards
Amazon.com Store Card

Amazon Business Card

Amazon.com Ccrporate Cred§t l_ine
Sho;; with Po§ats

Credit Card Markat;)face

Re:ioad Your Balasce

Amazon Currency Cohverter

treat tie §%e§o tries

Your Accoent

Your Oro’ezs

Shippng Rates & Policies

Amazon Prime

Retums & Replacements

Manage Your Conteni and Devices
Amazon Ass§stant

Help

 

Engl§sh United States

https:/Iwww.amazon.comlABCwaters-5600sxt-Softener-Carbon-Capacity/dp/BOSXCCF9TR/ref=sr_1_1?m=A2RLJ55264CTU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-1 &keywords=abc. .. 14/1 5

12/18/2018

Amazon Music
Stream millions
of songs

Amazon Bus`iness
Everything For
Your Business

Amazon Web Services
Sca|able C|oud
Computing Servioes

East Dane
Designer Men's
Fashion

Fr:me Now
FREE 2-hour De|ivery
on Everyday items

Woot!
Deais and
Shenanigans

https://www.amazon.oomlABCwaters-5600sxt~Softener-Carbon-Capacity/dplBOOXCCFQTR/ref=sr_1_1 ?m=A2RLJ55264CTU6&s=merchant-items&ie=UTFB&qid=1 54517631 0&sr=1-1 &keywords=abc. ..

Amazon Advert§sing
Find, attract1 and
engage customers

Amazoni:resh
Gro®ries & More
Right To Your Door

Aud§ble
Download
Audiobooks

Fabnc
Sewing, Quilting
& Knitting

Amazon Photos
Uniimited Photo Storage
Free Wrth Prime

Zappos
Shoes &
C|othing

ABCwaters 5600sxt Fleck Softener and Carbon Filterl Black - - Amazon.com

Amazon Drive
Cioud storage
from Amazon

AmazonGlobaf
Ship Orders
lntemationaliy

Book Depository
Books With Free
De|ivery Woridwide

Goodreads
Book reviews
& recommendations

Prime Vi:ieo Direct
Wdeo Dislribution
Made Easy

Souq.com
Shop Online in
the Midd|e East

Conditions of Use Privaoy Notice

Spm
Soora deals
on fashion brands

Home Sarvices
Handpicked Pros
Happiness Guarantee

Box OfEce Mo§o
Find Movie
Box Oiiice Data

lNlDb
Movies, TV
& Celebrities

Shopbop
Designer
Fashion Brands

Subscribe with Amazon
Discover & try
subscription services

AbeBooks
Books, art
& ooiieciib|es

Amazon inspire
Digital Educational
Resouroes

ComiXoiogy
Thousands of
Digital Comics

iMDbPro
Get info Entertainment
Professionals Need

Amazon Warehouse
Great Dea|s on
Quality Used Products

PillPack
Pharmacy Simpiiiiad

ACX
Audiobook Pub|ishing
Made Easy

Amazon Rapids
Fun stories for
kids on the go

Create$pace
indie Print Pubiishing
Made Easy

Jung|ee.com
Shop Oniine
in lndia

Whoie Foods Market
Amen`ca‘s Hea|thiest
Grocery Store

Amazon Renewed
Refurbished products
with a warranty

ioiezest-Based Ads © 1996-2018, Amazon.com, lnc. or its affiliates

Alexa
Actionable Analytics
for the Web

Amazon Restaurants
Food delivery from
local restaurants

DPReview
Digital
Photoglaphy

Kindle Dil'ect Publishing
indie Digital Pub|ishing
Made Easy

Withoutabox
Submit to
Film Festivais

Amazon Secono Chanoe
Pass it on. trade it in,
give it a second life

15/15

12/18/2018 ABCwaters 5600sxt Fleck Softener and Carbon Filter, Black - - Amazon.com

 

\`__i fry££lm_al Toois & Home improvement ' abcwaters Flna{ days: '
`\;W i<> EN Heiio. Sign in 6
§cst§st§s§e $§?§‘§ YourAmazonlcom Last-Minute Deais Acce;zn£ § weis v

Toois & Home improvement Best Sellers Deais & Savings Gift ideas Power & Hand Toois Lighting & Cei|ing Fans Kitchen & Bath Fixtures Smart Home

,_.\
>’F) " Up to 45% off select smart home gadgets Shop now »

< Back to search results for "abcwaters"

ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black by ABCwaters

35 customer reviews 1 164 answered questions

n _ Price: $1,069_98 Share

Get $50 off instantly: Pay $1,019.98 upon approval for the
Amazon Rewards Visa Card. $1,069-98

 

This item requires special handling
_ and cannot be shipped to your

Pattern Name: 10%

§ ii 10% 10% w Catalytic Carbon selected iocation.

a ' $1,069.98 _ $1,269.98

'__ _ _€ in Stock.
l installation options: Expert replacement + haul away | See Ships from and sold by Aplus

-- more options for first-time installation More options Water LLC.
ii_k_- __ _ _ _ _
§§ a Without expert installation Qty: 1 '

§ a Expert replacement installation $1'059,93

+$436.72 per unit

 

Add to Cart

 

See more

Turn on 1-Clici< ordering for this browser
' Complete package Overview - Complete turn-key
Package that combines a whole house water softener &

https:/Iwww.amazon.00m/ABCwaters-SGOOsxt-Softener-Carbon'-Capacityldp/BOGXCCFQTR/ref=sr_1_1?m=A2RLJ532640TU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-1&keywords=abcw... 1/15

12/18/2018 ABCwaters 5600$xt Fleck Softener and Carbon Filterl Black - - Amazon.com

also

ation kit,
1ical

'e this is
red to the

)use

xt Digital
ting

;in for
mended
2-5

- i.'-ilrr\iie$‘ld:llllliil‘$i ,

es efficient
ackwash
eded, and
:ion and

1 tank

1 media -
coconut

gh

a wide

ntbe, and

stes and

iltration

atisfaction

/our

1 hassle

eturn

'e
assembled with NSF approved parts, filters and media.
NEED WATER CONNECTORS? Copy and Paste this AS|N to
find connectors for this package - BO74T1L717.

) See more product details

i
t
..
l
!

 

Compare with similar items

New (2) from $1,088.00 + $19.99 shipping

Deliver to Scottsdale 85251

Add to List

 

Other Sellers on Amazon

New (2) from $1,088.00 + $19.99
shipping

 

Whole House
Water Filtration
Systems From

5-Year, 500,000 Gallon Weii Water Whole
House Filter with Salt-Free Softener, U...

11
$1,545.60 »/prim€

Ad feedback

https:/Iwww.amazon.comlABCwaters-5600sxt-Softener-Carbon-Capacityldp/BOSXCCFQTR/ref=sr_1_1 ?m=A2RLJ5B2640TU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1 -1 &keywords=abcw. . .

2/15

12/18/2018 ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

Tools, Di\" & ‘(ard
Home Gift Guide
Shop now >

Frequently bought together

ill * l

These items are shipped from and sold by different seilers. Show detaiis

Total price: $1, 518.9'|

' Add all three to carr

' Add authree to ust

 

 

§(i This item:ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black $1,069.98

4 iSpring S-Stage Prestige Top Purity Under Sink Reverse Osmosis Drinking Water Fi£ter System WQA Goid... $193.99
33 Culligan WH-HDZOO-C Whole House Sediment Water 1" HD CLR WTR Filter, Ciear Bowl, Grey Cap $54.94

Sponsored products related to this item

    

__i,,t § ';' ' z l
iL-i l ij

Aquasana 10-Year, Aquasana 10-Year, Pelican Whole House Whirlpool WHE530 30,000 Tier1 48,000 Grain High

1,000,000 Gallon Whole 1,000,000 Gallon Whole Water Filter & Salt Grain Water Softener - Efficiency Digital Water '

House Water Filter with House Water Filter with Softener Combo for 1-3 Built in USA - Salt Saving Softener for Hard Water

Salt-Free Softener... Salt-Free Softener... Bathroorns - PAC?> Technoiog... 20 1
47 22 $2,625.00 14 $499.00

$1,241.60 $1,688.56 $529.52 '_

https:/lwww.amazon.com/ABCwaters-5600sxt-Softener-Carbon-CapacityldplBOSXCCFSTR/ref=sr_1_1?m=A2RLJ582640TU6&s=merchant-items&ie=UTF8&qid=1545176310&sr=1-1 &keywords=abcw. .. 3/15

12/18/2018 ABCwaters 5600sxt Fleck Softener and Carbon Filter, Black - - Amazon.com

Ad feedback

Customers who bought this item also bought

V/('/z/(
/MF/{,

          

§ @
` »:-» ','*”: f
. r_,
CMi inc FLEX18-1FF Culligan WH-HDZOO-C Bulk Water Hardness Test Hoidrite Flexible Stainless Cash Acme
173218 18" Corrugated Whole House Sediment Strips ~ 15 Second Results Steel Water Heater U3086Fi_EX24LF Water
Stainless Steel Flexible Water 1" HD CLR WTR Reading From Opprn To Connector, Female iron Softener i-iose, Silver
Water i_ine-1 inch Hose,., Filter, Clear Bowl, Grey Cap BODppm Pipe Fitting, 1-§nch FiP x... 24
23 165 73 78 $‘i 7.97
$26.70 $54.94 515.99 $23.49

Speciai offers and product promotions

Pattern Name: 10%

- Your cost could be $1,019.98 instead of $1,069.98! Get a $50 kmazonrcom G§~?t time instantly upon approval for the Amazon
Rewards Visa Card Appiy now

Have a question?

Find answers in product info, Q&As, reviews

 

Compare with similar items

https:/lwww.amazon.oom/ABC.anters-5600$xt-Softener-Carbon-CapacityldplBOGXCCFQTR/ref=sr_1_1?m=A2RLJ582640TU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-1 &keywords=abcw. ..

1218/2018

Customer Rating
Price

Shipping

Sold By

item Dimensions

Product description

Pattern Name:10%

ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

.lll ll il

This item ABCwaters 5600$xt
Fleck Softener and Carbon
Filter, Black

_ Add to Cart

(35)
$1 ,06998
Eligible for FREE Shipping

Aplus Water LLC

54x10x10in

Fleck 5600$XT 48,000 Grain
Water Softener Digitai SXT
Metered Whoie House System

i Add to Cart

(445}

$57326
Eligible for FREE Shipping
Aplus Water LLC

27x17x62in

ABCwaters 48k-565xt-fm pro
Fine mesh Fleck Water
Softener 48,000 iron Filter
System, 48k, Black or Almond

i Add to Cart l

 

(83)

$61 999
Eligible for FREE Shipping
Aplus Water LLC

54x10x10in

 

Fleck 5600$XT 64,000 Grain
Water Softener Digital SXT
Metered Whole House System

l- Add to Cart .

(41)

$6_7>799
Eligible for FREE Shipping
Aplus Water LLC

48x12x12in

We are recognized by Pentair as an authorized True Blue Partner of Pentair products including Fleck, Structural, and Pentek. Combo Package - Whole House
Water Softener and Upflow Carbon Filtration System: Technical Details'. Fleck on-demand digital meter 5600 SXT valve, black 10" diameter PG 2.5T, black
36inch brine tank w/ safety float. Fleck bypass valve (#60049) & 1" male threaded yoke connection (#18706-01). 48,000 grain / 1.5 cubic feet resin. (1)
Hardness Test, drain line & install Bag of Goodies. Upflow carbon filtration: black 10" diameter tank, simple in & out valve, bypass valve & 1.5 cubic feet of
Carbon Media Manufacturer Warranties: Fleck 5600$xt 5 Year MiNERAL & BR|NE TANKS - Whole house system is built using 2 American made tanks. (2) Black

10" diameter mineral tank and (1) Black standard brine tank with a salt capacity of up to 250 Lbs. All tanks backed by a 10 year warranty. Other colors are also
available upon request.

https://www.amazon.oomlABOuaters-5600$xt-Soitener-Car‘bon-Capacityldp/BOSXCCFBTR/ref=sr_1_1?m=A2RLJ5BZS40TU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-1 &keywords=abcw. .. 5/15

12/18/2018

Product information

Pattern Name:10%

Technical Details

Part Number

item Weight

Product Dimensions
ltem model number
Size

Coior

Pattern

item Package Quantity
Fiow Rate

Water Consumption
included Components
Batteries lncluded?

Batteries Required?

ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

ABC-2-48k_-48k
148 pounds

54 x 10 x 10 inches
5600$xt

48000 grain capacity
Black

10%

1

12 GPM

12 GPM

softener and carbon tank
No

No

Reiated Video Shoi‘t$ (O) Upload your video

Additional information

ASlN

Customer Reviews

Best Sellers Rank

Shipping Weight

Date First Available

Warranty & Support

B06XCCF9TR

35 customer
reviews
4.4 out of 5 stars

#189,643 in Toois & Home
improvement (See top 100)
#129 in Toois & Home
improvement > Kitchen & Bath
Fixtures > Water Filtration &
Softeners > Water Softeners

149 pounds (View shipping rates
and poiicies)

June 16, 2017

Product Warranty: For warranty information about this product, please click

here

Feedback

if you are a seller for this product, would you like to suggest updates through

seiler support?

Would you like to tell us about a lower price?

https:/lwww.amazon.00m/ABCwaters-5600sxt-Softener~Carbon-Capacity/dplBOSXCCFQTR/ref=sr_1_1?m=A2RLJ582640TU6&s=merchant-items&ie=UTFB&qid=1545176310&$¢1-1&keywords=abcw... 6/15

12/18/2018
Be the first video

Your name here

ABCwaters 5600$xt Fleck Softener and Carbon Filterl Black - - Amazon.com

Sponsored products related to this item

   

 

   

Tier1 48,000 Grain High Whirlpool WHESBO 30,000 American Water Solutions

Capacity Water Softener + Eff§ciency Digital Water Grain Water Softener - A|K10-255xt A|K1 0 air
5-Stage Reverse Osmosis Softener for Hard Water Built in USA - Salt Saving |njection, Almond
Drinking Water... 20 Technolog... 1

6 $499.00 14 $687.98
$619.99 $529.52

SOL'MO
Big saves on

everyday favs

Learn more '-

Customer Questions & Answers

See questions and answers

https:/Iwww.amazon.oonvABCwaters-SSOOsxt-Softener-Carbon-Capacity/dp/BOGXCCF9TR/ref=sr_1_1?m=A2RLJ55264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&$¢=1-1&keywords=abcw...

 

Aquasana 10-Year,
‘I,OO0,000 Gallon Whole |
House Water Filter with i
Salt-Free Softener,..
22 {
$1,688.56
Ad feedback

 

Ad feedback

7/15

12/18/2018 ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

35 customer reviews Customer images
4.4 out of 5 stars

5 star ` _ 74%

4 star ' 21]¢>/o

3 star 0%

2 star mm wm 'MWWM 1 3%

1 star 3%

 

See all customer images

Review this product Read reviews that mention

Share your thoughts w'th other customers carbon tank water softener stainless steel carbon filter

 

Wnte a customer rev|ew easy to install soft water hot water softener system installation

 

https://www.amazon.com/ABONaters-SSOOSXt-Softener-Car'oon-CapacityldplBOGXCCFQTR/ref=sr_1_1?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFB&qid=1 545176310&$:=1-1 &keywords=abcw. . . 8/1 5

12/18/2018

74

Shop now

Ad feedback

ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

Showing 1-8 of 35 reviews

_ Top Reviews

Heffe

Great quality water system!!!
July 8, 2017
Pattern: 10% Verified Purchase

l am extremely happy with this purchase so far. Have had it installed for almost a week and the
quality of water is great. | placed inline sediment Filters before and after to help extend the life of the
media and tanks. Only issue | had was there were no instructions included for the carbon upflow
tank. lt was pretty straightforward though and after a little research l found it was more beneficial to
have it inline before the water softener to help the softener resin be more efficient |f your looking to
install a water softener, this system is what you want. For a few hundred dollars more, the carbon will
remove impurities such as chlorine and pesticides. Totally worth it!!!!

39 people found this helpful

Helpful Comment Report abuse

Jeff

Simply Soft!
May 10, 2017
Pattern: 10%

Although |'m an Amazon fan and proud Prime member l chose to purchase this directly from
602abcwater.com. l couldn't be happier with this product, l live in northern California where our city
water is extremely hard. After installing this softener l l tested water from the hose outside and it was
at 25 gpg. inside our home we went straight to 0 gpg. Also there are no traces of any chlorine
whatsoever thanks to the sweet carbon up-flow tank. The most important thing for me was having
602abcwater there for me to ask any questions, this was my first install. Customer service is critical

https://www.amazon.oom/ABCwaters-SSOOSXt-Soflener-Carbon-Capacityldp/BOSXCCFSTR/ref=sr_1_1?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-1&keywords=abcw... 9/15

12/18/2018 ABCwaters 56005xt Fleck Softener and Carbon Filterl Black - - Amazon.com

when you start cutting water lines to your home and you have two kids that need a bath at the end
of the day ;-) Bryan at 602abcwater was great. he answered all my questions and also gave me a
heads up on common mistakes people make plumbing these softeners. The final result is pure, clean,
safe water for my family. 602ABCWATER.COM get's an A+ rating in my book! Amazon is lucky to have
them representing the Fleck line of softeners.

38 people found this helpful

Helpful Comment Report abuse

 

Amazon Customer

TOP NOTCH ! l love this system best water l've ever had feels and taste great and
easy to maintain.
June 1 0, 2018
Pattern: 10% wl RO Drinking Water Filter veriied Purchase

Purchased system for a new home, received on time and had a professional plumber install system.
Was told by technician that this system would last 10 years and was a very good system. FY| if having
a professional install this system they will not use the stainless steel flex line kit and warranty your
installation they will hard line it with copper included in the price of the installation.

5 people found this helpful

Helpful Comment Report abuse

 

alacrion

l purchased this system with the intent of installing it
May 16, 2018
Pattern: 1 O% Verified Purchase

l purchased this system with the intent of installing it myself. l was eventually successful, but there
were a couple things | wish l knew from the start.

https:llwww.amazon.oom/ABCwaters-SGOOsxt-Sohener-Car'oon-Capacity/dplBOGXCCFQTR/ref=sr_1_1?m=A2RLJ58264CTU6&s=merohant-items&ie=UTFS&qid=1545176310&$¢=1-1&keywords=abc... 10/15

12/18/2018 ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

This system does not include the tube needed to drain the resin tank during the regeneration cycle,
the tubes to your water supply, or the tube connecting the carbon tank to the resin tank. l was
actually replacing an existing system so ijust reused the drain connection. As for the tubes to my
water supply, | have 3/4 in. PVC which meant | needed 2 sharkbite PVC connectors 3/4 in. x 3/4 in.
and 2 Flexible Stainless Steel tubes 3/4 in. X 1 in. As for the tube connecting the carbon tank to the
resin tank, you need 1 Flexible Stainless Steel tube 1 in. X 1 in.

10 people found this helpful

Helpful Comment Report abuse

Tlffa ny

Defective water softener
Aug ust 26, 2018
Patterth 10% Verif'led Purchase

Water softener is defective
Company not doing anything about it

6 people found this helpful

Helpful Comment Report abuse

travellerwho

Recommended product
July 26, 2018
Pattern: 10% Verified purchase

This product is brilliant as it totally destroyed hardness in my water.
Pros-

Really soft water

No stains on dishes

Silky smooth hair

https:/Iwww.amazon.oom/ABOlvaters-5600$xt-Softener-Carbon-Capacityldp/BOSXCCFQTR/ref=sr_1_1?m=A2RLJ55264CTU6&s=merchant-items&ie=UTF8&qid=15451 76310&sr=1-1&keyw0rds=abc... 11/15

12/18/2018 ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com
On demand fleck

Cons

A bit Expensive here. l gave 3.5 stars because when | bought this product and holds true still today
the company sells it for $40 less on their website and some other third party websites. l called them
to honor the price even told them about their glitch but they didn't agreed to change price. | bought
it from amazon cos | wanted to use my gift cards.

Requires good plumbing skills. | won't blame this on company but for a beginner like me | had to pay
big uncle sam for its installation

One person found this helpful

Helpful Comment Report abuse

Sinewave

Good Water Softener
November 25, 2018
Pattern! 10% Verified Purchase

This is a good water softener. This does require professional installation. Make sure the installer reads
the instructions correctly. Their support is very good and they will even facetime with you to make
sure the installation is correct. USE their support and make sure the directions of the connections is
correct. 2 Professional installers - mine and a friend's installed it incorrectly so make sure you double
check and triple check the pipes and verify with the support.

Helpful Comment Report abuse

Amazon Customer

great too have clean soft water again
October 1 7, 2017
Pattern: 10% Verified Purchase

https:l/www.amazon.comlABCwater's-SSOOSXt-Soltener-Carbon-CapacityldplBOSXCCFQTR/ref=sr_1_1?m=A2RLJ582640TU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-1 &keywords=abc. .. 12/15

1218/2018 ABCwaters 56003xt Fleck Softener and Carbon Filter, Black - - Amazon.com

great too have clean soft water again, digital works well but using much more salt, then manual
control | had. also very easy to install.came with every thing | needed.

3 people found this helpful

Helpful Comment Report abuse

See all 35 reviews

Write a customer review

What other items do customers buy after viewing this item?

Fleck 5600$XT 48,000 Grain Water Softener Digital SXT Metered Whole House System
445
$573.26

Pentair 5600$xt-48k AFW Filters water softener with AFW install kit Fleck 48,000 Grain of

' Upgraded HlGH Capacity 10% Resin, Black
139

$559.99

Fleck 5600$XT 64,000 Grain Water Softener Digital SXT Metered Whole House System

41
$637.99

g g Aquasana 10-Year, 1,000,000 Gallon Whole House Water Filter with Salt-Free Softener and
l Professional installation Kit
l 47

$1,241.60

https:llwww.amazon.oomlABCwaters-SSOOSXt-Softener~Carbon-Capacityldp/BOSXCCFSTR/ref=sr_1_1?m=A2RLJ55264CTU6&s=merchant-items&ie=UTFB&qid=154517631 0&sr=1-1 &keywords=abc. .. 13/15

12/18/2018

§§e§ §s §§§:§§§ §§§§
Careers

Biog

About Amazon
Press Cen§er
lnvestor Relatioes

Amazon Deviees

    
 

SOL'MO

B%g saves en everyday fev$

team more »

§§§e §§§§ejy §§§§§::'§ j
Sell on Amazon
Sell linder Private Brands
Seil on Amazon Handmade
Seil \’o§§r Services on Amazon
Sell on Amazoz'z Business
Sell Your A;);)s on Amazon
Become an Affi§iate
Advertise Yo§)r Products
Self-Pubiish w§th Us

) See all

ABCwaters 5600sxt Fleck Softener and Carbon Filter, Black - - Amazon.com

§§§§§§3§§§§§ §§e§;me§§§ §§§o§§§§§:§:§
Amazon Rewards Visa Sig;zature Cards
Amazonch Store Card

Amazon Business Card

Amazon.com Co§porate Credit Line
Shop With Po§r§ts

Credit Card Market;)lace

Reioad Your Ba§ance

Amazon Curreecy Converter

  

Ad feedback
Pages with related product. See and discover other items: Water Softeners, Best Rated in Water Softeners, Best Rated in Water Filtration & Softeners, filters for
water softener system, house water filter system, Best water softeners fof homes

§..,e§ §§s He§;z ‘§’ou

Your Account

Your Orders

Shipping Rates & Po|ioies

Amazon Prime

Returns & Rep|acemeots

Manage ¥our Contezzt and Dev'ices
Amazon Assistant

Help

 

 

Eng|ish l United States

https://www.amazon.<x>m/ABCwaters-5600sxt-Softener-Carbon-CapacityldplBOSXCCFSTR/ref=sr_1_1?m=A2RLJ58264CTU6&s=merchant-items&ie=UTF8&qid=1545176310&sr=1-1&keywords=abc... 14/15

12/18/2018

Amazon Musi<:
Stream millions
of songs

Amazon Business
Everything For
Your Business

Amazon Web Services
Sca|ab|e C|oud
Computing Servioes

East Dane
Designer Men's
Fashion

Pr§me Now
FREE 2-hour De|ivery
on Everyday ltems

Woot!
Dea|s and
Shenanigans

https'J/www.amazon.com/ABCwaters-5600sxt-Soflener-Caibon-Capacity/dplBOSXCCFSTR/ref=sr_1_1?m=A2RLJ582640TU6&s=merchant-items&ie=UTFS&qid=1 5451 7631 0&sr=1-1 &keywords=abc. ..

Amazon Advertising
Find, attract and
engage customers

AmazonFresh
Grocen'es & More
Right To Your Door

Audible
Download
Audiobooks

Fabric
Sewing. Quilting
& Knitting

Amazon Photos
Unlimited Photo Storage
Free W'ith Prime

Zappos
Shoes &
Clothing

ABCwaters 5600$xt Fleck Softener and Carbon Filter, Black - - Amazon.com

Amazon Drive
C|oud storage
from Amazon

AmazonGlobal
Ship Orders
|ntemationally

Book Depository
Books With Free
Delivery Worldwide

Goodreads
Book reviews
& recommendations

Prime Video Direct
Video D`isl:ribution
Made Easy

Souq.com
Shop Online in
the Midd|e East

Conditions of Use Privacy Notice

Spm
Score deals
on fashion brands

Home Services
Handpicked Prus
Happiness Guarantee

Box Office Mc_§a
Find Movie
Box OfFice Data

lMDb
Movies, TV
& Celebrilies

Shopbop
Designer
Fashion Brands

Subscribe with Amazon
Discover & try
subscription services

AbeBooks
Books, art
& oo|lectib|es

Amazon inspire
Digital Educationa|
Resources

ComiXo!ogy
Thousands of
Digital comics

|MDbPl“o
Get |nfo Entertainment
Professionals Need

Amazon Wafehouse
Great Deais on
Quality Used Producls

PillPack
Pharmacy Simp|ihed

ACX
Audiobook Publishing
Made Easy

Amazon Ra;)ids
Fun stories for
kids on the go

CreateSpace
indie Print Publishing
Made Easy

Junglee.oom
Shop Online
in india

Whole Foods Market
Amen`ca’s Heaithiest
Grocery Store

Amazon Renewed
Refurbished products
with a wananty

§n§e§est~$ased Ads © 1996-2018, Amazon.com, |nc. or its affiliates

Aiexa
Actionabie Ana|yties
for the Web

Amazon Restaurants
Food delivery from
lom| restaurants

DPReview
Digital
Photography

Kind§e Dii'ect Pob§ishing
lndle Digital Publishing
Made Easy

Withoutabox
Submit to
Fi|m Festivais

Amazon Second Chance
Pass it on, trade lt in,
give it a second life

15/15

12/18/2018 ABCwaters 64k-568XT-FMABC 64k FM fine mesh Softener, |ron Removal, Black - - Amazon.com

 

Toois & Home improvement v abcwaterS 5 day$ left s

_q
~2
'U
3.
3
m

EN Hello` Sign in
¥ourAmazon`com Last-Minute Deais - §§eeo§§rz§ §§ Lis§s § §Z}r§§ers "i°z§j ?`r"ime §§

Too|s & Home improvement Best Sellers Deais & Savings Gift ideas Power & Hand Toois Lighting & Cei|ing Fans Kitchen & Bath Fixtures Smart Home

» § Save 33% on select August Home smart toch Shup now »

§ Back to search results for "abcwaters"

ABCwaters 64k-565XT-FMABC 64k FM fine mesh Softener, iron Removal, Black byABcwaters

40 customer reviews | 64 answered questions

Price: $768.00 & FREE Shipping Share

|_l.l_ Get $50 off instantly: Pay $718.00 upon approval for the
Amazon Rewards Visa Card.

$768.00
& FREE Shipping

Get it as soon as Dec. 26 - 28
when you choose Standard
Shipping at checkout.

Expected to arrive after Christmas. Need a gift quickly?
Send the gift of Pn'me or an Amazon Gift Card by email or
text message.

Size: Fine Mesh for |ron Removal

in Stock.

Ships from and sold by Aplus
Water LLC.

sr ...g»,.¢i

fl'

Qty:1 v

$768.00 + Free Shipping

l Add to carr

Fine Mesh for lron Removal
$768.00

 

 

Turn on 1-Click ordering for this browser

hflpsfllwww.amaZOn.00m/ABWaters-64k-56SXT-FMABC-Softener-Removal-Blackldp/BO76KSXGJG/ref=sr_1__2?m=A2RLJ55264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-2&keyw. . . 1/15

12/18/2018 ABCwaters 64k-563XT-FMABC 64k FM fine mesh Softener, lion Removal, Black - - Amazon.com

away | See
tions

Without expert installation l

Expert replacement installation
+$436.72 per unit

"f'

ising an
lan system
and has a
|ESH resin
esh resin
anganese.
ggested
les 5 year

i our
is includes
ills such as
)acket, 4 ft
all guide
/the

m is built
ameter

c Both

ors are also

 

_.'“..`.~.`. _l."." . - _`1_.\..,_.

~ PRODUC|' TECH SUPPORT - Made using the highest end
components and hand assembled in Arizona by
ABCwaters. Experience the difference and see why we are
the industry leader. Email, Phone, Text, and NEW
Facetime support along with YouTube videos gives you
SUPPORT for before, during or after the installation.

~ VALUE ADDED PACKAGE - We pride ourselves in
simplifying the consumer experience. We demonstrate

 

Deliver to Scottsda le 85251

- Add to List

 

Whole House
Water Filtration
Systems Fram

5-Year, 500,000 Gallon Well Water Whole
House Filter with Salt-Free Softener, U...

11
$1,545.60 aprime

Ad feedback

https:/Iwww.amazon.oom/ABQ/ilaters-64k-568XT-FMAB("rSoRener-Remova|-B|ackldp/B076KSXGJG/ref=sr_1_2?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&si=1-2&keyw..,

2/15

12/18/2018 ABCwaters 64k-568XT-FMABC 64k FM fine mesh Softener, lron Removal, Black - - Amazon.com

this by PRE-PROGRAMM|NG the Fleck digital meter to
avoid adding guess work, we provide additional INSTALL
|TEMS to save you from making extra trips to store, and
we are very EASY TO CONTACT using phone, email,
phone texting and now FREE FACET|ME tech support.

) See more product details

Compare with similar items

New (?) from $768.00 & FREE shipping.

Tools, DiY & Yard
Home Gift Guide
Shep now ~

Frequently bought together

l Total price: $795._7>1

_1
' ' Add all three to Cart '
' |
+ " + l _ _ _
Add all three to List
1 § _. _

These items are shipped from and sold by different sellers. Show details

 

 

 

1£_§ This item:ABCwaters 64k-565XT-FMABC 64k FM fine mesh Softener, |ron Removal, Black $749.99
§_ Culligan WTR Filter HF-?>SOA Whoie Standard Duty 3/4“ lnlet/Outlet with Ciear Housing Filtration... $34.90

Sponsored products related to this item

https://www.amazon.ComlABCwaterS-64k-568XT-FMABC~Softener-Remova|-Black/dplBO76KSXGJGlreT=Sr_1_2?m=A2RLJ532640TUS&S=merchant-item$&ie=UTFS&qid=1545176310&$!=1-2&keyw. . . 3/15

12/18/2018

 

Whirlpool WHESSO 30,000 Discount Water Softeners

Grain Water Softener -
Built in USA - Salt Saving
Technolog.¢.

14
$529.52

Customers who bought this item also bought

Culligan P5A PS Whole
House Premium Water
Filter, 8,000 Gallons

483
$10.42

ABCwaters 64k-568XT-FMABC 64k FM fine mesh Softener, |ron Removal, Black - - Amazon.com

48,000 Fleck 5600$XT
Water Softener, Grains,
Blue

$547.00

,r

\faa

Culligan UB-i Mounting
Bracket with Screws

213
36 offers from $4,99

Special offers and product promotions

Size: Fine Mesh for Iron Removal

 

fll\§§

    

Aquasana 10-Vear,
1,000,000 Gallon Whole
House Water Filter with
Salt-Free Softener...

47

$1,241.60

Pentek SW-4 plastic Filter
Wrench used on Big Blue

Filter Systems

$3.83

106

Aquasana 6-Year, 600,000
Gallon Whole House Water

Filter
22
$479.2‘\

Pentek RFCZO-BB Carbon
Filter Cartridge, 20" x 4-
1/2"

69
$58.66

x _ ` ";

__ "'_"‘~.. ___ F _
__¢¢¢\\n~q¢ M\
__--II-&-_._._...¢_-*'

HQUA SOOOE Electronic .
Water Descaler '
$1 29.99

Ad feedback

Pentek DGD-2501-20
Spun Polypropylene Filter
Cartridge, 20" x 4-1/2"

88
$23.26

~ Your cost could be $718.00 instead of $768.00! Get a $59 Amazoo,§;om Gift Card instantly upon approval for the Amazon Rewards

Visa Card Apply now

https:l/www.amazon.oomlABCwaters-64k-568XT-FMABC-Softener-Removal-B|ack/dp/BO76KSXGJG/ref=sr,_1_2?m=A2RLJ532640TU6&s=merchant-items&ie=UTFS&qid=1545176310&$¢=1-2&keyw... 4/15

12/18/2018

Have a question?

Find answers in product info, Q&AS, reviews

Compare with similar items

 

1

This item ABCwaters 64k-
56$XT-FMABC 64k FM fine
mesh Softener, |ron Removal,

Black
Add to Cart
Customer Rating (40)
Price $7 6 800
Shipping Eligible for FREE Shipping
Sold By Aplus Watez Z_LC
ltem Dimensions 48 x 12 x 1 2 in

ABONaters 64k-563XT-FMABC 64k FM fine mesh Softener, lron Removall Black - - Amazon.com

ABCwaters 48k-565xt-fm pro
Fine mesh Fleck Water
Softener 48,000 lron Filter
System, 48k, Black or Almond

Add to carr j

(83)

$61 999
Eligible for FREE Shipping
Aplus Water LLC

54x10x10in

Fleck 5600$XT 48,000 Grain
Water Softener Digital SXT
Metered Whole House System

§ Addto carr

(445)

$57326
Eligible for FREE Shipping
Aplus Water LLC

27x17x62in

Pentair 5600$xt-48k AFW
Filters water softener with
AFW lnstall kit Fleck 48,000
Grain of Upgraded HlGH
Capacity 10% Resin, Black

` Add to Cart l

(139)

$ 5 5999
Eligible for FREE Shipping
Aplus Water LLC

'|0x10x54in

https://www.amazon.oomlABCwaters-64k-SSSXT-FMABC-Softener-Removal-Blackldp/BO76KSXGJG/ref=sr__1 M2?m=A2RLJ532640TU6&s=merchant-items&ie=UTF8&qid=1545176310&sr=1 -2&keyw . .. 5/1 5

12/18/2018 ABGNaters 64k-563XT-FMABC 64k FM fine mesh Softener, |ron Removal, Black - - Amazon.com

Product description
Size:Fine Mesh for Iron Removal

Eliminate red staining iron water from your household while removing hard water. Treats both ferrous (clear water or dissolved) and ferric (red water or
oxidized) iron. Removes Manganese which is commonly seen as a black "slimy" stain or build up. Also treats Hydrogen Sulfide which is the rotten egg odor and
as well as some evidence of yellow staining. Water Softener System Technical Details: Technical Details: The newest version of Fleck on-demand metered 5600
SXT valve, (1) 1 2" diameter PG 2.5T, (1) standard black brine tank with safety float. lncludes Fleck bypass valve (#60049) and 1" male threaded yoke connection
(#1 8706-01). 64,000 grain / 2.0 cubic feet of high capacity FINE MESH resin (#ABC-FM).

Product information

Size:Fine Mesh for lron Removal

Technical Details Additional information

Part Number

item Weight

Product Dimensions
ltem model number
Size

Color

ltem Package Quantity
Water Consumption
Certiiication

§ncluded ComponenE
Batteries \ncluded?

Batteries Required?

ABC-5600$xt-|N-64
147 pounds

48 x 12 x 12 inches
64k-568XT-FMABC
Fine Mesh for iron Removal
Black

1

12 GPM

Not App|icab|e
Complete system
No

No

ASlN

Customer Reviews

Best Sellers Rank

Shipping Weight

Domestic Shipping

international Shipping

BO76KSXGJG

40 customer
reviews
4.4 out of 5 stars

#319,429 in Toois & Home
improvement (See top 100)
#212 in Toois & Home
lmprovement > Kitchen & Bath
Fixtures > Water Filtration &
Softeners > Water Softeners

148 pounds (\Aew shipping rates
and policies)

Current|y, item can be shipped only
within the U.S. and to APO/FPO
addresses For APO/FPO
shipments, please check with the
manufacturer regarding warranty
and support issues.

This item is not eligible for

https:/Iwww.amazon.oomlABCwaters-64k-563XT-FMABC-Softener-Removal-B|ackldp/BO?SKSXGJG/ref=sr_1_2?m=A2RLJ582640TU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-2&keyw... 6/15

12/18/2018 ABCwaters 64k-568XT-FMABC 64k FM fine mesh Softener, |ron Removal, Black - - Amazon.com

international shipping. Learn More

Date First Available January 3, 2017
Warranty & Support
Product Warranty: For warranty information about this product, please click
here
Feed back

|f you are a seller for this product, would you like to suggest updates through
seller support?

Would you like to tell us about a lower price?
Related Vicieo Shorts (0) upload your video

Be the first video

Your name here

Sponsored products related to this item

https://www.amazon.00mlABCwaters-64k-563XT-FMABC-Softener-Removal-B|ackldp/BO76KSXGJG/ref=sr_1_2?m=A2RLJ582640TU6&s=merchant-items&ie=UTF8&qid=154517631 0&sr=1-2&keyw. .. 7l15

12/18/2018 ABCwaters 64k-568XT-FMABC 64k FM fine mesh Softener, |ron Removal, Black - - Amazon.com

H-o'tio.»\'r SALE -
')H . . _. q g. _-\.,-_\ .» .¢'=' :'.,-- .j=f

     

Tier1 48,000 Grain Whirlpool WHES?§O 30,000 Fieck 5600$xt On Demand Hard Water Problems? Tier1 48,000 Grain High .
Capacity Water Softener + Grain Water Softener - Water Softener (32,000 Hefty heating bills? Buy Efficiency Digital Water ‘
S-Stage Reverse Osmosis Built in USA - Salt Saving Grains) with Resin Made in the YARNA Electronic Softener for Hard Water
Drinking Water... Technolog... USA/Canada Water Softener a... 20 l
6 14 1 39 $499.00
$619.99 $529.52 $527.00 $219.97 .
Ad feedback

 

incrediny Soft_
Flannel Sheets

Shop now'

Stone &Beam

 

Customer Questions & Answers

See questions and answers

https://www.amazon.oom/ABCwaters-64k-568XT-FMABC-Softener-RemovaI-Blackldp/BO76KSXGJG/ref=sr_1_2?m=A2RLJ5B2640TU6&s=me'rchant-items&ie=UTFB&qid=1545176310&sr=1-2&keyw...

 

8/15

12/18/2018 ABONaters 64k-565XT-FMABC 64k FM ina mesh Softener, iron Removall Black - - Amazon.com

 

 

40 customer reviews Customer images
4.4 out of 5 stars
5 star 85%
4 star __ _ _ '_ 3%
3 Star 3%
2 star 2%
1 Star _ 70/°
See ali customer images
Review this product Read reviews that mention
Share your thoughts with other customers easy to install highly recommend well water water softener
Wnte a customer rev'ew drain line works great hard water system installed iron

 

 

 

Showing 1-8 of 40 reviews

Top Reviews

Savos Aren

https:llwww.amazon.oom/ABQ~aters-Mk-SSSXT-FMAB C»Softener-Remova|-B|ack/d p/BO76KSXGJG/ref=sr__1_2?m=A2RLJ552640TUG&s=merchant-items&ie= UTFB&qid=t 54517631 0&sr=1-2&keyw... 9/ 15

12/18/2018

126

Shop now

ABCwaters 64k-568XT-FMABC 64k FM fine mesh Softener, |ron Removal, Black - - Amazon.com

lts pretty darn awesome.
February 20, 201 8
SlZ€C 48,000 Grain Capa€lty Verified Purchase

As a first time home buyer l knew absolutely nothing about water softeners. But doing some serious
research l settled on this awesome machine. My wife and | live in a large old farm house with really
hard water, so l wanted to get one that could keep up with the hardness. l've had this thing since
June and l've only, other than the initial fill-up, put in 2 maybe 3 bags to relill it. | also installed a pre
micron filter before and a carbon filter after this softener. lt's been one of the best purchases we have
made since being home owners. l Highly recommend it.

4 people found this helpful

Helpful Comment Report abuse

Jennifer J Stuart

Perfect lronSoft Plus Replacement!!
November 16, 2017
Size: 48,000 Grain Capacity Verified Purchase

We previously had an lronSoft Plus water softener (for 9 years in the Florida sun), but encountered
some issues after attempting to replace the media which resulted in the upper control apparatus to
leak and pressure build up to unseat it spraying water everywhere. We ordered the Fleck 5600$xt
since it is very similar to the lronSoft Plus, and we found that the majority of the parts are the exact
same. So, we were able to use our existing connections to our PVC pipes including the bypass valves
(even though we were advised not to). This allowed the installation for us to be roughly 1.5 hours and
we now have replacement pars in case we have any issues with the bypass valve or threaded PVC
connector. instructions with the softener are a little diflicult to work with, but they do provide an
installation video which makes it much easier. My only complaint is that this does not come with a
drain line, so you will need to buy one separately if you do not have one that you can use. Prior to
installation, we were at a 1 2 gpg/200 ppm hardness with our water; after installation we are now at
0 gpg/O ppm. Quick shipping, received in about 1 week. Very pleased overall with this purchase.

One person found this helpful

Helpful Comment Report abuse

|nstall

https:/Iwww.amazon.com/AB(,\~aters-64k~SSSXT-FMABC-Softener-Remova|-B|ack/dp/BO76KSXGJG/ref=sr_1_2?m=A2RLJ582640TU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-2&key... 10/15

12/18/2018

ABCwaters 64k-568XT-FMABC 64k FM line mesh Softener, iron Removal, Black - - Amazon.com

August 25, 201 8
SiZ€Z 48,000 Grain Capa€ity Verified Purchase

Received the water softener from ups. The box was mangled but the unit was iine. The unit shipped
with the resin in the tank so install was fairly easy. The manufacturer left out the drain fitting from
the fleck valve to the drain line. i picked one up at home depot for 62 cents. i never asked for a
replacement as l wanted to install as quickly as possible. So far working great.

Added a star. After 7 days unit working flawlessly. Performed water test and no iron or hardness.
Only had to reprogram fleck valve brine backfill time from 12 min to 6 min. Too much water in brine
tank.

Great unit!

Helpful Comment Report abuse

YKNOT

Great softener
October 3, 201 8
Size: 64k grain capacity verified Purchase

i installed this softener about 6 weeks ago to replace a Kenmore softener that had aged out. i made
my own bypass valve to reduce the pressure/flow drop even though a bypass valve does come with
the softener. The Fleck control valve is great and comes pre-programmed for the majority of the
settings. Our water is extremely hard (80 grains) and this softener has provided us with soft water
once again. Shipping was timely and all parts arrived in good condition. Highly recommend. The only
complaint is that the kit comes with everything except an inexpensive piece of drain tubing which
seems a bit odd.

Helpful Comment Report abuse

 

charles

Five stars
November 2, 2017
Size: 48,000 Grain Capacity verified Purchase

The unit arrived on time with no damage. it was very easy to set up and program. The water where
we live is very hard well water. We tried Culligan exchange tanks for a few months however they're
poor quality control resulted in numerous tanks that would not siphon the water. Water produced by
this unit is always extremely soft and spot free with glasses corning straight from the dishwasher.
Great product, great price, and works as advertised.

https:llwww.amazon.oom/ABCwaters-64k-568XT-FMABC-Softener-Removai-Biackldp/BO76KSXGJG/rei=sr__1_2?m=A2RLJ5B2640TU6&s=merchant-items&ie=UTFS&qid=1545176310&$¢=1-2&keyw... 11/1 5

1218/2018 ABCwaters 64k-563XT-FMABC 64k FM fine mesh Softenerl iron Removal, Black - - Amazon.com

One person found this helpful

Helpful Comment Report abuse
spongebob
ASSUME CLEAN WATER
July 8, 2018

Size: Fine Mesh for iron Removal verified Purchase

i love FLECK equipment, easy to install and very easy to service, repair kits available everywhere.
installed a main line 10 micron filter before the softener, my water is crystal clear now, well water is
very high iron content, staining everything it touches, not any more, thank you "ABC" for a good deal
and your "how to videos" . Pic does not have brine and drain line installed yet.

Helpful Comment Report abuse

rob plante

Awesome item!
Apri123, 2017
Size: 48,000 Grain Capacity VeriEed Purchase

Awesome item!! Fast delivery, my well water has 3.5 ppm of iron out of the pump. Now i have 0 iron
through this water softener! Also saving a lot of $ on salt with the new Fleck 5600 metered water out
flow.

4 people found this helpful

Helpful Comment Report abuse

 

JB

Easy installation - works as advertised - great value
December 23, 2017

https://www.amazon.00mlABCwaters-64k-568XT-FMABC-Softener-Removai-Biackldp/BO76KSXGJG/ref=sr_1_2?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-2&key... 12/1 5

12/18/2018 ABCwaters 64k-568XT-FMABC 64k FM fine mesh Softener, iron Removal, Black - - Amazon.com
Size: 48,000 Grain Capacity verified Pumhase

Easy installation - works as advertised. This is the second unit l've purchased and installed this year
(in two different properties), and l have no complaints

| have no doubt that this is equal to or better than the system Home Depot tried to sell me with their
"in home water test" - at nearly 7x the price!

 

Helpful l Comment Reportabuse

See all 40 reviews

Write a customer review l

 

What other items do customers buy after viewing this item?

ABCwaters 48k-565xt-fm pro Fine mesh Fleck Water Softener 48,000 iron Filter System, 48k,
Black or Almond
l 83
1 $619.99

Fleck 5600$XT 48,000 Grain Water Softener Digital SXT Metered Whole House System

445
l $573.26

Pentair 5600$xt-48k AFW Filters water softener with AFW install kit Fleck 48,000 Grain of
` Upgraded HlGH Capacity 10% Resin, Black
' 1 39
$559.99

?'l'-‘_ll¢i[ Di\‘lGlhAL
fm_\\-l“»!x_r.\'c'.€

W_/l

prime-visas

n'i'l‘\'\"

 

PRI`MF. `l_`~i_ow

https:/lwww.amazon.oomlABCwaters-64k-5SSXT-FMABC-Softener-Removai-BiackldplBO76KSXGJG/ref=sr_1_2?m=A2RLJ5B2640TU6&s=merchant-items&ie=UTFB&qid=15451 76310&sr=1 -2&key. .. 1 3/15

12/18/2018

ABCwaters 64k-568XT-FMABC 64k FM fine mesh Softener, iron Removal, Black - - Amazon.com

Pages with related products. See and discover other items: Best Rated in Water Softeners

Careers

Biog

About Amazon
Press Center
investor Reiations

Amazon Devices

ass `. easy w§th §§s
Seii on Amazon

Seii Under Pn`vate Brands
Se§l on Amazon Hendmade
Seii Your Semices on Amazon
Sei! on Amazon Business

Seii Year Apps on Amazon

Become an Affiiiate

emerson Pay§r§ent §§§“e<§;¥cts
Amazon Rewards Visa Signature Cazds
Amazonhcom Store Card

Amazon Business Card

Amazon.com Corporate Cred§t Line
Shop with Points

Creciit Card Marketp|ace

Reioad Your Baiance

Ad feedback

test §§s Hei;) Yoa

Your Accouztt

Your Orders

Shipping Rates & Poiicies

Amazon Prime

Returns & Replacements

Manage Your Content and Devices

Amazon Assistant

 

 

 

Advertise Your Products Amazon Curreecy Converter i-ielp
Seif~Publish W§th Us
) See all
Engiish ] | United States
Amazon irtusic_ Amazon Adven§sing Amazos Br§ve Sam AbeBooks ACX Aiexa
Stream millions Find, attract and Cioud storage Soore deals Books, art Audiobook Pubiishing Actionabie Analytics
of songs engage customers from Amazon on fashion brands 81 oo|iect§bies Made Easy for the Web

Amazon Business
Everything For
your Business

Amazon Web Sen/§ces

Amazon Fresh
Grooen`es & More
Right To Your Door

Amezon@looa§
Ship Orders
intemational|y

Aud§bie Book Depository

Home Sewices
Handpicked Pros
Happiness Guarantee

Bo)< Oz'vice Mo§o

Amazon lnsp§re
Digital Educationai
Resouro%

Corn iX<)iogy

Amazon Rapids
Fun stories for
Kids on the go

Amazon Restaurants
Food delivery from
local restaurants

CreateSpace DF’Review

https:llwww.amazon.oomlABCwaters-64k-568XT-FMABC-Softener-Removai-Biack/dp/BO?GKSXGJG/ref=sr_t_2?m=A2RLJ5B2640TU6&s=merchant-items&ie=UTFB&qid=1545176310&$¢=1-2&key... 14l15

12/18/2018

Soaiabie C|oud
Comouting Services

Easi Dane
Designer Men's
Fashion

Prime Now
FREE 2-hour De|ivery
on Everyday Iterns

Woot!
Deais and
Shenanigans

https:/Iwww.amazon.<x)mlABCwaters-64k-568XT-FMABC-Softener-Removal-Biack/dplB076KSXGJG/ref=sr__1_2?m=A2RLJ5B2640TU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-2&key...

Downioad
Audiobooks

Feoz ic
Sewing, Qui|ting
& Knilting

Amazon Photos
Uniimited Photo Storage
Free With Prime

Zappos
Shoes &
Ciothing

ABCwaters 64k-568XT-FMABC 64k FM fine mesh Softener, iron Removall Black - - Amazon.com

Books W"lth Free
Delivery Woridwide

Goodreads
Book reviews
& recommendations

Prime V@deo D§rect
Vrdeo Distribu‘lion
Made Easy

Souq_com
Shop Oniine in
the Middie East

Cond§tions of Use Privacy Notice

Find Movie
Box Otiice Data

§MD`D
Movies, TV
& Ceiebrities

Shopbop
Designer
Fashion Brands

Subscribe with Amazon
Disoover & try
subscription services

Thousands of
Digital Comics

iMDbPro
Get info Entertainrnent
Professiona|s Need

Amazon Warehouse
Great Deais on
Quaiity Used Products

Pii|Pack
Pharmacy Simpiiiied

indie Print Pubiishing
Made Easy

Junglee,oom
Shop Oniine
in india

Who§e Foods Market
America`s Heaithiest
Grooery Store

Amazon Renewed
Refurbished products
with a warranty

lnterest~Based Ads © 1996-2018, Amazon.com, |nc. or its affiliates

Digital
Photography

Kind!e D§rect Pub§ish§ng
indie Digital Pubiishing
Made Easy

Withoutabox
Submit lo
Fiim Festivais

Amazon Second Chance
Pass it on, trade it in,
give it a second life

15/15

12/18/2018 ABCwaters 48k-565xt-1OSS 10% Resin Water Soitener, Black - - Amazon.com

 

U ludwig Toois & Home improvement v abcwaters 5 days left §:,z.;:

~ to EN Heiio. Sign in
s ce§;£se‘s§e 3§25‘§ ¥ourAmazon.com Last-Minute Deais Am£>imf & §§s‘§s v Orders Try Prime w Cart

 

Toois & Home improvement Best Sellers Deais & Savings Gift ideas Power & Hand Toois Lighting & Cei|ing Fans Kitchen & Bath Fixtures Smart Home

%O § 13 Save 25'-`-*.- in Toois and Home improvement see more»

< Back to search results for "abcwaters"

ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Black by ABCwaters

109 customer reviews l 159 answered questions

Price: $599_00 Share

Get $10 off insta_ntly: Pay $589.00 upon approval for the
Amazon Prime Store Card. $599.00

Size: 10% Resin This item requires special handling
___ __W __ __ and cannot be shipped to your
| 10% Resin § selected iocation,

ssss.oo _ Only 9 left in stock - order

1
'-_ SOOn.
a 10% Resin with Upflow Ships from and sold by Aplus

Combo Water LLC.
$1,099.99
Qty? 1 '
§ § 48k
,.~… $599.00 $599.00

. installation options: Expert replacement + haul away | See Add to Cart
more options for first-time installation More options

 

Turn on 1-Click ordering for this browser

https://www.amazon.oomlABCwaters-48k-56sxt-1OSS-Resin-Water-SoftenerldplBO1NGTRRSV/ref=sr_1__4?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFS&qid=15451 76310&$F1-4&keywords=a.. . 1/15

12/18/2018

 

ABCwaters 48k-565xt-1OSS 10% Resin Water Softener. Black - - Amazon.com

Without expert installation §

Expert replacement installation
+$436.72 per unit

See more

WATER SOFTENER OVERVIEW - This is our Space Saver
model. This is a complete water softener system. 48,000
grain capacity system with an UPGRADED 10% cross link
resin media for longer life span. We strive to build our
systems with only the best in the industry.
Recommended Service Flow up to 12 GPM (Household
sizes of 2-5 peopie). Fleck valve includes 5 year warranty.
The same capacity as standard 48k system.
iNSTALLAT|ON KiT - We add a special touch to our
offerings. We provide an installation kit which is includes
items that are necessary for best practice instalis such as
silicone lube, a hardness test strip, a sanitizer packet, 4 ft
3/8 in. brine line, drain line, a small parts kit, and an
install guide written by ABCwaters technicians that
simplify the installation.

MiNERAL & BR|NE TANKS - Whole house system is built
using 2 American made tanks. (1) Black 10" diameter
mineral tank and (1) Black standard brine tank. Both
tanks backed by a 10 year warranty.

PRODUCi' TECH SUPPORT - Hands down our most
popular model and size. Made using the highest end
components and hand assembled in Arizona by
ABCwaters. Experience the difference and see why we are
the industry leader. Email, Phone, Text, and NEW
Facetime support along with YouTube videos gives you
SUPPORT for before, during or after the installation.
VALUE ADDED PACKAGE - We pride ourselves in
simplifying the consumer experience. We demonstrate
this by PRE-LOAD|NG the mineral tanks with resin for
you to reduce heavy lifting & mess, we PRE-PROGRAM
the Fleck digital meter to avoid adding guess work, we

Deliver to Scoti'sdale 85251

Add to List

Other Sellers on Amazon

New (4) from $618.00 & FREE
shipping.

Whole House Water
Filtration Systems
From Aquasana

 

Aquasana G-Year, 600,000 Gallon Whole
House Water Filter

22
$479.21 4/prirrre
Ad feedback

https:/Iwww.amazon.oomlABCwaters-48k-56$xt-1OSS-Resin-Water-Soiiener/dp/B01 NGTRRSV/ref=sr_1__4?m=A2RLJ58264CTU6&$=merchant-items&ie=UTFB&qid=1545176310&sr=1-4&keywords=a...

2/15

12/18/2018 ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Black - - Amazon.com

provide additional iNSTALL iTEMS to save you from
making extra trips to store, and we are very EASV TO
CONTACT using phone, emaii, phone texting and now
FREE FAcETrME tech support

) See more product details

Compare with similar items

New (4} from $6‘| 8.00 & FREE shipping.

Tools, Dl¥ & Yard
Home Gift Guide
Shop now »

Frequently bought together

Total price: $702.98

§ _.
§§ _’t
- Add all three to Cart

'- Add all three to List

   

The_se items are shipped from and sold by different sellers. Show details

;l_§ This item:ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Black $599.00
¥ 3/4" Stainless Steel Bypass Valve for Fleck 5600, 2510, 9100, 9000 $37.99
if Watts WH-LD Premier Whole House Water Filtration System $65.99

Sponsored products related to this item

https:llwww.amazon.oom/ABCwaters-48k-56sxt~1OSS-Resin-Water-Soiiener/dplBO1 NGTRRSV/ref=sr_1__4?m=A2RLJ532640TU6&s=merchant-items&ie=UTF8&qid=1M5176310&sF14&keW0ms=a... 3/15

12/18/2018

 

Tier1 48,000 Grain i-iigh
Efiiciency Digitai Water
Softener for Hard Water

20
$499.00

Customers who bought this item also bought

 

Watts WH-LD Premier
Whole House Water
Filtration System

465
$65.99

Speciai offers and product promotions

Size: 10% Resin

ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Black ~ ~ Amazon.com

  

 

 

Whiripool WHE530 30,000 Aquasana 10-Vear,
Grain Water Softener -
Built in USA - Salt Saving

Aquasana 6-Year, 600,000

1,000,000 Gallon Whole Gallon Whole House Water

House Water Filter with
Salt-Free Softener...

 

 

 

Culligan UB-1 Mounting
Bracket with Screws

Valumax Fleck 18706-02
3/4 Plastic Yoke Male NPT

U3086FLEXZ4LF Water
Softener Hose, Silver
36 offers from $4.99

Aquasana 10-Year,
1,000,000 Gallon Whole r
House Water Filter with !
Professional |nsta.._ 1
56
$705.60 _
Ad feedback

W/r/¢/
”'%
§§ '

CMi inc FLEX18-1FF

‘i 73218 1 8" Corrugated

Stainless Steel Flexible

Water Line-‘i inch Hose...
23

$26.70

- Your cost could be $549.00 instead of $599.00! Get a $S£) Amazon.com Gift Card instantly upon approval for the Amazon Rewards

Visa Card App|y now

https://www.amazon.comlABCwatersASk-SG$xt-i OSS-Resin-Water-Sottener/dp/BO1 NGTRR6V/ref=sr_1__4?m=A2RLJ532640TU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-4&keywords=a... 4/15

12/18/2018

Have a question?

Find answers in product info, Q&As, reviews

Compare with similar items

This item ABCwaters 48k-

565xt-10SS 10% Resin Water
Softener, Black

 

: Add to carr _
Customer Rating (1 09)
Price $59900
Shipping Eligible for FREE Shipping
Sold By Aplus Water LLC
ltem Dimensions 10 x 10 x 54 in

ABCwaters 48k-56sxt-1OSS 10% Resin Water Softener, Black - - Amazon.com

Fleck 5600$XT 48,000 Grain
Water Softener Digital SXT
Metered Whole House System

Addto Cart

(445)

$57326
Eligible for FREE Shipping
Aplus Water LLC

27x17x62in

Fleck 5600$XT 64,000 Grain
Water Softener Digital SXT
Metered Whole House System

Add to Cart

 

(41)

$63799
Eligible for FREE Shipping
Aplus Water L§_C

48x12x12in

Metered water softener with

3 /4" Fleck 5600$XT control,
48,000 grain capacity with by-
pass valve

i Add to Cart

(20)

1$59555

Eligible for FREE Shipping

Aplus Water LLC

https:llwww.amazon.oomlABCwaters-48k-565xt-1OSS-Resin-Water-Soltener/dplBO1 NGTRRGV/rehsr_1__4?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-4&keyw0rds=a . .. 5/15

12/18/2018 ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Black - - Amazon.com
Product description

Size:10% Resin

We are recognized by Pentair as an authorized True Blue Partner of Pentair products including Fleck, Structural, and Pentek. Technical Detaiis: The newest
version of Fleck on-demand metered 5600 SXT valve, Black 10" diameter PG 2.5T, and an 1 1 " black square brine tank with safety float. includes Fleck bypass
valve (#60049) and 1" male threaded yoke connection (#18706-01). 48,000 grain / 1 .5 cubic feet of high capacity 10% cross linked resin (#ABC10). (1) Hardness
Test and install Bag of Goodies. Warranty and instructions written by 602achATER technicians.

Product information

Size:10% Resin

Technical Details Additional information

Part Number

item Weight
Product Dimensions
item model number
Size

Color

Voltage

item Package Quantity
Flow Rate

Water Consumption
Capacity Description
Coverage
Certification

included Components

5600$XT-SS10-BLK
125 pounds

10 x 10 x54 inches
48k-56sxt-1OSS
10% Resin

Black

115 volts

1

12 GPM

12 GPM

48,000
manufacturing defects
Not App|icab|e

complete system

AS|N

Customer Reviews

Best Sellers Rank

Shipping Weight

Date First Available

Warranty & Support

B01NGTRR6V

109 customer
reviews
4.5 out of 5 stars

#132,607 in Toois & Home
improvement (See top 100)

#88 in Toois & Home improvement
> Kitchen & Bath Fixtures > Water
Filtration & Softeners > Water
Softeners

134 pounds (View shipping rates
and policies)

December 21, 2016

Product Warranty: For warranty information about this product, please click

here

Feedback

https://www.amazon.comlABCwaters-48k-56sxt-1OSS-Resin-Water-SoftenerldplBO1 NGTRR6V/ref=sr_1_'4?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFS&qid=1 545176310&sr=1-4&keywords=a. .. 6/1 5

12/18/2018 ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Black - - Amazon.com

Batteries included? No if you are a seller for this product, would you like to suggest updates through
seller support?

Batteries Required? N° Would you like to tell us about a lower price?

Warranty Description manufacturer warranty

Related VideO ShO!‘tS (0) Upload yourvideo

Be the first video

Your name here

Sponsored products related to this item

 

Tier1 48,000 Grain High Whirlpool WHES$O 30,000 Tier1 Compatible 48,000 American Water Solutions ABCwaters 64k-565xt-

.'..__~.__,..
* '¢‘\'J.

     

ar

l
Efficiency Digitai Water Grain Water Softener - Grain Capacity Water A|K10-255xt A|K1O air 10bb 10% Water Softener, l
Softener for Hard Water Built in USA - Salt Saving Softener + 4-Stage Uitra- injection, Almond 64k Grain Capacity, Black 1
20 Technolog... Filtration Ho... ~1 40 ‘
$499.00 14 6 $687.98 $719.99
$529.52 $574.03 .
Ad feedback

https:/lwww.amazon.oom/ABCwaters-48k-56$xt-1 OSS-Resin-Wate r~Sofcener/d plBO1 NGTRRSV/ref=sr_1__4?m=A2RLJ53264CTU6&s=merchant-items&ie=UTF8&qid=1545176310&sr=1-4&keywords=a . .. 7l1 5

12/18/2018 ABCwaters 48k-56sxt-1OSS 10% Resin Water Softener, Black - - Amazon.com

    

SOUMO
Big saves on

everyday favs

Learn more >

Ad feedback
Customer Questions & Answers

See questions and answers

109 customer reviews Customer images

https:llwww.a mazon.com/ABCwaters-48k-56sxt-1OSS-Resin-Water-Soitener/dplBO1NGTRRGV/ref=sr_1_4?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTF8&qid=1545176310&$:=1-4&keywords=a . .. 8/15

12/18/2018

4.5 out of 5 stars
5 star 72%
4 star 20%
3 star 2%
2 star _ _ _ _ _ _ 2%
1 star 4%

Review this product

Share your thoughts with other customers

Write a customer review

ABCwaters 48k-56sxt-1OSS 10% Resin Water Softener, Black - - Amazon.com

 

 

45

Shop now

 

Ad feedback

~e-_--_ - -- _"

    

See all customer images

Read reviews that mention

 

 

water softener easy to install brine tank youtube video hard water
resin tank easy to follow soft water drain line regenerate every
abcwaters whole house shark bite bypass valve stainless steel

 

Showing 1-6 of 109 reviews

Top Reviews

K. Jacobs

Great Unit - but seller instructions could mean 150% as much water and salt
consumption as needed.
March 12, 2017
Size: 48k Verified Purchase

Came well packaged (though the resin tank is HEAVY, since the 602abcwaters seller prefills it, (a great
bonus)). install was a breeze, and well explained by the seller instructions

One issue, however, is the seller only covers basic setup features, (regen time, forced regen days,
reserve capacity), and not advanced features. Basic features are accessed by holding the up/down
buttons for 5 seconds. Advanced features are set by first setting the clock to 12.01 pm, then holding
the up/down buttons for 5 seconds.

The reason this matters is the unit | purchased was a 48,000 grain softener. lt came pre-set with a
32,000 grain capacity, however, and the regen times were similarly set. This means it would have
regenerated far more often than necessary, since it only would have assumed it has 66% the capacity

https://www.amazon .comlABCwaters-48k-56sxt-1 OSS-Resin-Water-Soitener/d plBO1 NGTRRSV/ref=sr_1_4?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&$!=1-4&keyw0rds=a... 9/1 5

12/18/2018

ABO/vaters 48k-565xt-1OSS 10% Resin Water Softener, Black - - Amazon.com

it really has, it would have consumed 1.5x as much water and salt! This COMPLETELY undermines the
advantage of purchasing a flow-meter enabled softener. i never would have known this had i not
looked at other seller's installation instructions and seen how to get into the master settings. l used
instructions from "cleanwaterstore" found by googling "fleck installation manual", although if you

L,.ll.“.. a-|-\A»A § ~~~~~ J-|~,-. pac-hing A& &lA.."-._»LA- II°»AA E\A\ bn bn '| &L.¢` ADI'...~¢.._» .._:4- ,.“-_..» ...:4\_ -.

28 people found this helpful

z Helpful Comment Report abuse

E's Opinion

Softens water as advertised
May 22, 2017
SEZEZ `\O% Resin Verified Purchase

We are replacing a Premier water softener that only lasted 3 years. After lots and lots of research, l
decided to purchase this water softener. Shipping was quick. l watched the YouTube video and read
the instructions on how to install. The resin was pre-installed, and the assembly was quite easy. We
only hired a plumber because the water input and output on this unit was the opposite of the one we
were replacing. We tested our water before and after install. i'm pleased to report we no longer have
hard water at our house. :-)

My only concern is that we have this installed outside on the East side of our house. Since the Florida
sun can be quite brutal, have to figure out how to shelter in some way. l hope it lasts as promised.

11 people found this helpful

Helpful Comment Report abuse

North Traveler

Nothing Wrong With Ordering Water Softener Online
April10, 201 7
Verified Purchase

l was a bit concerned ordering a major appliance like this from the web. Well no worry at all. The
softener arrived in two boxes a day or two quicker than stated. | ordered this particular model
because l planned on installing it myself and wanted to have all the parts. The only thing l had to buy
myself was some copper fittings and the flexible connectors.

The installation went smoothly. The instructions were fairly clear and easy to follow. Assembeling the
softener was very straight forward and easy.

https:llwww.amazon.corn/ABCwaters-48k-56sxt-1OSS-Resin-Water-Softener/d plBO1 NGTRRSV/ref=sr_1_4?m=A2RLJ5B2640TU6&s=merchant-items&ie=UTF8&qid=1545176310&$1=1-4&keywords=... 1 0/15

12/18/2018 ABCwaters 48k-56sxt-1OSS 10% Resin Water Softener, Black - - Amazon.com

Everyone's horne installation will be a bit different. i had to cut the copper piping entering my old
unit as it was sweated directly. i then positioned the Fleck and attached the flexible connectors to get
an idea of where they would attach to my plumbing. This helped greatly as i didn't need all the
copper fittings i had imagined and was able to position the plumbing fittings perfectly to match up
with my flexible connectors.

Once connected i slowly turned on the water to fill the resin tank (via the attached bypass valve). l
had a nearby sink faucet open. i ran things slowly so it took 15 or more minutes. The faucet spit and
murth from time fn time as air wa< heincl driven nllt_ Once the water was flowing <mnnthiv and l

Read more

20 people found this helpful

Helpful Comment Report abuse

M. Bentley

Good value but a few changes would give this 5 stars
January 4, 2018
Size: '|O% Resin Verified Purchase

Arrived quickly and FREE shipping is great because the tank is HEAVY!! instructions for installation are
easy to follow and most items are included. The video shows the use of silicone grease on the O-ring
connections and it would have been nice if they had included the tiny tube with the installation kit
(the video shows a little 'sample' tube). My other complaint is the final 'plastic' manifold that
connects to the bypass valve for the water line connection. This manifold has 1" male pipe threads
for your connection to the household water lines. 1" MPT connectors are much larger then necessary
and should be 3/4". 1" FTP hoses are difficult to find and their swivel nuts are so large that you need
a 15" crescent wrench to fit them. 3/4" pipe threads are much more practical and the hoses to fit
them are very common.

8 people found this helpful

Helpful Comment Report abuse

https://www.amazon.oon\/ABONaters-48k-56sxt-1OSS-Resin-Water-Softener/dplBO1 NGTRRSV/ref=sr_1_4?m=A2RLJ58264CTU6&s=merchant-items&ie=UTF8&qid=15451 76310&sr=1-4&keywords=... 11l15

12/18/2018 ABCwaters 48k-56sxt-1OSS 10% Resin Water Softener, Black - - Amazon.com
yelkcub

Great product!
June 1 1, 201 7
Size: 'iO°/o Resin Veri§ed Purchase

So far so good! Seems to be doing exactly what it should.

Had to have mine installed as it was not a replacement item. Learned later they could have put it
where "i" wanted it but they talked me into what was most convenient for them. @

i'm in a brand new home so wanted to start out on the right foot to save on hard water stains and
spots, plus i like the feel of soft water for bathing.

9 people found this helpful

Helpful Comment Report abuse

 

 

James W Thompson

The water quality is really really good. No more hard water
June 26, 2017

Size: `|O°/o Resin Verified Purchase

The water quality is really really good. No more hard water. All types of soaps and detergents that l
use in the home have been reduced. i have this installed as the last bit of water treatment before the
UV sterilizer. Some people have complained about the salt use. i haven't seen a high usage of salt.
And even if that were to happen...salt is cheap. l would recommend this softener to anyone that has
hard water and wants to soften it.

9 people found this helpful

Helpful Comment Report abuse
See all 109 reviews

Write a customer review

What other items do customers buy after viewing this item?

https:llwww.amazon.comlABCwaters-48k-565xt-1OSS-Resin-Water-Soitener/dp/B01 NGTRR6V/re1%sr_1_4?m=A2RLJ552640TU6&s=marchant-items&ie=UTFS&qid=15451 76310&sr=1-4&keywords=... 12/1 5

12/18/2018 ABCwaters 48k-565xt-1OSS 10% Resin Water Softenerl Black - - Amazon.com

Fleck 5600$XT 48,000 Grain Water Softener Digital SXT Metered Whole House System
445
$573.26

Pentair 5600$xt-48k AFW Filters water softener with AFW install kit Fleck 48,000 Grain of
Upgraded HlGH Capacity 10% Resin, Black

139
$559.99

Fleck 5600$XT 64,000 Grain Water Softener Digitai SXT Metered Whoie House System
4`l
$637.99

Metered water softener with 3/4" Fleck 5600$XT controi, 48,000 grain capacity with by-pass
valve
20

_:»N_J»-::Ho

$598.45

59

` Shop now
Ad feedback

Pages with related products. See and discover other items: water softeners review, salt water softener, softener salt, Best Rated in Water Softeners, home water
softening system, Best water softeners for homes

Back tc iep

Set to Knovs §§s ` aka -:-_»c§§a_y With §§s Amazon Paymaz"zt §§rod§.§cts test ida Hei;) Y<;)u

Careers Seii on Amazoa Amazon Rewards Visa Signature Cards Your Account

https:/Iwww.amazon .com/ABO~aters-48k-56sxt-1 OSS-Resin-Water-Soitener/d plBO1 NGTRRSV/ref=sr_1_4?m=A2RLJ552640TU6&s=merchant-items&ie=UTF8&qid=1545176310&$¢=1-4&keyw0rds=. . . 1 3/1 5

12/18/2018

Blog

Ab`out Amazon
Pre.ss Center
investor Reiations

Amazon Devices

ABCwaters 48k-56sxt-1OSS 10% Resin Water Softener, Black - - Amazon.com
Se!i Under Private Brands

Se!i on Amazon tiaedmade

Seii Your Services on Amazon

Seli on Amazon Bus§ness

Seii Yoz;r Ap;)s on Amazon

Become an Attiiiate

Amazon.com Store Card

Amazon Business Card

Amazon.com Corporate Cred§t Line

Shop with Po§nts

Cred§t Card Mazketplace

Reload Your Baiance

Your Orders

Shipping Rates & Poiicies

Amazon Prime

Returns & Replacements

Menage Your Content and Devices

Amazon Ass§stant

 

 

 

Advertise Your products Amazon Currerzcy Converter He£p

Seif*Pubi§sh With Us`

) See atl

f
Eng|ish United States

Amazon Mosic Amazon Advert§sing Amazon Qr§ve 6pm AbeBooks ACX A|exa
Stream miilions Find, attract and Cloud storage Soore deals Books, art Audiobook Pub|ishing Actionabie Anaiytics
of songs engage customers from Amazon on fashion brands & oollectibles Made Easy for the Web
Amazon Bustness AmazonFresn AmazonGiocai Home Services Amazon inspire Amazon Raoids Amazon Restaezants
Everything For Grooeries & More Ship Orders Handpicked Pros Digital Educatjonal Fun stories for Food delivery from
Vour Business Right To Your Door internationally Happiness Guarantee Rescurces kids on the go local restaurants
Amazon Web Services Audible Book Depcsiiory Box O‘-’“."fce Mojo ComiXoiogy CrealeSpace DPReview
Scalable C|oud Downioad Books With Free Find Movie Thousands of indie Print Pubiishing Digitai
Computing Servioes Audiobooks Deiivery Woridwide Box C)fiice Data Digital Comics Made Easy Photography
East Dane Fabric Goodreads lMD`o §MDbPro isng§ee_com Kindie Direct Pu'oiishérzg
Designer Men’s Sewing, Quilting Book reviews Movies, TV Get lnfo Entertainment Shop Online indie Digital Pubiishing
Fashion & Knitting & recommendations & Celebn'ties Professionais Need in india Made Easy
Prime New Amazon Pttotos Prime V?deo Direot Sho;>bo;) Amazon Warehouse Whole Foods Markei Withontabox
FREE 2-hour Delivery Uniimited Photo Storage Video Distribution Designer Great Deais on America’s Heaithiest Submit to

on Everyday items

Woot§
Deais and
Shenanigans

Free With Prime

Zappos
Shoes &
Ciothing

Made Easy

Souq.corn
Shop On|ine in
the Middie East

Fashion Brands

Sucscréi')e Wi=§n Amazon

Discover & try
subscription services

Quaiity Used Pmducts

P§llFack
Phan'nacy Simptitied

Grooery Store

Amazon Renewed
Refurbished products
with a warranty

Fiim Festivals

Amazon Seccnci Chanoe
Pass it ong trade it in,
give it a second life

Cond§tions of Use Privacy Notice §nteresthased Ads © 1996-2018, Amazon.com, |nc. or its affiliates

https://www.amazon.oom/ABCWaters-48k-56$xt-1OSS-Resin-Water-Softener/dp/BO1 N GTRR€V/ref=sr_1_*4?m=A2RLJ5B264CTUG&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-4&keywords=... 14I15

12/18/2018 ABCwaters 48k-56sxt-1OSS 10% Resin Water Softener, Black - - Amazon.com

https:/lwww.amazon.com/ABCwaters-48k-56$xt-1OSS-Resin-Water-Softener/d plBO1NGTRRGV/ref=sr_1__4?m=A2RLJSB2640TU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-4&keywords=... 15/1 5

12/18/2018 ABONaters Built Fleck 5600sxt 48, 000 Water Softener + Hardness test + install iGt + 2 Stainless Steel Connectors (8%) - - Amazon.com

 

l ll ky Prime Toois & Home improvement ' abCWa'fei'S 5 days left Y;‘im
EN aero sign in 8
YourAmazon.oom tast-M§nute Deais v essensz & tests v Grders "¥"ry Prime v Cart

Toois & Home improvement Best Sellers Deais & Savings Gift ideas Power & Hand Toois Lighting & Cei|ing Fans Kitchen & Bath Fixtures Smart Home
f"‘\.

H§ '.' ' Up to 45% off select smart home gadgets 5th now »

< Back to search results for "abcwaters"

ABCwaters Built Fleck 5600$xt 48,000 Water Softener + Hardness test + install Kit + 2 Stainless Steel

Connectors (8%)
by ABCwaters
8 customer reviews l 14 answered questions

 

 

_ __ Price: $GS0,00 Share
__ *_l_ Get $SO off instantly: Pay $600.00 upon approval for the
Amazon Rewards Visa Card. $650'00
§ pattern Name: 8% This item requires special handling
' _ and cannot be shipped to your
il 10% - 8% FineMesh selected location.
$660.00 $650.00 $699.00
__ in Stock.
l installation options: Expert replacement + haul away | Ships from and sold by Aplus
See more options for first-time installation More options Water LLC.
. Without expert installation Qty: 1 '
* Expert replacement installation $650_00
__ +$436.72 per unit _
' Add to Cart
@ See more '-

 

https:llwww.amazon.oom/ABONaters-Softener-Hardness-Stainiess-Connectors/dp/BO71 KL7HH1/rehsr_1_5?m=A2RLJ5B2640TU6&s=merchant-items&ie=UTF8&qid=1545176310&sr=1 -5&keywords . .. 1/1 3

12/18/2018

le house
xible

).

. valve
;tem

r life.
vice

-5

our
s

:ice

'ip, a
e, a
ctors
nicians

n is built
meter
Both

lost

t end

vhy we

NEW

ives you

ation.

1

instrate

:sin for

OGRAM
the Fleck digital meter to avoid adding guess work, we
provide additional iNSTALL lTEMS to save you from
making extra trips to store, and we are very EASY TO
CONTAC|' using phone, email, phone texting and now
FREE FACEI'|ME tech support.

> See more product details

 

ABOrvaters Built Fleck 5600$xt 48, 000 Water Softener + Hardness test + install Kit + 2 Stainless Steel Connectors (8%) - - Amazon.com

Turn on 1-Click ordering for this browser
Deliver to Scot“Bdale 8525‘!

Add to List

Other Sellers on Amazon

New (2) from $669.00 & FREE
shipping,

 

Whole House Water
Filtration Systems
From Aquasana

 

Aquasana 6-Year, 600,000 Gallon Whole
House Water Filter

22
s479.21 \/prime

Ad feedback

https:l/www.amazon.oomlABCwaters-Softener-Hardness-Stainiess-Connectorsldp/BO71 KL7HH1/ref-'sr_1_5?m=A2RLJSB2640TU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-5&keywords . .. 2l13

12/18/2018

Compare with similar items

New (2) from $669.00 & FREE shipping.

Ad feedback

Sponsored products related to this item

|!l

,_H,_\

      

Aquasana 10-Year, Aquasana 10-Year, HQUA SOOOE Eiectronic Aquasana 6-Year, 600,000
1,000,000 Gailon Whole 1,000,000 Gallon Whole Water Descaler Gallon Whole House Water
House Water Filter with House Water Filter with $1 29.99 Filter
Salt-Free Softener... Professionai lnsta... 22

47 56 $479.21
$1,241.60 $705.60

What other items do customers buy after viewing this item?

ABOrvaters Built Fleck 5600$xt 48, 000 Water Softener + Hardness test + install Kit + 2 Stainless Steel Connectors (8%) - - Amazon.com

 

Aquasana 10-Year,
1,000,000 Gallon Whole

House Water Filter with
Salt-Free Softener...
22
$1,688.56
Ad feedback

https:/Iwww.amazon.oomlABCwaters-Softener-Hardness-Stainless-ConnectorsldplBO71KL7HH1/ref=sr_1_5?m=A2RLJ53264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-5&keywords... 3/13

12/18/2018 ABCMaters Built Fleck 5600$xt 48l 000 Water Softener + Hardness test + install Kit + 2 Stainless Steel Connectors (8%) - - Amazon.com

Fleck 5600$XT 48,000 Grain Water Softener Digital SXT Metered Whole House System

445
l $573.26

ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Black
1 09
$599.00

Pentair 5600$xt-48k AFW Fiiters water softener with AFW install kit Fleck 48,000 Grain of
' Upgraded i-i|Gi-i Capacity 10% Resin, Black

139
$559.99
SharkBite SSBOSGFLEX24LFA Corrugated Flexible Water Heater Connector, 3/4 inch x 1 inch F|P
. .-/"`"_; x 24 inch, Push-to-Connect Braided Stainless Steel Water Heater Hose
‘i
\\' 17

$22.58

Customers who viewed this item also viewed

 

Fleck 5600$XT 48,000 ABCwaters 48k-56$xt- Pentair 5600$xt-48k AFW ABCwaters Fleck 48k
Grain Water Softener 1055 10% Resin Water Filters water softener with Softener, Black
Digital SXT Metered Whole Softener, Black AFW install kit Fleck 7
House System 109 48,000 Grain of... $619.98

445 $599.00 139
$573.26 $559.99

l il ll

ABCwaters 48k-565xt-fm
pro Fine mesh Fleck Water
Softener 48,000 iron Filter
System, 48k, Black or...

83
$619.99

https://www.amazon.comlABCwaters-Soitener-Hardness-Stainless-ConnectorsldeBO71KL7HH1/rei%sr_j_5?m=A2RLJ552640TU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-5&keywords... 4/1 3

12/18/2018 ABCwaters Built Fleck 5600sxt 48, 000 Water Softener + Hardness test + install Kit + 2 Stainless Steel Connectors (8%) - - Amazon.com

Speciai offers and product promotions
Pattern Name: 8%

~ 12 Month Financing: For a limited time, purchase $599 or more using the Amazon.com Store Card and pay no interest for 12 months on
your entire order if paid in full in 12 months. Interest will be charged to your account from the purchase date if the promotional balance is
not paid in full within 12 months. Minimum monthly payments required. Subject to credit approval. Apply now.

Have a question?

Fir;d answers in product info, Q&As, reviews

il il ."l

Compare with similar items

i%
4

l
This item ABCwaters Built

       
 

Fleck 5600$XT 48,000 Grain ABCwaters 48k-565xt-fm pro ABCwaters 5600$xt Fleck
Fleck 5600$xt 48,000 Water Water Softener Digitat SXT Fine mesh Fleck Water Softener and Carbon Filter,
Softener + Hardness test + Metered Whole House System Softener 48,000 iron Fiiter Black
install Kit + 2 Stainless Steel System, 48k, Biack or Almond
Connectors (8%)
` Add to carr Add to carr l Add to carr § Add to carr .
Customer Rating (8) (445) (83) (3 5)

https://www.amazon.oorn/ABCwaters-Softener-Hardness-Stainless-Connectors/dp/BO71 KL7HH1/ref=sr_1_5?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTF8&qid=1545176310&sr=1-5&keywords...

5/13

12/18/2018 ABCwaters Built Fleck 56005xt 48, 000 Water Softener + Hardness test + install Kit + 2 Stainless Steel Connectors (8%) - - Amazon.com

Price $65000 $57326 $61999 $1,06998

Shipping Eligible for FREE Shipping Eligible for FREE Shipping Eligible for FREE Shipping Eligible for FREE Shipping
Sold By Aplus Water LLC Aplus Water LLC Aplus Water t_LC Aplus Water LLC

item Dimensions _ 27x17x62 in 54x10x10in 54x10x10in

Product description

Pattern Name:8%
We are recognized by Pentair as an authorized True Blue Partner of Pentair products including Fleck, Structural, and Pentek.

Technical Details:

~ The newest version of Fleck on-demand metered 5600 SXT digital valve
¢ (1) Black 10" diameter PG 2.5T

- (1) Black standard brine tank with safety float

- Fleck bypass valve (#60049)

~ 1" male threaded yoke connection (#18706-01)

- 48,000 grain / 1.5 cubic feet of premium 8% (#ABCS)

~ (1) Hardness Test, drain line, and install Bag of Goodies

» (2) stainless steel flex lines (#1 8080)

~ 4' of drain line (#6731)

~ 90 degree install adapter (#L6623) for tight spaces

o Warra nty and instructions written by ABCwaters technicians

Product information

Pattern Name:8%

Technical Details Additional information
Part Number seoosn-s-lp-blk AS'N BO71KL7HH1
ltem Weight 138 pounds Customer Reviews 8 customer
reviews
Coior Black 5.0 out of 5 stars

https:/Iwww.amazon.oomlABCwaters-Softener-Hardness-Stainless-Connectorsldp/BO71 KL7HH1/ref=sr_1__5?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-5&keywords... 6/13

12/18/2018 ABCwaters Built Fleck 56005xt 48, 000 Water Softener + Hardness test + install Kit + 2 Stainless Steel Connectors (8%) - - Amazon.com

Pattern 8%

Best Sellers Rank #441,716 in Toois & Home
improvement (See top 100)
Batteries included? No #276 in Toois & Home
l o t > K‘t h & B
Batteries Required? No mpr vemen l 0 en ath

Fixtures > Water Filtration &
Softeners > Water Softeners

Shipping Weight 138 pounds (View shipping rates
and policies)
Date First Available June 16, 2017
Warranty & Support

Product Warranty: For warranty information about this product, please click
here

Feedback

if you are a seller for this product, would you like to suggest updates
through seller support?

Would you like to tell us about a lower price?

Re|ated Video Shorts (0) upload yourvideo

Be the first video

Your name here

Sponsored products related to this item

https:l/www.amazon.oom/ABCwaters-Softener-Hardness-Stainless-Connectors/dplBO71KL7HH1lref=sr_1_5?m=A2RLJ5B264CTU6&s=m'erchant-items&ie=UTFB&qid=154517631 0&sr=1-5&keywords . _. 7l13

12/18/2018

 

Whirlpool WHESSO 30,000 Tier1 48,000 Grain

Grain Water Softener - Capacity Water Softener +
Built in USA - Salt Saving 5-Stage Reverse Osmosis
Technolog... Drinking Water...

14 6
$529.52 $619.99

 

 

dill

\u

111
et
Aquasana 10-Year, Tier1 48,000 Grain High
't,OO0,000 Gallon Whole Efficiency Digital Water
House Water Filter with Softener for Hard Water
Salt-Free Softener... 20
22 $499.00

$'i ,688.56

ABONaters Built Fleck 5600$xt 48, 000 Water Softener + Hardness test + install Kit + 2 Stainless Steel Connectors (8%) - - Amazon.com

 

Aquasana 10-Year,
1,000,000 Gallon Whole
House Water Filter with
Professional |nsta...
56
$705.60
Ad feedback

 

 

 

TC|M CLANCY’S

 

PREME ORIGINAL

~TRY PRiME Now prime video

\`»;,

 

 

Customer Questions & Answers

See questions and answers

https:llwww.amazon.comlABCwaters-Softener-Hardness-Stainless-Connectorsldp/BO?1 KL7HH1/ref=sr'_1_5?m=A2RLJ532640TU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-5&keywords...

Ad feedback

8/13

12/18/2018 ABCwaters Built Fleck 5600sxt 48, 000 Water Softener + Hardness test + install Kit + 2 Stainless Steel Connectors (8%) - - Amazon.com

8 customer reviews

5.0 out of 5 stars
5 star “ 100%
4 star 0%
3 star O%
2 star 0%
1 star 0%

Review this product

Share your thoughts with other customers

Write a customer review

Showing 1-8 of 8 reviews

Top Reviews

Nog rey

Buy it, do it yourself and save thousands. You will not regret it.
October 21, 2018
Pattern! 10% Verified Purchase

l've had this unit installed since January 2018. it came as a complete unit. The resin was pre-
installed. installation instructions were clear and concise. Only issue | had installing was in locating
the tube that extends down into the brine tank. i texted them on a Saturday and had a response
back in a few minutes. Had a few other questions all of which were answered promptly, and
politely, even though l could have answered them myself had l taken a little more careful look at
the instructions. The installation was clean and leak free. Worked the moment l turned it on and
has been working flawlessly since. Having had a few soft water systems professionally installed l
really wish l had been doing this myself and saved thousands in the process. My home was pre-
plumbed for it so that made it a snap. l have absolutely no complaints about the unit or the
support l received from ABC. l wouldn’t hesitate a moment to recommend this company and this
product.

Helpful Comment Report abuse

gbc

https:l/www.amazon.oom/AB011/aters-Softener-Hardness-Stainless-Connectors/dplB071KL7HH1/ref=sr_1_5?m=A2RLJ53264CTU6&s=merchant-items&ie=UTF8&qid=1545176310&sr=1-5&keywords._. 9/13

12/18/2018

59

ABONaters Built Fleck 5600$xt 48, 000 Water Softener + Hardness test + install Kit + 2 Stainless Steel Connectors (8%) - - Amazon.com

Shop now .

Ad feedback

Glad l purchased this system
November 7, 2017
Patternl 10% Verified Purchase

Glad l purchased this system. lt arrived quickly and as described. As long as you have your
plumbing, power source, and drain line ready to go the install is pretty easy. installation
instructions are also online and on You Tube. l had to double check to make sure l had the brine
line connection set up correctly and was able to determine that it was good. lt was actually more
difficult to empty and get rid of the old system that it was to set this one up. The stainless
connectors work well and the 10% resin formulation will hopefully buy it (the resin) some extra
time given the chlorinated water supply that exists where i live.Thumbs upi

One person found this helpful

Helpful Comment Report abuse

D. Erickson

Much bigger than needed. but it works great!
October 28, 2017
Pattern! Fl¥'leMeSh Verified Purchase

lt works greati it's much bigger than what the two of us need though. l think it will only need to
cycle once in 2-3 weeks and my water is considered "very hard" (27gr). l installed it myself with only
3 trips to the hardware store,

One person found this helpful

Helpful Comment Report abuse

Mitch F

Happy with the system
September 20, 2017
Patternl 10% Verified Purchase

Once my house plumbing was ready (valves and copper water lines) the Fleck system was an easy
install. Plenty of instructions and YouTube available if there are any challenges l new nothing
about water softeners. l also ordered the optional stainless supply lines, not realizing they were 1
inch. l bought 3/4 lines at local store to match my plumbing, you may consider skipping my extra
step. BTW l have 1 inch lines for sale.

https:/lwww.amazon.oomlABCwaters-Softener-Hardness-Stainless-ConnectorsldplB071KL7HH1/ref=sr_1_5?m=A2RLJ58264CTU6&s=merchant-items&ie=UTF8&qid=1545176310&sr=1-5&keyw0rds... 10/13

12/18/2018 ABCwaters Built Fleck 5600sxt 48, 000 Water Softener + Hardness test + install iGt + 2 Stainless Steel Connectors (8%) - - Amazon.com

Helpful Comment Report abuse

KATHAL|NA COWDELL

Five Stars
March 11, 201 8
Pattern: 1 0% Verified Purchase

Perfect

§ Helpful Comment Report abuse

Daniel

Five Stars
November 25, 2017
Pattern: 1 O% Verified Purthase

Easy to set up and works great so far. No issues.

Helpful Comment Report abuse

Robert Aiello

Five Stars
April 15, 2018
Pattern: 'lO°/o Verih`ed Purchase

Works great and easy to install.

Helpful _ Comment Report abuse

John McK.

Easy installation.
September 24, 2017
Pattern: 10% Verified ?urchase

Easy installation...i watched the video on youtube. l have done a lot of handy work in the house,
but whenever l deal with plumbing, it is always a bit stressful. Everything went as expected. My

https:/Iwww.amazon.oomlABCwaters-Soitener-Hardness-Stainless-Connectors/dp/BO?1KL7HH1/ref=sr_1_5?m=A2RLJ552640TU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-5&keywords...

11/13

12/18/2018

ABCwaters Built Fleck 5600sxt 48, 000 Water Softener + Hardness test + install Kit + 2 Stainless Steel Connectors (8%) - ~ Amazon.com

water was a hardness of 26, and now is perfectly soft and test to a ZERO hardness.

Helpful Comment Report abuse

See all 8 reviews

Write a customer review

 

 

Pages with related products. See and discover other items: best water softener, whole house water softener system, water softeners

,e"\

wet ice §§aew its
Careers

Biog

About Amazon
Press Center
investor Re|ations

Amazon Devices

Back to iep

"."~ake ?'--`.erzejg ts§§§'§ §‘s assumes @a§ eat §re§iacts tea tests §e§e§§s ties

Seil on Amazon Amazon Rewards \!isa S§gnature Cards Your Acco::nt

Sell Under Private Brands Amazoe`com Store Card Your Orders

Sefi on Amazon Handrnade Amazon Bus§ness Card Shipping Ratos & Poiicies

Sel| Your Services on Amazon Amazozz.cozn Corporato Credit Line Amazon Prime

Sell on Amazon Business Shop With 903st Returns & Repiacements

Seil Your Apps on Amazon Credit Card Marketp§ace Manage Your Content and De\/ices
Become an Af§§iiate Re|oad Your Baiance Amazon Assistant

Advertise Your Products Amazon Currency Converter He§p

Sel§»Publish With US

https://www.amazon.oomlABCwaters-Softener-Hardness~Stainless-Connectors/dp/B071KL7HH1/ref=sr_1,_5?m=A2RLJ532640TU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-5&keywords... 12/13

1218/201 8

ABCwaters Built Fleck 5600sxt 48, 000 Water Softener + Hardness test + install Kit + 2 Stainless Steel Connectors (8%) - - Amazon.com

) See air

 

Amazon Mus§c
Stream millions
of songs

Amazon Business
Everything For
Your Business

Amazon Web Services
Sca|abie C|oud
Computing Services

East Dane
Designer Men's
Fashion

Prime Now
FREE 2-hour De|ivery
on Everyday items

WOO*.!
Deais and
Shenanigans

Amazon Advertising
Find, attract1 and
engage customers

AmazonFresh
Grooeries 8 More
Right To Your Door

Audibie
Down|oad
Audiobooks

Fabnc
Sewing, Qullting
& Knitting

Amazon Phctos
Uniimited Photo Storage
Free With Prime

Zappos
Shoes &
clothing

Amazon Drive
Cloud storage
from Amazon

AmazonGiobal
Ship Orders
internationally

Book Depository
Books With Free
Delivery Woridw§de

Goodreads
Book reviews
& recommendations

Prime Véde'o Dtrect
Vadeo Distribution
Made Easy

Souq.com
Shop Oniine in
the Middie East

Condit§ons of Use Privacy Notice

 

English

United States

 

Spm AbeBoo§<s
Score deals Books. art
on fashion brands & collectlbies

Home Services
Handpicked Pros
Happiness Guarantee

Box Of&ce Mon
Find Movie
Box Oflice Daia

§MDb
Movies, TV
& Ce|ebrities

Shopbop
Designer
Fashion Brands

Sut)scribe with Amazon
Discover & try
subscription services

Amazon inspire
Digital Educationai
Resources

Com§Xo§ogy
Tnousands of
Digital Comics

iMDbP-’C
Get lnfo Entertainment
Professiona|s Need

Amazon Warehouse
Great Deais on
Qua|ity Used Products

PiliPack
Pharrnacy Simp|itied

ACX
Audiobook Pub|ishing
Made Easy

Amazon Rapids
Fun stories for
kids on the go

CreateSpace
indie Pn'nt Pub|ishing
Made Easy

Jungiee.corn
Shop On|ine
in india

Whole Foods Mari<e€
Amerim's Healthiest
Grooery Slore

Amazon Renewed
Refur'oished products
with a warranty

lnteresi-Based Ads © 1996-2018. Amazon.com, inc. or its afliliates

A§exa
Actionabie Ana|ytics
for the Web

Amazon Restaurants
Food delivery from
local restaurants

DPReview
Digital
Photography

K§ndie D§rect Pu`oiishing
indie Digital Pubiishing
Made Easy

Withoutai)cx
Submit to
Fiim Festivais

Amazon Seoono` Chance
Pass it on, trade it in,
give it a second life

https:/Iwww.amazon.oomlABONaters-Softener-Hardness-Stainless-ConnectorsldplBO71 KL7HH1/ref=sr_1__5?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-5&keywords .. . 13/13

12/18/2018 ABCwaters Pentair 3/4 48, 000 10% Water Softener - - Amazon.com

 

E Lry Prime Tools & Home improvement v abCWafel'S 5 day$ ten ;: '
EN He|lo. Sign in 9
YourAmazon.com Last-Minute Dea|s Az:;<:<z;m§ §§ weis v ©rdees Tz‘y Prime s Qer§

Tools & Home improvement Best Sellers Dea|s & Savings Gift ldeas Power & Hand Tools Lighting & Cei|ing Fans Kitchen & Bath Fixtures Smart Home

%Q> 1533 Save 33% on select August Home smart lock Shop now

< Back to search results for "abcwaters"

ABCwaters Pentair 3 /4 48,000 10% Water Softener by Aecwaters

7 customer reviews l 4 answered questions

' h Price: $544_99 Share

1__ _ Get 550 off instantly: Pay $494.99 upon approval for the

' l Amazon Rewards Visa Card. $544‘99

§ Size: 48 000 _ 3/ .. Bypass This item reqaires specia§ handling

and cannot be shipped to your

Color: Black selected location.

~ Fleck 5600$xt digital metered control head

 

) See more product details ln_$tock‘

Ships from and sold by Aplus
New (2) from $555.00 & FREE shipping. Wate* ‘-'-C~

Qty! 1 '

n one tool kit
»~l-z»»):::z~;;» o 1 .:
5th now $544,99

  

 

Add to Cart

 

Turn on 1-Clicl< ordering for this browser

hlitps:i'!www.amazon.con'tlABCwaferB~PentairMOG~SOEenBridp!BO'T?BQTBHK.r'er=Srv1_6?m=AZRLJ§BZMCTUS&$=merGhEHf-ttem$&la=U`lFB&qid=1545176310&5¢=1~5&keyw0rd5=abcwator5

1/12

ABCwaters Pentair 3/4 48, 000 10% Water Softener - - Amazon.com

12/18/2018
Deliver to Scott_sdale 8525'|

Add to List

Other Sellers on Amazon

New (2) from $555.00 & FREE
shipping

Fre¢

j Superior Shower
Filters, Easy
installation

Add all three to Cart
Aquasana AQ-4105 Showerhead Filter

System with Handheld Wand
1,202

$52_:99 prime

Add all three to List

  
   

These items are shipped fro Ad feedback

§§ This item:ABCwaters Pentair 3/4 48,00 ener $544.99
v 3/4" Stainless Steel Bypass Valve for Fleck 5600, 2510, 9100, 9000 $37.99

-7?
31 Hach 2745250 Total Hardness Test Strips, 0-425 mg/L $9.40

Sponsored products related to this item

https:/Iwww.amazon.oom/ABONaters-Pentair-48-000-Softener/dp/BO77BQT9HKlref=sr_1__6?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTF8&qid=1545176310&sr=1-6&keywords=abcwaters 2/12

12/18/2018

 

AquaBliss High Output
Universal Shower
Replaceable Multi Stage
Filter Cartridge-Chr...

2035
$33.86

Customers who bought this item also bought

 

Hach 2745250 Total
Hardness Test Strips, O-
425 mg/L

219
$9.40

ABCwaters Pentair 3/4 48, 000 10% Water Soitener - - Amazon.com

   

Tier1 48,000 Grain High
thciency Digital Water
Softener for Hard Water

20
$499.00

Water Hardness Test
Strips,Upgraded 100ct,0-
425 mg/L, HoneForest
Hard Water Test Kit,…

58
$12.97

Special offers and product promotions

Size: 48,000 - 3/4" Bypass l Color: Black

 

lcepure Big Blue Sediment
and Activated Carbon
Water Filter Compatibte
With FXHTC...

41
$22.99

Plumb Pak PPBSS-S§ Air

Gap for Standpipes, Grey
29

$14.54

 

Luxury Fiitez'ed Shower
Head Set Fiiter (Metal)
Cartridge Vitamin C and E
+ 'lS-Stage...

280
$47.85

 

SharkBite Deburring Pipe

and Depth Gauge Tool,

Copper, CPVC, Pipe, 1/4

inch, 3/8 inch, 1/2 inch,...
293

$?0.60

l'.

m§ii

Express Water Reverse
Osmosis Water Filtration 1
System - 5 Stage RO
Water Purif'ier W...

51 6

$169.25 _
Ad feedback

..@@

 

Watts WH-LD Premier
Whole House Water
Filtration System

465
$65.99

~ No interest if paid in full within 6 months with the Amazon.com Store Card on any purchase totaling $149 or more. Apply now.

https:/Iwww.amazon.oom/ABCwaters-Pentair-48-000-Softener/dp/BO77BQT9HK/ref=sr_1_6?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-6&keywords=abcwaters 3/12

12/18/2018 AB(,\~aters Pentair 3/4 48, 000 10% Water Softener - - Amazon.com
Have a q uestlon?

Find answers in product info, Q&As, reviews

Product description
Size:48,000 - 3/4" Bypass | Color:B|ack

This model has the 10% Cross linked resin upgrade for longer life! Eliminate hard water scale build up and reduced soap efficiency with our complete whole
house water softening unit with high efficiency Fleck 5600$XT Digital On-Demand control valve. High Capacity Resin - Removes Hard Water - Using the ion
exchange process this system removes the calcium and magnesium ions that cause hard water. By eliminating hard water you extend the life of your homes
plumbing and appliances! Meter Based Regeneration - This means that the water you use is measured and the system only regenerates when it needs to. Fleck
5600$XT Digital Control - The SXT controller is the newest controller from Fleck and is built on the tried and true 5600 valve. These valve have an outstanding
5 year warranty and have been tested to run continuously up to 27 years! |n addition the SXT controller offers some great features including a back-lit LCD
display touch pad controls 48 hour internal power backup and a user friendly interface. Black Structural mineral tank - Durable poly-glass tank is made by one
of the most popular manufacturer of tanks and comes with a 10 year warranty. The standard Clack square black brine tank included with this system is
approximately 1 5x17x33" and can hold about 250 lbs. of salt. The included safety float prevents overfilling and the overflow drain acts as an additional backup
to avoid water messes. D|Y installation - We provide detailed installation instructions that allow most homeowners to install this system themselves Technical
Details: Fleck 5600$xt Digital on-demand Metered Water Softener with paddle wheel meter (#BRSGOOSMS-SXTPW), Made in the USA. Black Structural PG 2.5T
(#CH30579-03010205-30), Clack 1 5"x17" black square brine tank with safety float. includes Fleck bypass valve

Product information

Size:48,000 - 3/4" Bypass | Color:Black

Technical Details Additional lnformation

Part Number WS48-56$xT10-34 AS'N BO77B9T9HK

|tem Weight 103 pounds Customer Reviews 7 customer
reviews

Product Dimensions 54 x 10 x 10 inches 4.2 out of 5 stars

ltem model number Pentair 48,000 3/4 Best Sellers Rank #474,589 in Tools & Home
improvement (See top 100)

Size 48,000 - 3/4" Bypass

#44,046 in Tools & Home

https:/lwww.amazon.oom/ABCwaters-Pentair-48-000-Softener/dp/BO77B9T9HKlref=sr_1h€?m=A2RLJ53264CTU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-6&keywords=abo)vaters 4/12

12/18/2018

Color Black

Voltage 120 volts
Wattage 24 watts

item Package Quantity 1

Certification Not Applicable
included Components Complete system
Batteries |ncluded? No

Batteries Required? No

Re[ated VideO ShOl‘tS (O) Upload your video

Be the first video

Your name here

Sponsored products related to this item

ABCwaters Pentair 3/4 48, 000 10% Water Softener - - Amazon.com

Shipping Weight

Domestic Shipping

international Shipping

Date First Available

Warranty & Support

lmprovement > Kitchen & Bath
Fixtures

53 pounds (View shipping rates
and policies)

Current|y, item can be shipped only
within the U.S. and to APO/FPO
addresses For APO/FPO
shipments, please check with the
manufacturer regarding warranty
and support issues.

This item is not eligible for
international shipping Learn More

November10, 2017

Product Warranty: For warranty information about this product, please click

here

Feedback

|f you are a seller for this product, would you like to suggest updates through

seller support?

Would you like to tell us about a lower price?

https:I/www.amazon.com/ABCwaters-Pentair-48-000-Softener/dp/BO77BQT9HK/ref=sr_1__6?m=A2RLJ58264CTU6&s=merohant-items&ie=UTFS&qid=1545176310&sr=1-6&keywords=abcwaters 5/12

12/18/2018 ABOlvaters Pentair 3/4 48, 000 10% Water Softener - - Amazon.com

l`°"&

AFW §
» l i §
¢t¢|< ~

 

     

¢~.
l\

AquaBliss High Output Tier1 48,000 Grain High Aquasana 10-Year, Tier1 48,000 Grain Whirlpooi WHESSO 30,000 l

Universal Shower Efficiency Digital Water 1,000,000 Gallon Whoie Capacity Water Softener + Grain Water Softener - 1

Replaceable Multi Stage Softener for Hard Water House Water Filter with 5-Stage Reverse Osmosis Built in USA - Salt Saving

Filter Cartridge-Chr... 20 Professional lnsta... Drinking Water... Technoiog... ‘
2035 $499.00 56 6 14

$33.86 $705.60 $619.99 $529.52

Ad feedback

shopbop

c°zy up to

Shop Now

Ad feedback
Customer Questions & Answers

See questions and answers

https://www.amazon.oom/ABCwaters-Pentair-48-000-SoftenerldplBO77B9T9HKlref=sr__1__6?m=A2RLJ582640TU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-6&keywords=abcwaters 6/12

12/18/2018

7 customer reviews

4.2 out of 5 stars
5 Stal’ _ _ " 86%
4 star MM MMM _ M 0%
3 Star _ n O%
2 Stal' - _ _ oo/°
1 star m _W _ _ _ _ 14%

Review this product

Share your thoughts with other customers

Write a customer review

ABCwaters Pentair 3/4 48, 000 10% Water Softener - - Amazon.com

Customer images

 

See all customer images

Showing 1-7 of 7 reviews

§_ Top Reviews
Bradley A.

Great unit...just a couple of tips for a D|Y installation
March 1 5, 2018

Size: 48,000 - 3/4" Bypass Coior: Black Verified Purchase

High quality product, LiquaGen was an awesome seller! They provided a phone number to call for any
questions or tech support and their sales manager was fantastic. Resin tank came preloaded, which
was nice. Also, an updated (5800) control valve and metal bypass (rather than plastic.) Professional
installers need read no further, but for the D|Y folks, there were a couple items of note which might
need a little better explanation than the instruction manual (at least the one l received) provides:

https:/lwww.amazon.oom/ABCwaters-Pentair-48-000-SoltenerldplBO77BQT9HK/ref=sr_1_6?m=A2RLJ58264CTU6&$=menchant-items&ie=UTFS&qid=1545176310&sr=1-6&keywords=abo~aters 7/12

12/18/2018 ABCwaters Pentair 3/4 48, 000 10% Water Softener - - Amazon.com

1) The drainline on the 5800 valve is located on the opposite side (compared with the 5600) and uses
an O-ring slip fitting which needs to be lubricated prior to installation. lt is held in place by a plastic
key (photos included.)

2) The transformer powering the system comes separately and connects to the unit just behind the
brine-line nipple (photos included)

3) A brine-well stabilizer was included. To get it on the brine-well, start at the split end and work it on
around from there.

Read more
17

Shop now

Ad feedback

3 people found this helpful

§ Helpful Comment Report abuse

Great purchase for us!
June 3, 2018
Size: 48,000 - 3/4" Bypass Color: Black Verified Purchase

Super pleased with this purchase. We got rid of our softner previously due to problems with it and it
was really old. Didn't have a softner for a while and realized the difference! Purchased this and
installed it myself. As soon as it was up and running and the old water cleared the pipes could tell a
complete difference lt has been running ever since!

Helpful Comment Report abuse

Amazon Customer

https:l/www.amazon.oomlABCwaters-Pentair-48-000-Softener/dp/BO77B9T9H K/ref=sr_1_6'?m=A2RLJ582640TU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-6&keywords=abcwaters 8/12

12/18/2018 ABCwaters Pentair 3/4 48, 000 10% Water Softener - - Amazon.com

Easy to install!
May 1 4, 2018
Size: 48,000 - 3/4" Bypass Color: Black Verified Purchase

ltem arrived in 2 different shipments on different days. All boxes were in good shape. All parts were
present and installation went easily. New unit is much nicer than my old 13 year old one! l am very
happy with this softener.

One person found this helpful

Helpful Comment Report abuse

Shallon Fingon

Works great/easy install
October 8, 201 8
Size: 48,000 - 3/4" Bypass Color: Black verified Purchase

Easy to install and is working great after a few months.

Helpful Comment Report abuse
MSA
Five Stars
February 1 5, 201 8
Size: 48,000 - 3/4" Bypass Color: Black verified Porchase
excellent'!!!!
Helpful Comment Report abuse

Amazon Customer

Five Stars
July 15, 2018
Size: 48,000 - 3/4" Bypass Color: Black verified Purchase

installed easily. Works well.

Helpful Comment Report abuse

https:lfwww_amazor:.oonuABCwatars-Fentair-¢iB-DOD-Sohaneridprl]'/'fBQTQ}-li(.-‘ref=sr__'i_S'?m=AZRLJBBZMCTUS&s=rnemhant-items&ie=UTFS&qid=1545176310&ar=1-E&kaywords=abcwaters 9/12

12I18/2018 ABCwaters Pentair 3/4 48, 000 10% Water Softener - - Amazon.com

Matt

Lemon product
May 21, 2018
Size: 48,000 - 3/4" Bypass Color: Black verified Purchase

Unit leaks. Seller & directions were utterly useless. Stay away from this product

§

Helpful Comment Report abuse

See all 7 reviews

Write a customer review

What other items do customers buy after viewing this item?
Pentair 5600$xt-48k AFW Filters Water softener with AFW install kit Fleck 48,000 Grain of
' Upgraded HlGH Capacity 10% Resin, Black
139
$559.99

Fleck 5600$XT 48,000 Grain Water Softener Digital SXT Metered Whole House System

445
l $573.26

ABCwaters 48k-565xt-fm pro Fine mesh Fleck Water Softener 48,000 iron Filter System, 48k,
Black or Almond
l 83
1 $619.99
Metered water softener with 3/4" Fleck 5600$XT control, 48,000 grain capacity with by-pass

' valve
20
$598.45

https:/Iwww.amazon.oom/ABCwaters-Pentair-48-000-Softener/dp/BO77BST9HK/ref=sr_1_6?m=A2RLJ55264CTU6&s=merchant-ltems&ie=UTFS&qid=1545176310&sr=1-6&keywords=abcwaters

10/12

12/18/2018

ABCwaters Pentair 3/4 48, 000 10% Water Softener - - Amazon.com

EAsT .DANE

 

fiat Aclive in Y-3

FREE EX.PRES S

SH|PP!NG

Ad feedback

Pages with related products. See and discover other items: Best water softeners for homes, best water softener, whole house water softener system, water softeners,

water softener

g

'°"*er to items tie
Careez's

Biog

Al:out Amazon
Press Center
investor Re§ations

Amazon Devices

diesel ."-.»ieeey sets i§e
Seli oh Amazon

Sell binder Private Brands
Seil on Amazon l-iaodmade
Se§i Your Services on Amazon
Seii on Amazon Business

Seii Your Apps on Amazon
Become an Affillate

Advertise your Products
Self-Pubiish with Us

) See all

§§a<:i»< to top

stresses Yegoso’t §<’i°*sos::»rs
Amazon Rewards Visa Signature Cards
Amazon.com Store Card

Amazon Business Card

Amazon.com Corpora£e Cred§t Line
Shop With Points

Cred§t Card Marl<etp%ace

Reioad Your Ba!apce

Amazon Curreor:y Coovezter

 

Your Account

Your Orders

Shipping Rates & Poiicies

Amazoe ?r§me

Returns & Repiacemepis

Manage Your Content and Devioos
Amazon Assistant

rie§p

 

Eng|ish ` United States l
.| __

https://www.amazon.oom/ABCwaters-Pen\air-48-000-Softener/dp/BO77BQT9HKlref=sr_1_6?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-6&keywords=abo~aters 11/12

12/18/2018

Amazon Music
Stream millions
of songs

Amazon Busirxess
Everything For
Your Business

Amazon Web Services
So¢labie Cloud
Compud'ng Services

East Dane
Designer Men's
Fashlon

prime Now
FREE 2-hour Delivery
on Everyday items

Woot!
Deais and
Shenanigans

https://www.amazon.comlABCwaters-Penlair-48-000-Soflener/dp/BO77B9T9HKIref=sr_1_6?m=A2RLJ5B2640TU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-6&keywords=abcwaters

Amazon Advertising
Find, attract and
engage customers

AmazonFresh
Groceries & More
Right To Your Door

Audible
Down|oad
Audiobooks

Fabn`c
Sewing. Quilting
& Knitting

Amazon Pholos
Uniimited Photo Storage
Free With Prime

Zappos
Shoes &
Clothing

ABCwaters Pentair 3/4 48, 000 10% Water Softener - - Amazon.com

Amazon Dr§ve
C|oud storage
from Amazon

AmazonGloba§
Ship Orders
intemationaily

Book Depository
Books With Free
Delivery Woridwide

Goodreads
Book reviews
& recommendations

Prime V§:ieo D§rect
Video Distribution
Made Easy

Souq.com
Shop Online in
the Middie East

Cond§tioos of Use Privacy Notice

Bom
Score deals
on fashion brands

Home Services
Handpicked Pros
Happiness Guarantee

Box Offzce Mc,io
Find Movie
Box Oflice Data

lMDb
Movies, TV
& Celebrities

Shopbop
Designer
Fashion Brands

Subscribe with Amazon
Discover & try
subscription services

AbeBooks
Books, art
& oo|iectibles

Amazon inspire
Digital Educai:'ona|
Rssources

ComiXoiogy
Thousands of
Digital Comi$

§MDbPro
Get lnfo Entertainment
Professionals Need

Amazon Warehouse
Great Deais on
Qua|ity Used Products

PiilPack
Pharmacy Simp|itied

ACX
Audiobook Publishlng
Made Easy

Amazon Rapids
Fun stories for
kids on the go

Create$pace
indie Pn`nt Publishing
Made Easy

.iurlg!ee.oom
Shop Oniine
in india

Whole Foods Marl<et
America’s Healthiest
Grocery Store

Amazon Renewed
Refurbished products
with a warranty

interest-Based Ads © 1996-2018, Amazon.coml |nc. or its affiliates

Aiexa
Actionable Analytics
for the Web

Amazon Reslauranis
Food delivery from
local restaurants

DP'Review
Digital
Photography

Ki=’idie Direct Pubiishing
indie Digital Publishing
Made Easy

\J'\J§thcutabox
Submit to
Fiim Festivais

Amazon Second Chance
Pass it on, trade it in,
give it a second life

12/12

12/18/2018 ABCwaters Fleck 48k Softener, Black - - Amazon.com

g ny prime Tools & Home improvement v abCWafei`S

 

EN Hello. sign in §
YourAmazon.com Last-Minute Deais §§§;€<;€>§m§ § time Gz”eisz'* ”`§"’z*;? §>z“§§'ne s §ezi§

Tools & Home lmprovement Best Sellers Deais & Savings G'rft ldeas Power & Hand Tools Lighting & Cei|ing Fans Kitchen & Bath Fixtures Smart Home

963 `s.§ég`.l)m Up to 40% off select power and hand tools Shop now -»

< Back to search results for "abcwaters"

ABCwaters Fleck 48k Softener, Black by ABCwaters

7 customer reviews | 11 answered questions

 

 

 

l Price: $619_98 Share
_ ll Get $50 off instantly: Pay $569.98 upon approval for the
Amazon Rewards Visa Card. $619-98
1 . . . . .
___ installation options: Expert replacement + haul away | See Tn'S 'tem requ"'es_ Spec*al nannnng
more options for Hrst-time installation More options and cannot be Sn'pped to Yonf
l _ _ selected location.
§
. . l t.
_ Without expert lnsta la lon § m Stock.
" _ "“"'_ _ _` _ _ ` Ships from and sold by Aplus
f n Expert replacement installation ' Water LLC.
~ +$436.72 per unit
. Qty: 1 v
See more
.i.
$61 9.98
___ - 48,000 Grain High Capacity 8% resin, Best in the
lndustry. Resin is already pre-loaded into the mineral Add to Cart

tank for you. Warranty: 5 years. DO YOU NEED

CONNECTORS? Paste AS|N BO71KL7HH1 in Amazon

gearch bar to find System With connectors_ Turn Or1 'l-Clid( Ordering for this browser
~ Recommended Service Flow up to 12 GPM (Eamilies sizes

of 2-5), Hardness test and installation Kit is included with

 

https:llwww.amazon.com/ABCN/aters-Fleck-48k-Soitener-B|ackldplBO1MXW91ZE/ref=sr_1_7?m=A2RLJSB2S4CTU6&s=merchant-items&ie=UTFS&qid=1545176310&sF1-7&keywords=abcwaters 1/16

12/18/2018 ABONaters Fleck 48k Softener, Black - - Amazon.com

it are

:one lube, a
in. brine

en by

'ed 5600
right here
)U (YES we
ears.
rn is built
ameter
:with a salt
-y a 10 year
request.
are made
issembled
ur seller
stomers
hen it
zxible
ne, Text,
)e videos.

':
.F
§
1:,
¥
-`_'1

 

Ad feedback

Deliver to Scottsdale 8525‘|

Add to List

 

Other Sellers on Amazon

New (2) from $638.00 & FREE
shipping.

31 Whole House Water
Filtration Systems
From Aquasana

Aquasana 6-Year, 600,000 Gallon Whole
House Water Filter

22
$479.21 ¢Prime

Ad feedback

https://www.amazon.com/ABCwaters-Fleck-48k-Softener-Black/dp/BO1MXW91ZElref=sr_1"7?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-7&keywords=abcwaters

2/16

12/18/2018

Freq uently bought together

ABCwaters F|eok 48k Softener, Black - - Amazon.com

Total price: $674.92

_ Add both to Cart l

l Add both to List
1 ' c:-.¢

These items are shipped from and sold by different sellers. Show details

 

§ This item:ABCwaters Fleck 48k Softener, Black $619.98
§ Culligan WH-HDZOO-C Whole House Sediment Water 1“ HD CLR WTR Filter, Clear Bowl, Grey Cap $54.94

Sponsored products related to this item

_ s _
_.,*._
"" -
-- - -»5 » 9
ex z
.. , l l )
h l,. L !A l l d
i. . -

h

  

~l

 

1

Tier1 Compatible 48,000 Aquasana 10-Year, Fleck 5600$xt On Demand Whirlpool WHES$O 50,000 ABCwaters 64k-SGsxt- .

Grain Capacity Water 1,000,000 Gallon Whole Water Softener (24,000 Grain Water Softener - ?Obb 10% Water Softener,

Softener + 4-5tage Ultra- House Water Filter with Grains) with Resin Made in Built in USA - Salt Saving 64k Grain Capacity, Black 1

Filtration Ho... Professional lnsta... USA/Canada Technolog,.. ' 40 '
6 56 1 14 $7‘| 9.99

$574.03 $705.60 $507.00 $529.52

 

Ad feedback

What other items do customers buy after viewing this item?

hilps:llwww,amezon.comlABCwaters-Fleok-¢&Bk-Soitenar-BlaelddpiaihMXW91ZE!ref=sr_L?'?rr\=AZRl.JSBZB-tcTUB&s=meronan'r-items&|e=UTFB&qid=$54517”10&5¢1»7&keywords=abcwaters 3/16

12/18/2018

l.

ABCwaters Fleck 48k Softenerl Black - - Amazon.com
Fleck 5600$XT 48,000 Grain Water Softener Digital SXT Metered Whole House System
445
$573.26

Pentair 5600$xt-48k AFW Filters water softener with AFW lnstall kit Fleck 48,000 Grain of
Upgraded HlGH Capacity 10% Resin, Black

139
$559.99.

ABCwaters 48k-565xt-1OSS 10% Resin Water Softener, Black
109
$599.00

ABCwaters 48k-565xt-fm pro Fine mesh Fleck Water Softener 48,000 iron Filter System, 48k,
Black or Almond

83
$619.99

Specia| offers and product promotions

~ Your cost could be $569.98 instead of $619.98! Get a $§0 Amazon,com Gift Card instantly upon approval for the Amazon Rewards

Visa Card App|y now

Have a question?

Find answers in product info, Q&As, reviews

 

Product Description
Whole House Water Softener Systems

https://www.amazon.oom/ABOwaters-F|eck-48k-Softener-Black/d p/B01MXW91ZE/ref=sr_1_7?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-7&keywords=abcwaters

4/16

12!181‘2013 ABCwaters Fleck 48k Softener, El`ao|~'~. - ~ Amazon.com

 

This whole

 
 

This ABCwaters water softener system is powered by a Fleck 5600$XT digital valve, Fleck is the most popular digital meter on the market today. WE package the

system with American made Mineral & Fine tanks r'f\\_clditioriallys this water :J'i`°tener system includes a premium S% reein.

We' differentiate ourselves by providing consumers additional items in our packages that improve the overall value. The additional items contribute toward

hti;pe:mev.amazon.eo."-]lhBO,ira“tere-Fleok-£Sk-So?ie ner-Biaok.-"`dprO‘l hile~'\.»`Qi ZE!r-ei=sr_'i _? ?m=AZRi_-.iSBZEACTU@&e=n‘¢ersha nt-items&ke=UTF=SL§qi-:l=‘l 5451 ?l':`ai§l‘l 0&sr=1 -?&keywo:de;ehuwmors 5116

12/18/2018 ABCwaters Fleck 48k Softener, Black - - Amazon.com

installation best practices and are typically not offered by other retailers. The consumer benefits from these additional items because they won't have to make
additional trips to the hardware store to pick up items that are typically overlooked.

lt's important to highlight that we also PRE-LOAD the RES|N into the mineral tank for you as a value added benefit. We load 1.5 cubic feet of cross-linked resin prior
to shipping the system to help the consumer avoid additional heavy lifting and the mess that comes along with resin loading. This is typically overlooked by
competitors so it's important to compare this in your purchasing decision.

Benefits of Using a Fleck 5600$xt Digital Valve Meter

~ Eco-Frindly: The Fleck units are made of finest quality materials and are designed for lower annual
power consumption. Also they use less salt, which is better for the environment

~ Simple to Use: Each of these water softeners features an electronic powerhead that offers push buttons
for programming the unit.

- Easy Assembly: All the units arrive fully assembled and ready for plumbing in. We offer an installation
and programming guide under Manuals and Specs. Alternatively, you can get a professional to do it for
you. The Parts Are Easy to Find

- WQA Certif`led: This gives more trust to the brand.

 

Live Technical Phone Support

https://www.amazon.oom/ABCwaters-Fleck-48k-Sottener-Black/dplBO1MXW91ZElref=sr_1_7?m=A2RLJ5B264CTUG&s=merchant-items&ie=UTF8&qid=1545176310&sr=1-7&keywords=abcwaters 6/16

12/18/2018 ABCwaters Fleck 48k Softenerl Black - - Amazon.com

We offer technical phone support Monday thru Friday between the hours of 7am to 4pm Arizona time, Our
technical support also includes iPhone 'Facetime‘ help if you require video for visual assistance. Our
technicians have 20+ years of combined professional installation experience to help guide you through the
installation. We pride ourselves on continually striving to improve our customer's experience. We believe a
simplified experience is a great brand experience

 

 

installation Videos installation Kit Simplified installation Guide

We are discovering that a large percentage of our Our installation kit includes items that typical We created a very comprehesive yet simplified
customers are Do-it-yourself type people. We are retailers overlook. We believe it is the small details installation guide. Our installation guide was written
investing in video production to provide our that make us different from our competitors. Each by an experienced water treatment installer. We

https://www.amazon.oomlABCwaters-F|eck-48k-Softener-Biack/dp/B01MXW91ZE/rei=sr_1_7?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFB&qid=‘i545176310&sr=1-7&keywords=abcwaters 7/16

12/18/2018

customers the resources needed to have a successful

installation.

WARNING: California's Proposition 65

Compare with similar items

Customer Rating
Price

Shipping

Sold By

item Dimensions

 

This item ABCwaters Fleck
48k Softener, Black

l Addto carr |

(7)
$61 998
Eligible for FREE Shipping
Aplus Water i_LC

10x10x54in

ABCwaters Fleck 48k Softener, Black - - Amazon.com

kit includes water hardness test strips, silicone
lubricant for 'o'-rings, and sanitizer packet to flush
your new system.

Fleck 5600$XT 48,000 Grain
Water Softener Digital SXT
Metered Whole House System

’_'"`"“_T
Add to Cart `|

(445)

$57326
Eligible for FREE Shipping
Aplus Water LLC

27x17x62in

ABCwaters 48k-565xt-fm pro
Fine mesh Fleck Water
Softener 48,000 iron Filter
System, 48k, Black or Almond

l Add to Cart ll

 

(83)
$6‘| 999
Eligible for FREE Shipping
Aplus Water LLC

54x10x10in

then revised the guide by a novice installer to truly
develop an easy-to-follow instruction guide.

. ll ll ll

Fleck 5600$XT 64,000 Grain
Water Softener Digital SXT
Metered Whole House System

| Addto Cart l

(41)

$63799
Eligible for FREE Shipping
Aplus Water LLC

48x12x12in

https:l/www.amazon.oomlABCwaters-F|eck-48k-Softener-B|ackldp/BO1MXW91ZEIref-'sr_1_7?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTF8&qid=1545176310&sr=1-7&keyw0rds=abcwaters 8/16

12/18/2018

Product information

Technical Details

Part Number

item Weight

Product Dimensions
item model number
Size

Color

item Package Quantity
included Component$
Batteries |ncluded?
Batteries Required?

Warranty Description

5600$XT-10-PCK-BLK
125 pounds

10 x 10 x 54 inches
48k

48k

Black

1

complete system

No

No

5 year manufacturer

Related VideO ShOi‘tS (0) Upload your video

ABCwaters Fleck 48k Softenerl Black - - Amazon.com

Additional information

ASIN

Customer Reviews

Best Sellers Rank

Shipping Weight

Date First Availabte

Warranty & Support

B01MXW91ZE

7 customer
reviews
5.0 out of 5 stars

#551,140 in Toois & Home
improvement (See top 100)
#328 in Tools & Home
improvement > Kitchen & Bath
Fixtures > Water Filtration &
Softeners > Water Softeners

53 pounds (View shipping rates
and policies)

December 22, 2016

Product Warranty: For warranty information about this product, please click

here

Feedback

if you are a seller for this product, would you like to suggest updates through

seller support?

Would you like to tell us about a lower price?

https://www.amazon.com/ABO~aters-Fieck-48k-Soitener-BiackldplBO1MXW91ZE/rei%sr_1_7?m=A2RLJ582640TU6&s=merchant-items&ie=UTF8&qid=1545176310&sr=1-7&keywords=abcwaters 9/16

12118/2018
Be the first video

Your name here

ABGNaters Fleck 48k Softener, Black - - Amazon.com

Sponsored products related to this item

     

Tier1 48,000 Grain Aquasana 10-Year, Tier1 48,000 Grain High Whirlpool WHE530 50,000 Fleck 5600$xt On Demand
Capacity Water Softener + 1,000,000 Gallon Whole Efficiency Digital Water Grain Water Softener - Water Softener (32,000
5-Stage Reverse Osmosis House Water Filter with Softener for Hard Water Built in USA ~ Salt Saving Grains} with Resin Made in l
Drinking Water... Professional insta... 20 Technoiog... USA/Canada !
6 56 $499.00 14 1
$619.99 $705.80 $529.52 $527.00 l
Ad feedback

 

 

ove co re

Complete nutrition,
for boby's first year

shop now

 

 

 

 

 

Ad feedback
Customer Questions & Answers

See questions and answers

https://www.amazon.com/ABCwaters-Fieck-48k-Softener-Biackldp/BO1MXW91ZE/ref=sr_1_7?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-7&keywords=abcwaters 10/16

12/18/2018

7 customer reviews

5.0 out of 5 stars
5 star _ _ ' 100%
4 star _ _ __ 0%
3 star _ _ " 0%
2 star _ 0%
1 star _ _ _ 0%

Review this product

Share your thoughts with other customers

Write a customer review

https:/lwww.amazon.oom/ABCwaters-Fleck-48k-Softener-B|ack/dp/BO1 MXW91ZE/ref=sr_1_7?m=A2RLJ582640TU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-7&keywords=abcwaters

ABGNaters Fleck 48k Softener, Black - - Amazon.com

Customer images

 

See ali customer images

Showing 1-7 of 7 reviews

Top Reviews

Cosmo

Does the job, recommended
J uly 12, 2017
Verified Purchase

11/16

1218/2018

AM

_'.S. RF’ SES

AZON BERTHDA`{ G!FT CARDS

 

Aci feed back

ABCwaters Fleck 48k Softener, Black - - Amazon.com

Works well and relatively easy to install. instructions can be downloaded from the web and are very
clear.

4 people found this helpful

Helpful Comment Report abuse

Michael L.

Perfect addition to our new home. Even the installer (plumber) was impressed !!
September 20, 201 8

Verified Purchase

Unit fit into the space really well. Very satisfied thus far with all aspects of the transaction. So far it's
working just great !!

Helpful Comment Report abuse

Jack C. Kruger

Works as advertised! Chose to have it professionally installed
June 11, 2018

Verif‘ied Purchase

Works as advertised! Chose to have it professionally installed due to unique connections to my
system.

One person found this helpful

Helpful Comment Report abuse

Linda

Don't rent. You will save a lot by buying your own. This came highly rated. We can
see why.

https://www.amazon.oomlABCwaters-Fleck-48k-Soltener-B|ack/dp/BO1MXW91ZE/ref=sr_1_7?m=A2RLJ58264CTU6&s=merchant-items&ie=UTF8&qid=1545176310&sr=1-7&keywords=abcwaters 1216

12/18/2018

ABCwaters Fleck 48k Softener, Black - - Amazon.com

October 3, 2018
Verified Purchase

Works great. Easy to install. Good bargain.

Helpful Comment Report abuse

John Fisher

Good system
October 27, 2018

Verified Purchase

Was as expected. Only have had it for a month, but | like what | am seeing.

Helpful Comment Report abuse

A grandmother

Great system! Don't let someone sell you systems for thousands.
July 1 S, 2018
Verified Purchase

Great system! | have zero hard water... used the test strips l purchased separately... that way | knew it
was for real! Easy to install.

Helpful Comment Report abuse

 

P-Man

Works Like A Charm!!
March 27, 2018
Verified Purchase

The Fleck unit from ABC Waters came quickly. All the materials that came with it were found in good
order. l installed the unit and have been extremely happy with it for over 2 weeks now. We have
community well water and it is terribly hard - full of calcium and magnesium. Even in just 2 weeks my
wife and l are amazed at how much less dryness there is on our skin. Soap lathers-up much better
than before and the coffee maker doesn't require weekly cleaning any longer. The unit is very quiet
when it cycles through the recharge process. At our old house, when the softener recharged, it would
wake me up it was so noisy. Programming the unit is a breeze and ABC Waters even includes an

https:l/www.amazon.oomlABCwaters-F|eck-48k-Softener-Black/dp/BO1MXW91ZE/ref=sr_1_7?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-7&keyw0rds=abcwaters 13/16

12/18/2018 ABCwaters Fleck 48k Softener. Black - - Amazon.com

instruction guide to follow. | also added a whole house Culligan water filter to keep as much
sediment and iron filtered out of our potable water. l trust this will also help our appliances last
longer with less sludge, especially in the water heater. All in all l could not be happier with our new
Fleck 5600$xt water softener from ABC Waters.

One person found this helpful

Helpful _ Comment Reportabuse

 

See all 7 reviews

Write a customer review

l ill  

Fleck 5600$XT 48,000 Pentair 5600$xt-48k AFW ABCwaters 5600$xt Fleck Fleck 5600 Metered Water DuraWater 64k 9100sxt

Customers also shopped for

man awlm=vmwmm¢¢
__‘ comm

wm MU»I

       

Grain Water Softener Filters water softener with Softener and Carbon Filter, Softener On Dernand Water Softener, 64,000
Digital SXT Metered Whole AFW install kit Fleck Black Control Head Valve Grains, Blue
House System 48,000 Grain of... 35 24 5
445 139 $1,069.98 $247.00 $1,301.90
$573.26 $559.99

https://www.amazon.oomlABCwaters-Fleck-48k-Softener-B|ack/dp/BO1MXW91ZE/ref=sr_1_7?m=A2RLJ582640TU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-7&keywords=abcwaters 14l16

12/18/2018

Get to Know tie

Careers

Biog

About Amazon
Press Center
Investoz Reiations

Amazon Devices

FR|ME OR|G|NAL

, `l".-.¢.l _\lr~=.l 1
Na["\"(-l\ 011_< Alafge `

Pages with related products. See and discover other items: water filter systems review, water filter systems reviews, water softeners review, whole house water filter
system reviews, salt water softener, softener salt

Make Meney with its
Se|l on Amazon

Seil Under Private Brands
Sel| on Amazon Handmade
Seli Your Services on Amazon
Se|l on Amazon Business

Se|l Year Apps on Amazon
Become an Affiiiate

Advertise Your Products
Se|f-Pub!§sh with Us

) See all

ABCwaters F|eok 48k Softener, Black - - Amazon.com

 

§az:§; to iep

Amazon Patterth Predaz:ts
Amazon Rewards Visa Sigeature Cards
Amazon.com Store Card

Amazon Business Card

Amazon.com Corporaie Credit Line
Shop with Points

Credit Card Ma:ketpiace

Reioad Your Baiance

Amazon Currency Converter

Ad feedback

wis §§ §§e§§z tim

Your Account

Your Orders

Shipping Rates & Po|icies

Amazon Prime

Returns 8. Rep|acements

Manage Your Content and Devices
Amazon Assistant

Halp

 

 

English ! United States

 

https:llwww.amazon.oomlAB(Nvaters-Fleck-48k-Softener-B|ackldp/BO1MXW91ZE/ref=sr_1_7?m=A2RLJ58264CTU6&s=merchant-items&ie=UTF8&qid=1545176310&sr=1-7&keywords=abcwaters 15/16

12/18/2018

Amazon Music
Siream millions
of songs

Amazon Business
Everything For
Your Business

Amazon Web Services
Sca|abie C|oud
Computing Servioes

East Dane
Designer Men's
Fashion

Prime Now
FREE 2-hour Delivery
on Everyday items

Woot!
Deais and
Shenanigans

Amazon Advertising
Find, attract and
engage customers

AmazonFrash
Groceries & More
Right To Your Door

Audib|e
Downioad
Audiobooks

Fabdc
Sewing. Quirh'ng
& Knitting

Amazon Photos
Un|imited Photo Storage
Free With Prime

Zap;)os
Shoes &
Ciothing

Amazon Dr§ve
Cioud storage
from Amazon

AmazonGiobai
Ship Orders
internationally

Book Depository
Books With Free
Deiivery Woridwide

Goodreads
Book reviews
& recommendations

Prime V§:ieo Direct
\fldeo Distribution
Made Easy

Souq.csm
Shop Online in
the Middie East

Conditions of Use Pr§vacy Notice

ABONaters Fleck 48k Softener, Black - - Amazon.com

6pm
Soore deals
on fashion bands

Home Services
Handpioked Pros
i-lap;>iness Guarantee

Bz>x Oii”zce Mojo
Find Movie
Box Ofiice Data

EMD`D
Movies, TV
& Ceiebn`ties

Shopbop
Designer
Fashion Brands

Subscribe wi'f;'n Amazon
Disoover & try
subscription services

AbeBooks
Books, art
& collectibies

Amazon lnspire
Digital Edumtional
Resouroes

ComiXology
Thousands of
Digital Comics

iMDbPro
Get info Entertainment
Professionais Need

Amazon Warehouse
Great Deais on
Quaiity Used Producis

Pii|Pack
Pharmacy Simpiiiied

ACX
Audiobook Pubiishing
Made Easy

Amazon Rapids
Fun ston for
kids on the go

Create$pa<;e
indie Print Pubiishing
Made Easy

iangiee.oom
Shop Oniine
in india

Whole Foods Market
America’s Heaithiest
Grocery Store

Amazon Renewed
Refurbished products
with a wan~anty

§n£erest~Based Ads © 1996-2018, Amazon.com, inc. or its affiliates

Aiexa
Actionabie Analytics
for the Web

Amazon Restaurants
Food delivery from
lomi restaurants

DPRev§ew
Digitai
Photography

Kindie Direct Pubiishing
indie Digital Pubiishing
Made Easy

Withc)utabox
Submit to
Fiim Festiva|s

Amazon Second Chance
Pass it on, trade it in,
give it a second life

https:/Iwww.amazon.oom/ABCwaters-Fieck-48 k$oftener-Biack/d plBOi MXW91ZE/ref=sr_1_7?m=A2RLJ582640TU6&s=merchant-items&ie=UTFS&qid=1 54517631 0&sr=1-7&keywords=abcwaters 16/16

12/18/2018 ABCwaters Built Fleck 56005xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

 

[:| lry_pm Toois & Home improvement v abcwater$ 5 days left
Deiiver te EN Heiio S£gn in §§
Seettsc£e§e 352§? YourAmazon,com Last-Minute Deais ece;;r.e§ §§ §M§st:s r- afaeer §ry @“r“r §art
Toois & Home improvement Best Sellers Deais & Savings Gift ideas Power & Hand Toois § §th§ng & Ce§§§ng trade Kitchen & Bath Fixtures Smart Home
q ' `- a . . .
§ Up to 25% off select power and hand tools 5th now d

< Back to search results for "abcwaters"

ABCwaters Built Fleck 5600$xt 48,000 Water Softener SPACE SAVER + Connectors by ABCwaters

4 customer reviews l 5 answered questions

 

 

 

 

` h Price: $699,98 Share
-_ _ ___ Get $50 off instantly: Pay $649.98 upon approval for the
' """"" ““”` Amazon Rewards Visa Card. $699'98
§ installation options: Expert replacement + haul away | This item fequires_ Special handling
. --= See more options for first-time installation More options and cannot be Sh'pped to Your
q _ l selected locations
w Without e ert installation .
___ ----_ xp § Only 10 left in stock -
a _ _ MMMMMM ` order soon.
e_s_*_»ms: Expert replacement installation Ships from and sold by Aplus
+$436.72 per unit Water LLC.
_. _ _ See more Qty: 1 v
_____ - WATER SOFTEN ER OVERViEW - This is our Space Saver
- _ . . $699.98
\ model. This is a complete water softener system that __ _ _
\ includes a pair of stainless steel flexible water line Add to cart
' connectors (Female to push-connect). 48,000 grain
capacity system with a premium 8% resin media for
longer life span. We strive to build our systems with turn on i-Ciick ordering for this browser

https://www.amazon.oomlABCwaters-Buiit-5600sxt-Softener-Connectois/dp/BO1 N5DE7QV/ref=sr_1_8?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFS&qid=154517631 0&sr=1-8&keywords=ab¢,w.. . 1/12

12/18/2018 ABCwaters Built Fleck 5600sxt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

ndustry. Recommended Service

-iousehold sizes of 2-5 people). Deliver to Scott$dale 85251
5 year warranty. The same capacity
Em- Add to List

 

We add a special touch to our
z an installation kit which is

re necessary for best practice
1e lube, a hardness test strip, a
3/8 in. brine line, drain line, a New (2) from 5718_00 & FREE
ainless steel flexible connectors Shipping

vritten by ABCwaters technicians

aliation.

iNKS - Whole house system is built

de tanks. (1) Black 10" diameter §
standard black brine tank, Both
year wa rra nty.

PORT - Hands down our most
ize. Made using the highest end
id assembled in Arizona by

:e the difference and see why we

er. Email, Phone, Text, and NEW

l - v-d - Aquasana 6-Year, 600,000 Gallon Whoie
ng with YouTube i eos gives you House water Filter

22
3479,21 mem

Other Sellers on Amazon

    

Whole House Water
Filtration Systems
From Aquasana

during or after the installation.
!\GE - We pride ourselves in
imer experience. We demonstrate
i the mineral tanks with resin for Ad feedback
lifting & mess, we PRE-PROGRAM

er to avoid adding guess work, we

STALL lTEMS to save you from

store, and we are very EASY TO

ie, email, phone texting and now

support.
) See more product details

 

Compare with similar items

New (2) from $718.00 & FREE shipping.

https:l/www.amazon.comlABONaters-Buiit-5600sxt-Softener-Connectors/dp/BO1 N5DE7QV/ref=sr_1_8?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-8&keywords=abcw.._ 2/12

12/18/2018 ABO/vaters Built Fleck 5600$xt 48l 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

Ad feedback

Sponsored products reiated to this item

i

          

., F ` .f_-
Tier1 48,000 Grain High Tier1 48,000 Grain Whirlpool WHES?>O 30,000 Aquasana 10-Year, Aquasana 10-¥ear,
Efficiency Digital Water Capacity Water Softener + Grain Water Softener - 1,000,000 Galion Whole 1,000,000 Gallon Whole
Softener for Hard Water 5-Stage Reverse Osmosis Built in USA - Salt Saving House Water Filter with House Water Filter with
20 Drinking Water... Technolog... Salt-Free Softener.,. Professional lnsta...
$499.00 6 14 47 56
$61 9.99 $529.52 $1,241.60 $705.60

Ad feedback

What other items do customers buy after viewing this item?

https:/Iwww.amazon.com/ABCwatei's-Buiit-5600sxt-Softener-Connectorsldp/BO1N5DE7QV/rei%sr_1_8?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-8&keywords=abcw... 3/12

12/18/2018

ABCwaters Built Fleck 5600$xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

Fleck 5600$XT 48,000 Grain Water Softener Digital SXT Metered Whole House System
445
$573.26

ABCwaters 48k-56$xt-1OSS 10% Resin Water Softener, Biack
109
$599.00

Fleck 5600$XT 64,000 Grain Water Softener Digital SXT Metered Whole House System
41
$637.99

Pentair 5600$xt-48k AFW Filters Water softener with AFW install kit Fleck 48,000 Grain of
Upgraded HlGH Capacity 10% Resin, Black

1 39
$559.99

Customers aiso shopped for

m umwa \'-al=\hh'¢_¢i\n wm v

iukm

  

gates
§§ § ` _l

   

l jfi

Pentair 5600$xt-48k AFW ABCwaters 5600$xt Fleck Fleck 5600 Metered Water DuraWater 64k 9100sxt

Filters water softener with Softener and Carbon Filter, Softener On Demand Water Softener, 64,000
AFW install kit Fieck Black Control Head Valve Grains, Blue
48,000 Grain of... 35 24 5
139 $1,069.98 $247.00 $1,301.90
$559.99

1

ABCwaters built F§eck
5600$xt 64,000 Water
Softener with Speciai
Purolite SST-60 Resin
Combo with an Upflow...
$1,589.99

https:l/www.amazon.oom/ABCwaters-Built-5600$xt-Softener-Connectors/dp/BO1N5DE7QV/ref=sr_1_8?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sF1-8&keywords=abcw... 4/12

12/18/2018 ABCwaters Built Fleck 5600$xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

Special offers and product promotions

~ No interest if paid in full within 12 months with the Amazon.com Store Card on any purchase totaling $599 or more. Apply now.

Have a question?

Find answers in product info, Q&As, reviews

Compare with similar items

   

 

This item ABCwaters Built Fleck 5600$XT 48,000 Grain Fleck 5600$XT 64,000 Grain
Fleck 5600$xt 48,000 Water Water Softener Digital SXT Water Softener Digital SXT
Softener SPACE SAVER + Metered Whole House System Metered Whole House System
Connectors
! Add to carr l Add to carr l _ Add to carr
k___ ___M _
Customer Rating (4) (445) (41)
Price $69998 $57326 $63799
Shipping Eligible for FREE Shipping Eligible for FREE Shipping Eligible for FREE Shipping
Sold By Ap§us Water LLC Aplus Water LLC Aplus Water LLC

 

ABCwaters 48k-565xt-fm pro
Fine mesh Fleck Water
Softener 48,000 iron Filter
System, 48k, Black or Almond

Add to Cart

(83)

$61999

Eligible for FREE Shipping

Aplus Water LLC

https:/Iwww.amazon.oom/ABCwaters-Buiit-5600$xt-Softener-Connectors/dplBO1 N5DE7QV/ref=sr_1_8?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-8&keywords=abcw... 5/12

12/18/2018

item Dimensions -

Product description

ABCwaters Built Fleck 5600sxt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

27x17x62in

48x12x12in

54x10x10in

We are recognized by Pentair as an authorized True Blue Partner of Pentair products including Fleck, Structural, and Pentek. Technical Details: The newest
version of Fleck on-demand metered 5600 S)Ci° valve, Black 10" diameter PG 2.5T, and an 11" black square brine tank with safety float. includes Fleck bypass
valve (#60049) and 1” male threaded yoke connection (#18706-01). 48,000 grain / 1.5 cubic feet of high capacity 8% resin (#ABCS). (1) Hardness Test, drain
line and install Bag of Goodies. (2) stainless steel flex lines (#18080), 4' of drain line (#6731) and a 90 degree install adapter (#L6623) for tight spaces.

Warranty and instructions written by ABCwaters technicians.

Product information

Technical Details

Part Number

item Weight

Size

Color

item Package Quantity
Batteries |ncluded?

Batteries Required?

5600$XT-SSS-LP-BLK
147 pounds

48000

Black

1

No

No

Additional information

AS|N

Customer Reviews

Best Sellers Rank

Shipping Weight

Date First Available

Warranty & Support

B01N5DE7QV

4 customer
reviews
2.5 out of 5 stars

#738,026 in Toois & Home
improvement (See top ?00)
#410 in Toois & Home
improvement > Kitchen & Bath
Fixtures > Water Filtration 81
Softeners > Water Softeners

147 pounds (\fiew shipping rates
and policies)

December 23, 2016

Product Warranty: For warranty information about this product, please dick

here

https://www.amazon.comlABCwaters-Buiit-5600sxt-Softener-C0nnectors/d plBOi N5DE7QV/ref=sr_1_B?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFB&qid=1 5451 7631 0&sr=1-8&keywords=abcw. .. 6/12

12/18/2018 ABGNaters Built Fleck 5600$xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

Feedback

if you are a seller for this product, would you like to suggest updates
through seller support?

Would you like to tell us about a lower price?
Related Video ShOI'fS (0) Upload your video

.|j

Be the first video

Your name here

 

Sponsored products related to this item

           

Aquasana 10-Year, Tier1 48,000 Grain Whirlpool WHES?>O 30,000 Tier1 48,000 Grain High American Water Solutions
1,000,000 Gallon Whole Capacity Water Softener + Grain Water Softener - Efficiency Digital Water AiK‘| 0~255xt A|K10 air
House Water Filter with S-Stage Reverse Osmosis Built in USA - Salt Saving Softener for Hard Water |njection, Almond
Professional |nsta... Drinking Water... Technoiog... 20 1

56 6 1 4 $499.00 $687.98
$705.60 $6‘| 9.99 $529.52

Ad feedback

hnsz/www.amazon.oornlABCwaters-Buiit-SSOOSXt-Soitener-Connectors/dp/B01 N50E7QV/ref=sr_1_8?m=A2RLJ5BZG4CTU6&s=merchant-items&ie=UTFS&qid=1 5451 7631 0&sr=1-8&keywords=abcw. . . 7/12

12/18/2018 ABCwaters Built Fleck 5600$xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

souMo
Big saves on

everyday favs

Learn more »

    

Adfeedbi<ac
Customer Questions & Answers

See questions and answers

Showing 1-4 of 4 reviews

https://www.amazon.com/ABCwaters-Buiit-S€OOsxt-Soiiener-Connectors/dplBO1 N5DE7QV/ref=sr_1_8?m=A2RLJSB264CTU6&s=merchant-items&ie=UTF8&qid=1545176310&sr=1-8&keywords=abcw... 8/12

12/18/2018 ABCwaters Built Fleck 5600$xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.COm

4 customer reviews ‘ T°P Reviews
2.5 out of 5 stars Ron
5 star - _ _ 25% Space Saver version is perfect -- and the installation info from ABC was great
4 star 0% December 6, 2017
3 Star ' _ _ 25% Verified Purchase
2 star mmmmmmmm 0% Space Saver version is perfect -- and the installation info from ABC was great. Would highly
1 Star 50% recommend the softeners from ABC as they are easy to install with the flexible hoses. Fits in half

the space of the previous Culligan. Programming was a breeze, just followed the directions and it
was up and running.

 

Review this product 8 people found this helpful
Share your thoughts with other customers m Helpful Comment Report abuse
_Write a customer review
Joe Reyes
Parts missing

August 8, 201 8
Verified Purchase

The product it's self is not bad but the package had parts that were missing and l had to buy those
parts from my local warehouse. The instructions and www video that showed how to install and it
was a big help.

One person found this helpful

Helpful Comment Report abuse
85 Tour fan
Sh°p "°`” Do NoT BuY FRoM Ti-iis coMPANY
June 13, 203 8
Ad feedback

i bought this water softener in 2016. lt developed a leak this year, yet parts are still under warranty.
| have had NOTH|NG positive to say about the process of getting this fixed. | had to download a
service manual online to find the part numbers that needed to be ordered. Now, after multiple
attempts to replace the part that is leaking, | arn hearing from NO ONE. This part is made by Fleck,
which is owned by Pentair, and ABC water is the company that handles the warranty.

https://www.amazon.oomlABCwaters-Built-SGOOsxt-Softener-Connectors/dp/BO1N5DE7QV/ref=sr_1_8?m=A2RLJ58264CTU6&$=merchant-items&ie=UTFB&qid=1545176310&sr=1-8&keywords=abcw... 9/12

12/18/2018 ABONaters Built Fleck 5600$xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

9 people found this helpful

§

Helpful Comment Report abuse

Hillary

Stay away
November 12, 2018

i purchased a home that had this installed by the previous owner before selling. The softener is less
than a year old and leaking like a sieve. i contacted abc waters and all they told me was that they
didn't have my name in the system and the warranty is non-tranferable.

This unit is less than 9 months old and they wont stand behind it. despicable.

in my message l also asked them to advise me on fixing the issue if they couldn't warranty it - no
response.

Stay away from this company!
5 people found this helpful

§ Helpful Comment Report abuse

See ali 4 reviews

Write a customer review §

 

Customers who viewed this item also viewed

https:llwww.amazon.oom/AB(,\Naters-Bui|t-56005xt-Soiiener-Connectors/dplBO1 N5DE7QV/rel=sr_1_8?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFS&qid=15451 7631 0&sr=1-8&keywords=abc. .. 1 0/12

12/18/2018

ABCwaters Built Fleck 5600sxt 48l 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

 

 

 

126

l Shop now

Ad feedback

Pages with related products. See and discover other items: water filter systems review, water fitter systems reviews, water softeners review, whole house water
filter system reviews, horne water softening system, Best water softeners for homes

§§§;rt §§ teresa mm
Careers

Biog

About Amazon
Press Cenier
investor Relat§ons

Amazon Devices

€‘-'_a§<e stay wirtz §.§s
Seil on Amazon

Seii tinder Private Brands
Seii on Amazon Handmade
Seii Your Sewioes on Amazon
Sei| on Amazon Bas§ness

Seli Your Apps on Amazon
Become an Affili'ate

Advartise Year Predects
Seif~Pul)i§sn With Us

) See aii

answers §Yay eat Qr<:rr§§§r;ts set §§s §§r»rr ix

Amazon Rewards Visa Signature Cards Your Account

Amazon,eom Store Card Your Orders

Amazon Basiness Card Shipping Raies & Policies
Amazon.com Corporaie Credit line Amazon Prime

Shop with Points Returns & Repiacements

Cred§t Card Marketp|ace Manage Your Coetent and Devices
Reload Your Balance Amazon Assisiant

Amazon Currency Converter Her

https://www.amazon.oom/ABCwaters-Buiit-5600sxt-Soiiener-Connectors/dp/BO1N5DE7QV/rehsr_1_8?m=A2RLJ55264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-8&keywords=abc... 11/12

12/18/2018

ABO/ilaters Built Fleck 5600$xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

 

Amazon Muséo
Stream millions
of songs

Amazon Business
Everything For
Your Business

Amazon Web Services
Scalable C|oud
Computing Servioes

East Dane
Designer Men's
Fashion

Prime Now
FREE 2-hour Delivery
on Ever'yday items

Woot§
Deais and
Shenanigans

https:llwww.amazon.oomlABCwaters-Built-5600$xt-Sofrener-Connectors/dp/BO1N5DE7QV/ref=sr_1_8?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-8&keywords=abc...

Amazon Adveriis§ng
Find, attract and
engage customers

AmazoeFresh
Grooeries & More
Right To Your Door

Audib§e
Down|oad
Audiobooks

Fabec
Sewing, Quilting
& Knitting

Amazon Pholos
Un|imited Photo Storage
Free With Prime

Zappos
Shoes &
Clothing

Amazon Drive
Cloud storage
from Amazon

AmazonGiobel
Ship Orders
internationally

Book Deposilory
Books With Free
Delivery Worldwide

Goodreads
Book reviews
& recommendations

Prime Video D§reoi
Wdeo Dis!ribuiion
Made Easy

Souq,com
Shop On|ine in
the Midd|e East

Conditions of Use Privacy Notice

 

 

Engiish United States
Spm AbeBooi<s
Soore deals Books, art
on fashion brands & oo|iech`b|es

Home Services
Handpicked Pros
Happiness Guarantee

Box Oi!iee Mojo
Find Movie
Box Ofiioe Data

lM Db
Movies, TV
& Ce|ebrities

Shopbop
Designer
Fashion Brands

Subscribe with Amazon
Disoover & try
subscription services

Amazon inspire
Digital Edueetionai
Resources

Com§Xoiogy
Thousands of
Digital Comics

lMDbPro
Get |nfo Entertainmenl
Professionais Need

Amazon Ware?louse
Great Deais on
Qua|ity Used Produc\s

Pil§Pa<:i<
Phannacy Simplified

ACX
Audiobook Pubiishing
Made Easy

Amazon Rapids
Fun stories for
kids on the go

CreateSr)ace
indie Print Pubiishing
Made Easy

Jaegiee.com
Shop Online
in india

Whole Foods Mar?<e§
America's Hea!thiest
Grooery Store

Amazon Reeewed
Refurbished products
with a warranty

lnterest~Based Ads © 1996-2018, Amazon.com, lnc. or its affiliates

Aie)<a
Ac'donab|e Analylics
for the Web

Amazon Restauranfs
Food delivery from
local restaurants

DPReview
Digital
Photogr~apl'iy

K§ndie Direct Publishing
indie Digital Publishing
Made Easy

Withoui:abox
Submit to
Fiim Festiva|s

Amazon Secono' Chanoe
Pass it on, trade it in,
give it a second life

1212

12/18/2018 ABCwaters Built Fleck 5600$xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

 

 

 

 

§ gym Tools & Home improvement v abcwaters 5 days left _»
Ge§zver to EN ' Hel|o_ Sign in §
Scottsda§e 35253 Your Amazon.com !_ast-M§nute Deais ecoo§mt § Lis§;s v Gr§§ors `§”r\§ @§“§me v East
Tools & Home lmprovement Best Sellers Deals & Savings Gift ldeas Power & Hand Tools Lighting & Cei|ing Fans Kitchen & Bath Fixtures Smart Home
ul 1
1 Up to 25% off seiect power and hand tools 5th now »
< Back to search results for "abcwaters"
ABCwaters Built Fleck 5600$xt 48,000 Water Softener SPACE SAVER + Connectors by ABCwaters
4 customer reviews [ 5 answered questions
he Price: $699,98 Share
w Get $50 off instantly: Pay $649.98 upon approval for the
_ Amazon Rewards Visa Card. $699'98
g |nstallation options: Expert replacement + haul away | This item requires_ Special handling
-_ _- See more options for First-time installation More options and Car""°t be Sh‘pped to your
¢$ - selected location.
|
W' h t ° ll t` .
-_ _ _ 't °u expert '"sta a '°" l Oniy 10 left in stock -
i _ _ __"""` ' order soon.
_ Expert replacement installation Ships from and sold by Aplus
" +$436.72 per unit Water LLC.
_ ._. See more Qty: 1 v
ii
_' - _. 0 WATER SOFTENER OVERV|EW - This is our Space Saver $699 98
K model. This is a complete water softener system that '
\ includes a pair of stainless steel flexible water line Add to Cart
_ _ connectors (Female to push-connect). 48,000 grain
capacity system with a premium 8% resin media for
longer life span. We strive to build our systems with Turn on 1-C1ick ordering for this browser

https://www.amazon.oom/ABOivaters-Bui|t-SSOOSXt-Sottener-Connectors/dplBO1N5DE7QV/ref=sr_1_8?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-8&keywords=abcw... 1/12

12/18/2018 ABCwaters Built Fleck 5600$xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com
ACTUAL SEDE'BY'SIDE PHOTO _'-m»s§ h W-_-. -» .- grvice

:.v _ _ _ _. ,ple). Deliverto Scottsdale 85251

-‘ ¢ ulm-u"\_'=»

     
   

h ,.`""_"" u\' r-\ ¢ \_ -¢ -_» capacity

62.75”
srANoARo size

Add to List

SPAC__E__$AVER S|ZE Our _ _ __

' S

5 3” ;ice
_ Other Sellers on Amazon
'ip, a

 

el a New (2) from $718.00 & FREE
shipping.

Ctol'S
nicians

n is built
meter
Both

ii .1' iqrmmwml

irmavmdl'hul*`» - - : `

lost

t end Whole House

Wa ter Filtration
vhy we Systems From

NEW S-Vear, 500,000 Gallon Well Water Whole
ives you House Filter with Sait-Free Softener, U...

 

ation. 11

1 $1,545.60 v/prim€

instrate

gsin for Ad feedback
OGRAM

'ork, we

:rom

- _ _- SY TO

26”_ n n 22” id now

) See more product details

Compare with similar items

New (2) from $718.00 & FREE shipping.

https://www.amazon.com/ABCwaters-Built-5600$xt-Soflener-ConnectorsldplBO1 N5DE7QV/ref=sr_1_8?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFS&qid=1545176310&sr=1-8&keywords=abm~... 2/12

12/18/2018

Ad feedback

Sponsored products related to this item

        

_*¢

‘.

Tier1 48,000 Grain High Tier1 48,000 Grain Whirlpool WHESBO 30,000
Efficiency Digital Water Capacity Water Softener + Grain Water Softener -
Softener for Hard Water S-Stage Reverse Osmosis Built in USA - Salt Saving
20 Drinking Water... Technolog...
$499.00 6 '; 4
$61 9.99 $529.52

What other items do customers buy after viewing this item?

ABONaters Built Fleck 5600sxt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

 

Aquasana 10-Year,
1,000,000 Gallon Whole
House Water Filter with
Salt-Free Softener...

47

$1,241.60

Aquasana `l O-Year,
1,000,000 Gallon Whole

House Water Filter with
Professional insta...
56
$705.60
Ad feedback

https://www.amazon.oomlABCwaters-Built-5600$xt-Softener-Connectorsldp/BO1 N5DE7QV/ref=sr__1__8?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-8&keywords=abcw... 3/12

12/18/2018 ABCwaters Built Fleck 5600$xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com
Fleck 5600$XT 48,000 Grain Water Softener Digital SXT Metered Whole House System

445
l $573.26

ABCwaters 48k-565xt-'lOSS 10% Resin Water Softener, Black
'l 09
$599.00

Fleck 5600$XT 64,000 Grain Water Softener Digitai SXT Metered Whole House System

` 41
$637.99

Pentair 56005xt-48k AFW Filters water softener with AFW install kit Fleck 48,000 Grain of

` ' upgraded HlGH capacity 10% Resin, slack
139

$559.99

Customers also shopped for

_ . - ' ':
‘ ___ l.' - '
l l M
- .$§§$M:§ y

Pentair 5600§)ct-48k AFW ABCwaters 5600$xt Fleck Fleck 5600 Metered Water
Filters water softener with Softener and Carbon Filter, Softener Ori Demand

        

AFW |nstall kit Fleck Black Control Head Valve

48,000 Grain of... 35 24
139 $1,069.98 $247.00

$559.99

1 iad mm ind-mn harmless mm
'___.. mm

WMUK

 

DuraWater 64k 91 OOsxt
Water Softener, 64,000
Grains, Blue

$1,301.90

1

ABCwaters built Fleck
5600$xt 64,000 Water
Softener with Special
Purolite SST-SO Resin
Combo with an Upflow...
$‘|,589.99

https://www.amazon.oom/ABCwaters-Bui|t-5600sxt-Softener-Connectors/dplBO1 N5DE7QV/ref=sr_1_8?m=A2RLJ58264CTU6&s=merchant-items&ie=UTF8&qid=1545176310&si=1-8&keywords=abcw... 4/12

12/18/2018 ABCwaters Built Fleck 5600sxt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

Special offers and product promotions

- 12 Month Financing: For a limited time, purchase $599 or more using the Amazon.com Store Card and pay no interest for 12 months on
your entire order if paid in full in 12 months. Interest will be charged to your account from the purchase date if the promotional balance is
not paid in full within 12 months. Minimum monthly payments required. Subject to credit approva|. App|y now,

Have a question?

Find answers in product info, Q&As, reviews

 

       

This item ABCwaters Built Fleck 5600$XT 48,000 Grain Fleck 5600$XT 64,000 Grain ABCwaters 48k-565xt-fm pro
Fleck 5600$xt 48,000 Water Water Softener Digital SXT Water Softener Digital SXT Fine mesh Fleck Water
Softener SPACE SAVER + Metered Whole House System Metered Whole House System Softener 48,000 iron Filter
Connectors

System, 48k, Black or Almond
Add to carr l Add to carr ` Add to carr Add to carr
Customer Rating (4) (445) (41) (83)

Price $69998 $57326 $63799 $61999

Shipping Eligible for FREE Shipping Eligible for FREE Shipping Eligible for FREE Shipping Eligible for FREE Shipping
https://www.amazon.com/ABCwateis-Buiit-5600sxt-Softener-ConnectorsldplBO1N5DE7QV/rel%sr_1_8?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFS&qid=1545176310&sr'-'1-8&keywords=abcw... 5/12

12/18/2018

Sold By Aplus Water LLC

ltem Dimensions _

Product description

ABCwaters Built Fleck 5600$xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

Aplus Water LLC

27x17x62in

Aplus Water LLC

48x12x12in

Aplus Water LLC

54x10x10in

We are recognized by Pentair as an authorized True Blue Partner of Pentair products including Fleck, Structural, and Pentek. Technical Details: The newest
version of Fleck on-demand metered 5600 SXT valve, Black 10" diameter PG 2.5T, and an 11" black square brine tank with safety float. lncludes Fleck bypass
valve (#60049) and 1" male threaded yoke connection (#18706-01). 48,000 grain / 1.5 cubic feet of high capacity 8% resin (#ABCS). (1) Hardness Test, drain
line and install Bag of Goodies. (2) stainless steel flex lines (#18080), 4’ of drain line (#6731) and a 90 degree install adapter (#L6623) for tight spaces.

Warranty and lnstructions written by ABCwaters technicians.

Product information

Technical Details

Part Number

item Weight

Size

Color

item Package Quantity
Batteries |ncluded?

Batteries Required?

5600$XT-SSB-LP-BLK
1 47 pounds

48000

Black

1

No

No

Additional information

ASlN

Customer Reviews

Best Sellers Rank

Shipping Weight

Date First Available

Warranty & Support

BO1NSDE7QV

4 customer
reviews
2.5 out of 5 stars

#738,026 in Tools & Home
improvement (See top 100)
#410 in Tools & Home
lmprovement > Kitchen & Bath
Fixtures > Water Filtration &
Softeners > Water Softeners

147 pounds (View shipping rates
and policies)

December 23, 2016

https://www.amazon.oom/ABCwaters-Buiit-5600sxt-Soltener-Connectorsldp/BO1 N5DE7QV/ref=sr_1_8?m=A2RLJ5B264CTU6&$=merchant-items&ie=UTFB&qid=1545176310&sr=1-8&keywords=abcw.. . 6/12

12/18/2018 ABCwaters Built Fleck 5600$xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

Product Warranty: For warranty information about this product, please click
here

Feedback

|f you are a seller for this product, would you like to suggest updates
through seller support?

Would you like to tell us about a lower price?
Related Video Shorts (0) upload yourvideo

Be the first video

Your name here

Sponsored products related to this item

          

s : ' .' : s -
Aquasana ‘|O~¥ear, Tier'l 48,000 Gzain Whirlpool WHE530 30,000 Tier1 48,000 Grain High American Water Solutions
1,000,000 Gallon Whole Capacity Water Softener + Grain Water Softener - Efficiency Digital Water A|K10-25$xt A|K10 air
House Water Filter with S~Stage Reverse Osmosis Built in USA - Salt Saving Softener for Hard Water |njection, Almond
Professional |nsta... Drinking Water... Technolog... 20 1
56 6 1 4 $499.00 $687.98
$705.60 $619.99 $529.52
Ad feedback

httpsJ/www.amazon.oomlABONaters-Built-5600$xt$oftener-Connectors/dplBO1 NSDE7QV/ref=sr_1_8?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFB&qid=15451 7631 0&sr=1-8&keywords=abcw. . . 7/ 12

12/18/2018 ABCwaters Built Fleck 5600sxt 48, 000 Water Softener SPACE SAVER + Connectors ~ - Amazon.com

    

PRiME ORIG'NA'- §__
/ This + 7L\¢[r`» +

TRY PRiME Now | primei x

Ad feedback

Customer Questions & Answers

See questions and answers

Showing 1-4 of 4 reviews

https://www.amazon.oornlABCwaters-Built-5600$xt-Sofrener-Connectors/dp/BO1 N5DE7QV/nef=sr_1_8?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-8&keywoids=aboiv... 8/12

12/18/2018

4 customer reviews
2.5 out of 5 stars

5 star 25%
4 star 0%
3 Stal' _ _ _ 25%
2 star WM mw 0%
1 star _ n n - 50°/°

Review this product

Share your thoughts with other customers

Write a customer review

 

17

l Shop now

Ad feedback

ABCwaters Built Fleck 5600$xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

" Top Reviews
Ron

Space Saver version is perfect -- and the installation info from ABC was great
December 6, 2017

Verified Purchase

Space Saver version is perfect -- and the installation info from ABC was great. Would highly
recommend the softeners from ABC as they are easy to install with the flexible hoses. Fits in half
the space of the previous Culligan. Programming was a breeze, just followed the directions and it
was up and running.

8 people found this helpful

Helpful Comment Report abuse

Joe Reyes

ParB missing
August 8, 201 8
Verit`ied purchase

The product it's self is not bad but the package had parts that were missing and l had to buy those
parts from my local warehouse. The instructions and www video that showed how to install and it
was a big help.

One person found this helpful

Helpful Comment Report abuse

 

Tour fan

DO NOT BUY FROM TH|S COMPANY
June 13, 2018

i bought this water softener in 2016. lt developed a leak this year, yet parts are still under warranty.
i have had NOTH|NG positive to say about the process of getting this fixed. | had to download a
service manual online to find the part numbers that needed to be ordered. Now, after multiple
attempts to replace the part that is leaking, l am hearing from NO ONE. This part is made by Fleck,
which is owned by Pentair, and ABC water is the company that handles the warranty.

https://www.amazon.comIABCwaters-Bui|t-5600sxt-Soltener-Connectors/dp/BO1N5DE7QV/ref=sr__1__8?m=A2RLJ55264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&sr=1-8&keywords=abcw... 9/12

12/18/2018 ABCwaters Built Fleck 56005xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com
9 people found this helpful

Helpful Comment Report abuse

Hillary

Stay away
Noven‘i ber 1 2, 201 8

| purchased a horne that had this installed by the previous owner before selling. The softener is less
than a year old and leaking like a sieve. | contacted abc waters and all they told me was that they
didn't have my name in the system and the warranty is non-tranferable.

This unit is less than 9 months old and they wont stand behind it. despicable.

|n my message i also asked them to advise me on fixing the issue if they couldn`t warranty it - no
response.

Stay away from this compa ny!

5 people found this helpful

Helpful Comment Report abuse
See all 4 reviews

Write a customer review

Customers who viewed`this item also viewed

https://www.amazon.oom/ABCwaters-Bui|t-56005xt-Softener-Connectorsldp/BO1N5DE7QV/ref=sr_1__8?m=A2RLJ5B264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&si=1-8&keywords=abc... 10/12

1218/2018

ABCwaters Built Fleck 5600$xt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

 

 

 

  

 

 

Ad feedback

Pages with related products. See and discover other items: water filter systems review, water filter systems reviews, water softeners review, whole house water
filter system reviews, home water softening system, Best water softeners for homes

 

About Amazon
Press Cenier
investor Relations

Amazon Dev§ces

§§
§§

 

Sei| on Amazon

Seii tinder private Brands
Sel| on Amazon Handmade
Sell Your Services on Amazon
Sei| on Amazon Businsss

Sei| Your Apps on Amazon
Become ao Atfiiiate

Advertise Yoor Prooocts
Seif-Publish With Us

z See ali

 

Amazon Rewards Visa Signature Cards
Amazon corn Store Card

Amazon Business Card

Amazon.com Corporate Cred§t time
Shop w§tn Poiots

Cred§§ Card Marketpiaco

Reload Your Baiance

Amazon Can“enoy Converter

 

Your A<;ooorit

Your Orders

Shipping Rates & Po§io§es
Amazon Prime

Reiurns & Repiacements

Mana§e Your Conteni and Devioes
Amazon Assistant

Heip

https:llwww.amazon.oom/ABCwaters-Bui|t-5600$xt-Softener-Connectors/dp/BO1 N5DE7QV/rehsr__1_8?m=A2RLJSB264CTU6&s=merchant-items&ie=UTFB&qid=154517631 0&sr=1-8&keywords=abc. . . 11/12

12/18/2018

ABCwaters Built Fleck 5600sxt 48, 000 Water Softener SPACE SAVER + Connectors - - Amazon.com

 

Amazon Music
Stream millions
of songs

Amazon Business
Everything For
Your Business

Amazon Web Services
Sca|abie C|oud
Computing Services

East Dane
Designer Men's
Fashion

Prime Now
FREE 2410ur Delivery
on Everyday items

Woot§
Deais and
Shenanigans

https:llwww.amazon.oomlABG~aters-Built-5600sxt-Soltener-Connectors/dp/BO1 N5DE7QV/ref=sr_1_8?m=A2RLJ58264CTU6&s=merchant-items&ie=UTFB&qid=1545176310&si=1-8&keywords=abc...

Amazon Adve='tising
Find, attract and
engage mistomers

AmazonFresh
Grocer'ies & More
Right To Your Door

Audib§e
Download
Audiobooks

Fabno
Sewing, Quilting
& Knitting

Amazon Photos
Uniimited Photo Stoiage
Free With Prime

Za_opos
Shoes &
C|othing

Amazon Drive
Cloud storage
from Amazon

AmazonG!obai
Ship Orders
internationally

Book Deposirozy
Books With Free
Delivery Worldwide

Goodreads
Book reviews
& recommendav`ons

Prime Vioeo Direot
Wdeo Distribution
Made Easy

Souq,corn
Shop Online in
the Middie East

Conditions of ?._§se Privacy Notice

 

English

Gpm
Soore deals
on fashion brands

Home Services
Handpioked Pros
Happiness Guarantee

Box Oi§oe Mojo
Find Movie
Box Ohioe Data

lMD?:J
Movies, TV
& Celebrities

Shopbop
Designer
Fashion Brands

Subs<:ribe with Amazon
Discover & try
subscription services

| l

United States

AbeBooi<s
Books, art
& ooilectib|es

Amazon inspire
Digital Edueetional
Resources

Com§~Xo§ogy
Thousands of
Digital Comics

!MDbPro
Get lnfo Entertainment
Professionais Need

Amazon Warehouse
Great Deais on
Quaiity Used Produots

Pilil-"a<;§<
Phairnacy Simplified

ACX
Audiobook Pubiishing
Made Easy

Amazon Rapids
Fun stories for
kids on the go

CreateSDace
indie Pn`nt Pubiishing
Made Easy

J ungiee.<;om
Shop Online
in lndia

Whole Foods Marke§
Amen`ia's Healthiest
Grooery Store

Amazon Renewed
Refurbished products
with a warranty

lnterest~Based Ads © 1996-2018I Amazon.com, inc. or its afliliates

Aiexa
Aotionabie Analy‘tics
for the Web

Amazon Restaurants
Food delivery from
local restaurants

DPReview
Digital
Photogmphy

Kind|e Direc§ Pubiishing
indie Digital Pubiishing
Made Easy

Withou?abox
Submit to
Fiim Fest`ivals

Amazon Second Chanoe
Pass it on, trade it in,
give it a second life

12/12

